Exhibit 10.1

 

EXECUTION COPY

 

$350,000,000

 

CREDIT AGREEMENT

 

among

 

GREIF, INC.,

GREIF SPAIN HOLDINGS, S.L.,

GREIF BROS. CANADA INC.,

GREIF (UK) LTD.,

GREIF INTERNATIONAL HOLDING B.V.,

AND

GREIF AUSTRALIA PTY. LTD.,

as Borrowers,

 

and

 

VARIOUS LENDING INSTITUTIONS

 

with

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent

 

Dated as of March 2, 2005

 

Arranged by

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Sole Book Runner,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Joint Lead Arranger and Syndication Agent

 

and

 

NATIONAL CITY BANK,

 

FLEET NATIONAL BANK, and

 

ING CAPITAL LLC, as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS    1

1.1

  Definitions    1

1.2

  Accounting Terms; Financial Statements.    42

1.3

  Calculation of Exchange Rate    43

ARTICLE II

  AMOUNT AND TERMS OF CREDIT    43

2.1

  The Commitments.    43

2.2

  Notes.    48

2.3

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings    48

2.4

  Borrowing Options    49

2.5

  Notice of Borrowing    49

2.6

  Conversion or Continuation    49

2.7

  Disbursement of Funds    50

2.8

  Utilization of Multicurrency Revolving Commitments in an Alternative Currency.
   51

2.9

  Revolver Increase.    52

2.10

  Letters of Credit.    53

2.11

  Pro Rata Borrowings    60

2.12

  Special Provisions Relating to Loans made to European Holdco    60

ARTICLE III

  INTEREST AND FEES    61

3.1

  Interest.    61

3.2

  Fees.    62

3.3

  Computation of Interest and Fees    63

3.4

  Interest Periods    63

3.5

  Compensation for Funding Losses    64

3.6

  Increased Costs, Illegality, Etc.    64

3.7

  Replacement of Affected Lenders    66

ARTICLE IV

  REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS    67

4.1

  Voluntary Reduction of Commitments    67

4.2

  Voluntary Prepayments    68

4.3

  Mandatory Prepayments.    68

4.4

  Application of Prepayments.    70

4.5

  Method and Place of Payment.    70

4.6

  Net Payments.    71

4.7

  Loans to Greif UK.    73

ARTICLE V

  CONDITIONS OF CREDIT    74

5.1

  Conditions Precedent to the Initial Borrowing    74

5.2

  Conditions Precedent to All Credit Events    78

ARTICLE VI

  REPRESENTATIONS AND WARRANTIES    78

6.1

  Corporate Status    79

6.2

  Corporate Power and Authority    79

6.3

  No Violation    79

6.4

  Governmental and Other Approvals    79

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page


--------------------------------------------------------------------------------

6.5

  Financial Statements; Financial Condition; Undisclosed Liabilities
Projections; Etc.    80

6.6

  Litigation    81

6.7

  True and Complete Disclosure    81

6.8

  Use of Proceeds; Margin Regulations.    81

6.9

  Taxes    81

6.10

  Compliance With ERISA    81

6.11

  Security Documents.    82

6.12

  Senior Subordinated Note Documents    82

6.13

  Ownership of Property    83

6.14

  Capitalization of Company    83

6.15

  Subsidiaries.    83

6.16

  Compliance With Law, Etc    84

6.17

  Investment Company Act    84

6.18

  Public Utility Holding Company Act    84

6.19

  Environmental Matters.    84

6.20

  Labor Relations    84

6.21

  Intellectual Property, Licenses, Franchises and Formulas    85

6.22

  Anti-Terrorism Laws    85 ARTICLE VII   AFFIRMATIVE COVENANTS    85

7.1

  Financial Statements    85

7.2

  Certificates; Other Information    86

7.3

  Notices    87

7.4

  Conduct of Business and Maintenance of Existence    88

7.5

  Payment of Obligations    88

7.6

  Inspection of Property, Books and Records    88

7.7

  ERISA    89

7.8

  Maintenance of Property, Insurance.    89

7.9

  Environmental Laws    89

7.10

  Certain Collateral Limitations    89

7.11

  Use of Proceeds    90

7.12

  Additional Security; Further Assurances.    90

7.13

  End of Fiscal Years; Fiscal Quarters    91

7.14

  Foreign Pension Plan Compliance    91

7.15

  Currency and Commodity Hedging Transactions    91

7.16

  Limitations on activities of U.S. Holdco and European Holdco    91
ARTICLE VIII   NEGATIVE COVENANTS    92

8.1

  Liens    92

8.2

  Indebtedness    94

8.3

  Fundamental Changes    96

8.4

  Asset Sales    96

8.5

  Dividends or Other Distributions    98

8.6

  Issuance of Stock.    99

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page


--------------------------------------------------------------------------------

8.7

  Loans, Investment and Acquisitions    100

8.8

  Transactions with Affiliates    101

8.9

  Insurance Subsidiary    101

8.10

  Sale or Discount of Receivables    101

8.11

  Fiscal Year    102

8.12

  Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, Etc    102

8.13

  Limitation on Certain Restrictions on Subsidiaries    102

8.14

  Accounting Changes    103 ARTICLE IX   FINANCIAL COVENANTS    103

9.1

  Capital Expenditures    103

9.2

  Interest Coverage Ratio    104

9.3

  Leverage Ratio    104 ARTICLE X   EVENTS OF DEFAULT    104

10.1

  Events of Default    104

10.2

  Rights Not Exclusive    107 ARTICLE XI   ADMINISTRATIVE AGENT    107

11.1

  Appointment    107

11.2

  Nature of Duties    107

11.3

  Exculpation, Rights Etc    108

11.4

  Reliance    108

11.5

  Indemnification    108

11.6

  Administrative Agent In Its Individual Capacity    109

11.7

  Notice of Default    109

11.8

  Holders of Obligations    109

11.9

  Resignation by Administrative Agent.    109

11.10

  The Joint Lead Arrangers, Sole Book Runner, Syndication Agent and
Co-Documentation Agents    110 ARTICLE XII   MISCELLANEOUS    110

12.1

  No Waiver; Modifications in Writing.    110

12.2

  Further Assurances.    112

12.3

  Notices, Etc    112

12.4

  Costs, Expenses and Taxes; Indemnification.    113

12.5

  Confirmations    115

12.6

  Adjustment; Setoff.    115

12.7

  Execution in Counterparts    116

12.8

  Binding Effect; Assignment; Addition and Substitution of Lenders.    116

12.9

  CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.    119

12.10

  Release of Collateral    119

12.11

  GOVERNING LAW    120

12.12

  Severability of Provisions    120

12.13

  Transfers of Notes    120

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page


--------------------------------------------------------------------------------

12.14

  Registry    120

12.15

  Euro Currency.    121

12.16

  Headings    121

12.17

  Termination of Agreement    121

12.18

  Confidentiality    121

12.19

  Concerning the Collateral and the Loan Documents.    122

12.20

  Effectiveness    124

12.21

  Executive Proceedings in Spain.    124

12.22

  Restrictions on Guarantees and Pledges    124

12.23

  Special Provisions in relation to Dutch Collateral.    125 ARTICLE XIII  
COMPANY GUARANTEE    126

13.1

  The Company Guarantee    126

13.2

  Insolvency    127

13.3

  Nature of Liability    127

13.4

  Independent Obligation    127

13.5

  Authorization    127

13.6

  Reliance    128

13.7

  Subordination    128

13.8

  Waiver.    128

13.9

  Nature of Liability    129

 

iv



--------------------------------------------------------------------------------

INDEX OF SCHEDULES AND EXHIBITS

 

Exhibits

 

Exhibit 2.1(b)(ii)    Form of Notice of Swing Line Borrowing Exhibit 2.1(b)(iv)
   Form of Swing Line Loan Participation Certificate Exhibit 2.2(a)(1)    Form
of Multicurrency Revolving Note Exhibit 2.2(a)(2)    Form of Standard Currency
Swing Line Note Exhibit 2.2(a)(3)    Form of Canadian Swing Line Note Exhibit
2.2(a)(4)    Form of Australian Swing Line Note Exhibit 2.5    Form of Notice of
Borrowing Exhibit 2.6    Form of Notice of Conversion or Continuation Exhibit
2.10(c)    Form of Letter of Credit Request Exhibit 4.6(d)    Form of Section
4.6(d) Certificate Exhibit 5.1(b)(i)    Form of United States Loan Guarantee
Exhibit 5.1(b)(ii)    Form of United States Pledge Agreement Exhibit 5.1(b)(iii)
   Form of Foreign Guarantee Agreement Exhibit 5.1(b)(iv)    Form of Foreign
Pledge Agreements Exhibit 5.1(d)(i)    Form of Opinion of Borrowers’ Counsel
Exhibit 5.1(d)(ii)    Form of Opinion of Foreign Local Counsel Exhibit 5.1(e)   
Form of Officer’s Certificate Exhibit 5.1(f)    Form of Secretary’s Certificate
Exhibit 5.1(t)    Form of Post-Closing Agreement Exhibit 7.2(a)    Form of
Compliance Certificate Pursuant to Section 7.2(a) Exhibit 12.1(b)    Form of
Joinder Agreement Exhibit 12.8(c)    Form of Assignment and Assumption Agreement
Exhibit 13    Form of Eurocurrency Funding Indemnity Agreement Schedules
Schedule 1.1(a)    Commitments Schedule 1.1(c)    Subsidiary Borrowers Schedule
1.1(d)    European Holdco Intercompany Notes Schedule 2.10(j)    Letters of
Credit Outstanding Schedule 3    Transformation Restructuring Charges
Schedule 5.1(b)(iii)    Guarantors under Foreign Guarantee Agreement
Schedule 5.1(b)(iv)    Foreign Pledge Agreements Schedule 6.3    Approvals and
Consents Schedule 6.4    Governmental Approval Schedule 6.5(a)    Pro Forma
Balance Sheet Schedule 6.5(c)    Indebtedness Schedule 6.5(e)    Projections
Schedule 6.11    Pledge Agreement Filings Schedule 6.15    Organization of
Subsidiaries Schedule 8.2(a)    Existing Indebtedness Schedule 8.4    Asset
Dispositions Schedule 8.7    Existing Investments Schedule 8.8    Affiliate
Transactions Schedule 8.13(a)    Existing Restrictions on Subsidiaries Schedule
12.3    Notice Offices

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of March 2, 2005 and is made by and among
Greif, Inc., a Delaware corporation (together with its successors, the
“Company”), Greif Spain Holdings, S.L., sociedad unipersonal, a private limited
liability company (sociedad de responsabilidad limitada), organized under the
laws of Spain (“European Holdco”), Greif Bros. Canada Inc., a corporation
continued and existing under the laws of Canada (“Canadian Borrower”), Greif UK
Ltd., a company organized under the laws of England and Wales (“Greif UK”),
Greif International Holding B.V., a private limited liability company (besloten
vennootschap met beperlite aansprakelijkheid) organized under the laws of The
Netherlands with statutory seat in Amstelveen, The Netherlands (“Greif
International Holdings” and, together with European Holdco and Greif UK, each a
“European Subsidiary Borrower” and collectively, the “European Subsidiary
Borrowers”), and Greif Australia PTY. Ltd., a corporation organized under the
laws of the Australian Capital Territory (“Australian Borrower”, and together
with the European Subsidiary Borrowers and Canadian Borrower, collectively, the
“Subsidiary Borrowers” and each a “Subsidiary Borrower” and, together with
Company, the “Borrowers”), the undersigned financial institutions, including
Deutsche Bank AG, New York Branch, in their capacities as lenders hereunder
(collectively, the “Lenders,” and each individually, a “Lender”) and Deutsche
Bank AG, New York Branch, as administrative agent (“Administrative Agent”) for
the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, Borrowers have requested that the Lenders provide a multicurrency
revolving credit facility to Borrowers in an aggregate amount not to exceed the
Dollar Equivalent $350 million at any time outstanding and maturing on March 2,
2010;

 

WHEREAS, the proceeds of the revolving credit facility described above will be
used by Borrowers for ongoing working capital and general corporate purposes and
to refinance amounts outstanding under that certain Amended and Restated Senior
Secured Credit Agreement dated as of August 23, 2002 (as, amended, restated or
otherwise modified and in effect on the date hereof, the “Existing Credit
Agreement”) among the Borrowers, the financial institutions party thereto and
Citicorp North America, Inc., as administrative agent; and

 

WHEREAS, the Lenders are willing to extend commitments to make the multicurrency
revolving credit loans to Borrowers for the purposes specified above and only on
the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and, among other things, the assignment of and the grant of a
security interest in the Pledged Securities by Company and certain of its
Subsidiaries in favor of Collateral Agent for the benefit of the Secured
Creditors pursuant to the Pledge Agreements, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1 Definitions. As used herein, and unless the context requires a different
meaning, the following terms have the meanings indicated:

 

“Acquisition” means (i) the purchase by a Person of all or a significant part of
a business or business unit conducted by another Person or (ii) the merger,
consolidation or amalgamation of any Person with any other Person.

 

- 1 -



--------------------------------------------------------------------------------

“Additional Security Documents” means all pledge agreements, security agreements
and other security documents entered into pursuant to Section 7.12 with respect
to additional Collateral, in each case, as amended, supplemented or otherwise
modified from time to time.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls or is controlled by or is under common control with such Person
provided that neither DB nor any Affiliate of DB shall be deemed to be an
Affiliate of any Credit Party. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities or by contract or otherwise. A Person shall
be deemed to control a corporation if such Person possesses, directly or
indirectly, the power to vote 10% or more of the securities having ordinary
voting power for the election of directors of such corporation.

 

“Agent or Agents” means Administrative Agent and/or Collateral Agent, as the
context may require.

 

“Agreed Alternative Currency” has the meaning set forth in Section 2.8(c).

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

 

“Alternative Currency” means, at any time, any Agreed Alternative Currency, Euro
or Sterling.

 

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars, Australian Dollars or Canadian Dollars.

 

“Applicable Base Rate Margin” means at any date, with respect to Base Rate
Loans, the applicable percentage set forth under the column Applicable Base Rate
Margin for Multicurrency Revolving Loans opposite the Most Recent Leverage Ratio
as of such date:

 

Most Recent

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

Base Rate Margin For Multicurrency
Revolving Loans

--------------------------------------------------------------------------------

Greater than or equal to 3.0 to 1    0.250% Less than 3.0 to 1 but equal to or
greater than 2.0 to 1    0.000% Less than 2.0 to 1 but equal to or greater than
1.5 to 1    0.000% Less than 1.5 to 1    0.000%

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Canadian Prime Rate Margin” means at any date, with respect to
Canadian Swing Line Loans bearing interest at the Overnight Rate, the applicable
percentage set forth under the column Applicable Canadian Prime Rate Margin for
Canadian Swing Line Loans opposite the Most Recent Leverage Ratio as of such
date:

 

Most Recent

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

Canadian Prime Rate Margin for

Canadian Swing Line Loans

--------------------------------------------------------------------------------

Greater than or equal to 3.0 to 1

   0.250%

Less than 3.0 to 1 but equal to or greater than 2.0 to 1

   0.000%

Less than 2.0 to 1 but equal to or greater than 1.5 to 1

   0.000%

Less than 1.5 to 1

   0.000%

 

“Applicable Currency” means as to any particular payment or Loan, Dollars,
Australian Dollars, Canadian Dollars or the Alternative Currency in which it is
denominated or is payable.

 

“Applicable Eurocurrency Margin” means at any date, with respect to Eurocurrency
Loans, the applicable percentage set forth in the following table under the
column Applicable Eurocurrency Margin for Multicurrency Revolving Loans opposite
the Most Recent Leverage Ratio on such date:

 

Most Recent

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

Eurocurrency Margin For Multicurrency
Revolving Loans

--------------------------------------------------------------------------------

Greater than or equal to 3.0 to 1

   0.875%

Less than 3.0 to 1 but equal to or greater than 2.0 to 1

   0.700%

Less than 2.0 to 1 but equal to or greater than 1.5 to 1

   0.500%

Less than 1.5 to 1

   0.425%

 

“Applicable Facility Fee Percentage” means at any date, the applicable
percentage set forth in the following table opposite the Most Recent Leverage
Ratio as of such date:

 

Most Recent

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Facility

Fee Percentage

--------------------------------------------------------------------------------

Greater than or equal to 3.0 to 1

   0.375%

Less than 3.0 to 1 but equal to or greater than 2.0 to 1

   0.300%

Less than 2.0 to 1 but equal to or greater than 1.5 to 1

   0.250%

Less than 1.5 to 1

   0.200%

 

- 3 -



--------------------------------------------------------------------------------

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) of all or any part
of an interest in shares of Capital Stock of a Subsidiary of Company (other than
directors’ qualifying shares) and similar arrangements required by Requirements
of Law, property or other assets (each referred to for the purposes of this
definition as a “disposition”) by Company or any of its Subsidiaries; provided,
a Recovery Event shall not be considered an Asset Disposition.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof made by any applicable Lender, as assignor, and such Lender’s
assignee in accordance with Section 12.8.

 

“Associate” has the meaning given in section 128F(9) of the Australian Tax Act.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease, (ii) Receivables Facility Attributable
Debt; provided, for purposes of the definition of Leverage Ratio, Receivables
Facility Attributable Debt in an amount not to exceed $100,000,000 in the
aggregate for all such Receivables Facility Attributable Debt shall not be
considered “Attributable Debt” to the extent the Permitted Accounts Receivable
Securitization giving rise to such Receivables Facility Attributable Debt
constitutes a “true sale” under GAAP and (iii) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP.

 

“Australian Borrower” has the meaning assigned to that term in the introduction
hereto.

 

“Australian Dollar” and the symbol “A$” each mean the lawful money of the
Commonwealth of Australia.

 

“Australian Pledge Agreement” is defined on Schedule 5.1(b)(iv).

 

- 4 -



--------------------------------------------------------------------------------

“Australian Swing Line Commitment” means, with respect to the Australian Swing
Line Lender, the obligation of such Lender to make Australian Swing Line Loans,
as such commitment may be adjusted from time to time pursuant to this Agreement,
which commitment as of the date hereof is the amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of Australian
Swing Line Commitment” as the same may be adjusted from time to time pursuant to
the terms hereof, which commitment equals $5,000,000 in the aggregate as of the
date hereof.

 

“Australian Swing Line Lender” means the Lender or Lenders identified as such
from time to time on Schedule 1.1(a).

 

“Australian Swing Line Loans” has the meaning assigned to that term in Section
2.1(b)(i)(C) hereto.

 

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cwlth) and the
Income Tax Assessment Act 1997 (Cwlth), as applicable.

 

“Available Multicurrency Revolving Commitment” means, as to any Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Multicurrency
Revolving Commitment over (b) the sum of (i) the aggregate Effective Amount of
then outstanding Multicurrency Revolving Loans made by such Lender and (ii) such
Lender’s Multicurrency Revolver Pro Rata Share of the Effective Amount of LC
Obligations and Swing Line Loans then outstanding.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by DB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum. The “prime rate” announced by DB is evidenced by the recording thereof
after its announcement in such internal publication or publications as DB may
designate. Any change in the interest rate resulting from a change in such
“prime rate” announced by DB shall become effective without prior notice to
Borrower as of 12:01 a.m. (New York City time) on the Business Day on which each
change in such “prime rate” is announced by DB. DB may make commercial or other
loans to others at rates of interest at, above or below its “prime rate”.

 

“Base Rate Loan” means any Loan denominated in Dollars which bears interest at a
rate determined with reference to the Base Rate.

 

“Beneficial Owner” shall have the meaning assigned thereto in Rule 13d-3 of the
SEC under the Exchange Act as in effect on the date hereof.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowers” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a group of Loans of a single Type (except as otherwise
specifically provided herein) made by the Lenders or any Swing Line Loan made by
any Swing Line Lender, as appropriate on a single date (or resulting from a
conversion on such date) and in the case of Eurocurrency

 

- 5 -



--------------------------------------------------------------------------------

Loans, as to which a single Interest Period is in effect, provided that Base
Rate Loans or Eurocurrency Loans incurred pursuant to Section 3.7 shall be
considered part of any related Borrowing of Eurocurrency Loans.

 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from Administrative Agent, a day other than
a Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided, further, that when used in connection with
any Letter of Credit, the term “Business Day” shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
any Alternative Currency Loan, any day (A) on which dealings in deposits in the
Alternative Currency are carried out in the London interbank market, and (B) on
which commercial banks and foreign exchange markets are open for business in
London, New York City, and the principal financial center for such Alternative
Currency and (C) with respect to any such payment, determination or funding to
be made in connection with any Alternative Currency Loan denominated in Euros,
on which the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) System or any successor settlement system is open; provided,
however that when used in connection with a Borrowing by Canadian Borrower, the
term “Business Day” shall also exclude any day on which banks are not open for
business in Toronto or Montreal; provided, further that when used in connection
with a Borrowing by Australian Borrower, the term “Business Day” shall also
exclude any day on which banks are not open for business in Sydney.

 

“Canadian Borrower” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Canadian Dollars” and “Cdn.$” shall mean lawful currency of Canada.

 

“Canadian Pledge Agreement” is defined on Schedule 5.1(b)(iv).

 

“Canadian Prime Rate” means, for each day in any period, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate per annum
shall at all times for such day be equal to the higher of (a) the variable
annual rate of interest announced and adjusted publicly by Canadian Swing Line
Lender and in effect as its prime rate at its principal office in Toronto,
Ontario on such day for determining interest rates on Canadian
Dollar-denominated commercial loans made in Canada and (b) 0.75% per annum above
the average of the rates per annum for Canadian Dollar bankers’ acceptances
having a term of one month that appears on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as of 10:00 a.m. (Toronto time) on the date of determination, as
reported by Canadian Swing Line Lender (and if such screen is not available, any
successor or similar service as may be selected by Canadian Swing Line Lender).

 

“Canadian Swing Line Commitment” means, with respect to the Canadian Swing Line
Lender, the obligation of such Lender to make Canadian Swing Line Loans, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the date hereof is the amount set forth opposite such Lender’s
name on Schedule 1.1(a) hereto under the caption “Amount of Canadian Swing Line
Commitment” as the same may be adjusted from time to time pursuant to the terms
hereof, which commitment equals $10,000,000 in the aggregate as of the date
hereof.

 

- 6 -



--------------------------------------------------------------------------------

“Canadian Swing Line Lender” means Deutsche Bank AG, Canada Branch and such
other Lenders as may from time to time be identified on Schedule 1.1(a).

 

“Canadian Swing Line Loans” has the meaning assigned to that term in Section
2.1(b)(i)(B) hereto.

 

“Capital Expenditures” means, without duplication, with respect to any Person,
any amounts expended, during or in respect of a period for any purchase or other
acquisition for value of any asset that should be classified on a consolidated
balance sheet of such Person prepared in accordance with GAAP as a fixed or
capital asset including, without limitation, the direct or indirect acquisition
of such assets or improvements by way of increased product or service charges,
offset items or otherwise, and shall include Capitalized Leases but shall
exclude any Capital Expenditures arising as a part of a Permitted Acquisition or
any purchase of timberland by Soterra LLC, or expenditures made in connection
with the replacement, substitution or restoration of assets to the extent
financed from the proceeds of a Recovery Event.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Equivalents” means (i) any security, maturing not more than one year after
the date of acquisition, issued by the United States of America or an
instrumentality or agency thereof and guaranteed full as to principal, premium,
if any, and interest by the United States of America; (ii) any certificate of
deposit, time deposit or bankers’ acceptance (or, with respect to non-U.S.
banking institutions, similar instruments), maturing not more than one year
after the day of acquisition, issued by any commercial banking institution that
is a member of the U.S. Federal Reserve System or a commercial banking
institution organized and located in a country recognized by the United States
of America, in each case, having combined capital and surplus and undivided
profits of not less than U.S. $500 million (or the foreign currency equivalent
thereof), whose short-term debt has a rating, at the time as of which any
investment therein is made, of “P-l” (or higher) according to Moody’s or “A-1”
(or higher) according to S&P; (iii) commercial paper maturing not more than one
year after the date of acquisition issued by a corporation (other than an
Affiliate or Subsidiary of the Company or any Borrower) with a rating, at the
time as of which any investment therein is made, of “P-l” (or higher) according
to Moody’s or “A-1” (or higher) according to S&P; (iv) any money market deposit
accounts issued or offered by a commercial banking institution that is a member
of the U.S. Federal Reserve System or a commercial institution organized and
located in a country recognized by the United States of America, in each case,
having combined capital and surplus in excess of U.S. $500 million (or the
foreign currency equivalent thereof); and (v) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management not exceeding a Dollar Equivalent amount of $10,000,000 in
aggregate principal amount outstanding at any time.

 

- 7 -



--------------------------------------------------------------------------------

“Change of Control” means the occurrence at any time of any of the following
events:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) (other than the Permitted Investors) is or becomes (as a
result of the acquisition or issuance of securities, by merger or otherwise) the
Beneficial Owner, directly or indirectly, of more than 35% of the voting power
with respect to the election of directors of all then outstanding voting Capital
Stock of Company (other than as a result of a public primary registered equity
offering by Company of new shares issued by Company in such offering), whether
as a result of the issuance of securities of the Company, any merger,
consolidation, liquidation or dissolution of the Company, any direct or indirect
transfer of securities by the Permitted Investors or otherwise (for purposes of
this clause (a), the Permitted Investors will be deemed to beneficially own any
voting Capital Stock of a specified corporation held by a parent corporation so
long as the Permitted Investors beneficially own, directly or indirectly, in the
aggregate a majority of the total voting power of the voting Capital Stock of
such parent corporation);

 

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Company (together with
any new directors whose election or appointment by such Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of not less than a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; or

 

(c) the sale, transfer, assignment, lease, conveyance or other disposition,
directly or indirectly, of all or substantially all the assets of the Company
and its Subsidiaries (other than Soterra LLC), considered as a whole (other than
a disposition of such assets as an entirety or virtually as an entirety to a
wholly owned Subsidiary or one or more Permitted Investors or a Person of which
one or more of the Permitted Investors own more than 50% of the voting power)
shall have occurred, or the Company merges, consolidates or amalgamates with or
into any other Person (other than one or more Permitted Investors, provided the
Company is the surviving entity) or any other Person (other than one or more
Permitted Investors or a Person of which one or more of the Permitted Investors
own more than 50% of the voting power, provided the Company is the surviving
entity) merges, consolidates or amalgamates with or into the Company, in any
such event pursuant to a transaction in which the outstanding voting Capital
Stock of the Company is reclassified into or exchanged for cash, securities or
other Property, other than any such transaction where:

 

(i) the outstanding voting Capital Stock of the Company is reclassified into or
exchanged for other voting Capital Stock of the Company or for voting Capital
Stock of the surviving corporation, and

 

(ii) the holders of the voting Capital Stock of the Company immediately prior to
such transaction own, directly or indirectly, not less than a majority of the
voting Capital Stock of the Company or the surviving corporation immediately
after such transaction and in substantially the same proportion as before the
transaction.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations promulgated thereunder, or any successor statute and
the regulations promulgated thereunder.

 

- 8 -



--------------------------------------------------------------------------------

“Co-Documentation Agents” means each of National City Bank, ING Capital LLC and
Fleet National Bank.

 

“Collateral” means all “Collateral” as defined in each of the Security
Documents; provided, that Collateral shall expressly exclude the Capital Stock
of Soterra LLC.

 

“Collateral Account” has the meaning assigned to that term in Section 4.3(a).

 

“Collateral Agent” means DB acting as collateral agent for the Secured Creditors
pursuant to its appointment as Collateral Agent in Section 11.1.

 

“Commitment” means, with respect to each Lender, the aggregate of the
Multicurrency Revolving Commitment, Standard Currency Swing Line Commitment,
Australian Swing Line Commitment and Canadian Swing Line Commitment of such
Lender and “Commitments” means such commitments of all of the Lenders
collectively.

 

“Commitment Period” means, the period from and including the date hereof to but
not including the Multicurrency Revolver Termination Date or, in the case of the
Swing Line Commitments, five (5) Business Days prior to the Multicurrency
Revolver Termination Date.

 

“Common Stock” means the Class A Common Stock and Class B Common Stock of
Company, without par value.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Company Owned Life Insurance Program” means a life insurance program in which
the Company is a participant, pursuant to which the Company is the owner of
whole life policies insuring the lives of certain of its employees.

 

“Company Refinancing” means the repayment in full of all material indebtedness
for money borrowed of Company and its Subsidiaries (other than the Loans and the
Letters of Credit and any other Indebtedness of the Company permitted to be
outstanding pursuant to Section 8.2 hereof).

 

“Company Refinancing Documents” means collectively all agreements, instruments
and documents executed in connection with the Company Refinancing, including,
without limitation, any document or instrument necessary to release and
terminate any and all security interests thereunder.

 

“Compliance Certificate” has the meaning assigned to that term in Section
7.2(a).

 

“Computation Date” has the meaning assigned to that term in Section 2.8(a).

 

“Consolidated Debt” means, at any time, (i) all Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and (ii)
the aggregate outstanding amount, without duplication, of Attributable Debt of
Company and its Subsidiaries determined on a consolidated basis.

 

“Consolidated EBITDA” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, of:

 

     (i)    Consolidated Net Income,

 

- 9 -



--------------------------------------------------------------------------------

plus   (ii)    Consolidated Interest Expense, to the extent deducted in
computing Consolidated Net Income, plus   (iii)    charges against income for
foreign, federal, state and local taxes and capital taxes in each case based on
income, to the extent deducted in computing Consolidated Net Income, plus   (iv)
   depreciation and depletion expense, to the extent deducted in computing
Consolidated Net Income, plus   (v)    amortization expense, including, without
limitation, amortization of good will and other intangible assets, fees, costs
and expenses in connection with the execution, delivery and performance of any
of the Documents, and other fees, costs and expenses in connection with
Permitted Acquisitions, in each case, to the extent deducted in computing
Consolidated Net Income, minus   (vi)    the gain (or plus the loss) resulting
from the sale of any assets other than in the ordinary course of business to the
extent added (deducted) in computing Consolidated Net Income, minus   (vii)   
any amount of gains from the sale of Timber Lands in excess of the Dollar
Equivalent of $40,000,000 for any such period, minus   (viii)    extraordinary
or non-cash nonrecurring gains (or plus extraordinary or non-cash nonrecurring
losses) to the extent added (deducted) in computing Consolidated Net Income,
minus   (ix)    any gain resulting from any write-up of assets (other than with
respect to any Company Owned Life Insurance Program) to the extent added
(deducted) in computing Consolidated Net Income, plus   (x)    any non-cash
charge resulting from any write-down of assets to the extent deducted in
computing Consolidated Net Income and any deferred financing costs for such
period written off, or premiums paid, in connection with the early
extinguishment of Indebtedness; plus   (xi)    any non-cash restructuring charge
to the extent deducted in computing Consolidated Net Income; and plus   (xii)   
any Transformation Restructuring Charge incurred during Fiscal Year 2005 or
Fiscal Year 2004 not to exceed the amount for any such periods as set forth on
Schedule 3;

 

in each case calculated for the applicable period in conformity with GAAP;
provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the total interest expense (including that attributable to Capitalized
Leases in accordance with GAAP) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of

 

- 10 -



--------------------------------------------------------------------------------

Company and its Subsidiaries, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, but excluding, however, any amortization of
deferred financing costs, all as determined on a consolidated basis for Company
and its consolidated Subsidiaries in accordance with GAAP plus the interest
component of any lease payment under Attributable Debt transactions paid by
Company and its Subsidiaries on a consolidated basis plus expenses and any
discount and/or interest component in respect of a sale of Receivables by
Company and its Subsidiaries permitted under this Agreement regardless of
whether such expenses, discount or interest would constitute interest under GAAP
plus amortization in connection with Hedging Agreements, plus interest expense
on deferred compensation or customer deposits.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of the Person in
question for such period, determined in accordance with GAAP on a consolidated
basis, provided that, there shall be excluded (i) the income or loss of any
unconsolidated Subsidiary and any Person in which any other Person (other than
Company or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law or any other third party holding a de minimus
number of shares in order to comply with other similar requirements) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Wholly-Owned Subsidiaries by such Person
during such period, (ii) unrealized gains or losses in respect of Hedging
Agreements, and (iii) the cumulative effect of a change in accounting
principles.

 

“Consolidated Tangible Assets” means, for any Person, the total assets of such
Person and its Subsidiaries, as determined from a consolidated balance sheet of
such Person and its consolidated Subsidiaries prepared in accordance with GAAP,
but excluding therefrom all items that are treated as goodwill and other
intangible assets under GAAP.

 

“Contaminant” means any material with respect to which any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant, contaminant (as those terms are defined in 42 U.S.C. § 9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C. § 1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR § 1910.1200(c)), hazardous waste (as that
term is defined in 42 U.S.C. § 6903(5)), or any state, local or other equivalent
of such laws and regulations, including, without limitation, radioactive
material, special waste, polychlorinated biphenyls, asbestos, petroleum,
including crude oil or any petroleum-derived substance, (or any fraction
thereof), waste, or breakdown or decomposition product thereof, mold, bacteria
or any constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it may be subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with Company; (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above; or (iv) any other Person which
is required to be aggregated with Company or any of its Subsidiaries pursuant to
regulations promulgated under Section 414(o) of the Code.

 

- 11 -



--------------------------------------------------------------------------------

“Controlled Subsidiary” of any Person means a Subsidiary of such Person (i)
ninety percent (90%) or more of the Capital Stock of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person and (ii) of which such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by agreement or otherwise.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means Company, Subsidiary Borrowers and any guarantor or other
Person which may hereafter enter into a guarantee agreement or a pledge
agreement with respect to all or any portion of the Obligations.

 

“Customary Permitted Liens” means for any Person

 

(i) Liens for taxes, fees, assessments or other governmental charges not yet
delinquent, or can thereafter be paid without penalty or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that, adequate provision for the payment of all such taxes, assessments or
governmental charges known to such Person has been made on the books of such
Person to the extent required by GAAP;

 

(ii) mechanics’, suppliers’, processor’s, materialmen’s, carriers’,
warehousemen’s, workmen’s, landlord’s, repairmen’s and similar Liens arising by
operation of law and arising or created in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;

 

(iii) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits or other similar
benefits which are not delinquent or are being contested in good faith by
appropriate proceedings diligently pursued, provided that, adequate provision
for the payment of such Liens known to such Person has been made on the books of
such Person to the extent required by GAAP;

 

(iv) (A) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under Operating Leases and (B) Liens securing surety,
indemnity, performance, appeal, customs and release bonds and (C) other
non-delinquent obligations of a like nature, provided that, all such Liens
individually or in the aggregate do not impair in any material respect the use
of the property of the Company and its Subsidiaries or the operation of the
business of the Company and its Subsidiaries taken as a whole;

 

(v) Permitted Real Property Encumbrances;

 

(vi) consignment arrangements (whether as consignor or as consignee) or similar
arrangements for the sale or purchase of goods in the ordinary course of
business;

 

- 12 -



--------------------------------------------------------------------------------

(vii) attachment, judgment, writs or warrants of attachment or other similar
Liens arising in connection with court or arbitration proceedings provided that
the enforcement of such Liens are stayed, payment is covered in full by
insurance or which do not constitute an Event of Default under Section 10.1(i);

 

(viii) licenses of patents, trademarks, or other intellectual property rights
granted in the ordinary course of business;

 

(ix) Liens in respect of an agreement to dispose of any asset, to the extent
such disposal is permitted by Sections 8.4 or 8.10;

 

(x) Liens arising due to any cash pooling, netting or composite accounting
arrangements between any one or more of the Borrowers and any of their
Subsidiaries or between any one or more of such entities and one or more banks
or other financial institutions where any such entity maintains deposits.

 

(xi) leases or subleases granted to others not interfering in any material
respect with the business of Company or any of its Subsidiaries and any interest
or title of a lessor, licensor or subleasor under any lease or license permitted
by this Agreement or the Security Documents; and

 

(xii) customary rights of set off, banker’s lien, revocation, refund or
chargeback or similar rights under deposit disbursement, concentration account
agreements or under the UCC (or comparable foreign law) or arising by operation
of law of banks or other financial institutions where any Borrower maintains
deposit, disbursement or concentration accounts in the ordinary course of
business that is not prohibited by this Agreement.

 

“DB” means Deutsche Bank AG, New York Branch, and its successors.

 

“DBSI” means Deutsche Bank Securities Inc.

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Obligations” means all Obligations of the Credit Parties in respect
of accrued and unpaid (a) principal of and interest on the Loans, (b) LC
Commissions and (c) Facility Fees, whether or not the same shall at the time of
any determination be due and payable under the terms of the Loan Documents.

 

“Dividend” has the meaning assigned to that term in Section 8.5.

 

- 13 -



--------------------------------------------------------------------------------

“Documents” means the Loan Documents and the Transaction Documents.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, (b) as to any amount denominated in an
Alternative Currency, the equivalent amount in Dollars as determined by
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Alternative Currency on the most recent
Computation Date provided for in Section 2.8(a), (c) as to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount
determined by Administrative Agent using the Exchange Rate then in effect, (d)
as to any amount denominated in Australian Dollars, the equivalent in Dollars of
such amount determined by Administrative Agent using the Exchange Rate then in
effect and (e) in the case of the amount of a Letter of Credit denominated in an
Alternative Currency, the equivalent amount in Dollars as determined by the
Administrative Agent using the Exchange Rate then in effect.

 

“Dollar Loan” has the meaning assigned to that term in Section 2.1(a).

 

“Domestic Receivables Securitization” means any securitization transaction or
series of securitization transactions that may be entered into by the Company or
any of its Domestic Subsidiaries whereby the Company or any of its Domestic
Subsidiaries sells, conveys or otherwise transfers any Receivables Facility
Assets of the Company and its Domestic Subsidiaries to a Receivables Subsidiary
or to any unaffiliated Person, on terms customary for securitizations of
Receivables Facility Assets in the United States; provided, however, that any
such transaction entered into by the Company and/or any of its Domestic
Subsidiaries after the Closing Date shall be consummated on terms reasonably
acceptable to the Administrative Agent, and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, as evidenced
by its written approval thereof.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Downgrade Event” shall occur in the event that at any time following the date
on which the Company has achieved Investment Grade Status, any of the following
occur: (i) the Company’s issuer credit rating is less than Baa3 from Moody’s and
its corporate credit rating is less than BBB- from S&P; (ii) the Company’s
issuer credit rating is Baa3 or better from Moody’s but its corporate credit
rating is less than BB+ from S&P, or (iii) the Company’s corporate credit rating
is BBB- or better from S&P but its issuer credit rating is less than Ba1 from
Moody’s; provided, if either S&P or Moody’s shall change its system of
classifications after the date of this Agreement, a Downgrade Event shall exist
at any time when the Company’s corporate or issuer credit rating is at or above
the new rating which most closely corresponds to the above specified levels
under the previous rating system.

 

“Drawing” has the meaning set forth in Section 2.10(d)(ii).

 

“Dual Investment Grade Status” exists at any time when the Company’s corporate
credit rating is BBB- or better from S&P and its issuer credit rating is Baa3 or
better from Moody’s; provided, if either S&P or Moody’s shall change its system
of classifications after the date of this Agreement, Dual Investment Grade
Status shall exist at any time when the Company’s corporate or issuer credit
rating is at or above the new rating which most closely corresponds to the above
specified levels under the previous rating system.

 

“Earnout Obligations” means those payment obligations of the Company and its
Subsidiaries to former owners of businesses which were acquired by the Company
or one of its Subsidiaries pursuant to an acquisition which are in the nature of
deferred purchase price to the extent such obligations are required to be set
forth with respect to such payment obligations on a balance sheet prepared in
accordance with GAAP applied in a manner consistent with past practices.

 

- 14 -



--------------------------------------------------------------------------------

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date; and (b) with respect to any outstanding LC Obligations on any date,
the Dollar Equivalent amount of such LC Obligations on such date after giving
effect to any issuances of Letters of Credit occurring on such date and any
other changes in the aggregate amount of the LC Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

“Effective Date” has the meaning assigned to that term in Section 12.20.

 

“Eligible Assignee” means a commercial bank, financial institution, financial
company, Fund or insurance company in each case, together with its Affiliates or
Related Funds, which extends credit or buys loans in the ordinary course of its
business or any other Person approved by Administrative Agent and Borrower, such
approval not to be unreasonably withheld; provided, that, prior to any Event of
Default or Unmatured Event of Default, no Person shall qualify as an Eligible
Assignee with respect to Credit Exposure under (i) the Canadian Swing Line Loans
or Canadian Swing Line Commitments unless such Person is either resident in
Canada for the purpose of the ITA or is deemed to be resident in Canada for the
purpose of Part XIII of the ITA and (ii) the Australian Swing Line Loans or
Australian Swing Line Commitments unless such Person is able to make Loans to
Australian Borrower, the interest payments with respect to which can be made
free of withholding taxes; provided, further, that no Person shall qualify as an
Eligible Assignee with respect to any Credit Exposure hereunder which is owed by
or committed to Greif International Holdings unless such Person is considered a
Professional Market Party.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order, or other lawful order by any Governmental Authority or any
Person for any damage, personal injury (including sickness, disease or death),
property damage, contribution, cost recovery, or any other common law claims,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, cost recovery, or any other common law claims, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (a) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Contaminant in, into or
onto the environment at, in, by, from or related to the Premises or (b) the
violation, or alleged violation, of any Environmental Laws relating to
environmental matters connected with any Borrower’s operations or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
judgments, directives, or Environmental Permits relating to the protection of
health, safety or the environment, including, but not limited to, the following
statutes as now written and hereafter amended: the Water Pollution Control Act,
as codified in 33 U.S.C. § 1251 et seq., the Clean Air Act, as codified in 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, as codified in 15
U.S.C. § 2601 et seq., the Solid Waste Disposal Act, as codified in 42 U.S.C. §
6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act, as codified in 42 U.S.C. § 9601 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, as codified in 42 U.S.C. § 11001 et
seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.

 

- 15 -



--------------------------------------------------------------------------------

§ 300f et seq., the Canadian Environmental Protection Act (Canada), the
Fisheries Act (Canada) and the Waste Management Act (British Columbia) and any
related regulations, as well as all provincial, state, local or other
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under Environmental Laws, or licenses, authorizations, or
directions of any Government Authority or court, or (ii) damages relating to, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws and necessary or reasonably required for the current and
anticipated future operation of the business of Company or any Subsidiary.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
“controlled group”, as defined in Section 414(b) of the Code which includes such
Person. Unless otherwise qualified, all references to an “ERISA Affiliate” in
this Agreement shall refer to an ERISA Affiliate of Company or any Subsidiary.

 

“Euro” means the lawful currency adopted by or which is adopted by participating
member states of the European Community relating to Economic and Monetary Union.

 

“Eurocurrency Funding Indemnity” means an Eurocurrency Funding Indemnity
Agreement in the form attached hereto as Exhibit 13.

 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” shall mean the aggregate of (1) and (2) below:

 

1.

 

  (a) in the case of Dollar denominated loans, (i) the rate per annum equal to
the rate determined by Administrative Agent to be the offered rate that appears
on the Telerate Screen that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such interest period) with a term equivalent to the Interest Period
requested, determined as of approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date and, in the event such rate is not
available, (ii) the arithmetic average (rounded up to the nearest 1/100th of 1%)
of the offered quotation in the interbank eurodollar market by the Reference
Lenders to first class banks for Dollar deposits of amounts in immediately
available funds with a term equivalent comparable to the interest period for
which a Eurocurrency Rate is determined, as of 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

  (b)

in the case of Euro denominated loans, (i) the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate that appears on the
appropriate page of the

 

- 16 -



--------------------------------------------------------------------------------

 

Telerate Screen that displays EURIBOR (for delivery on the first day of such
interest period) with a term equivalent to the Interest Period requested,
determined as of approximately 11:00 a.m. (London time) on the applicable
Interest Rate Determination Date and, in the event such rate is not available,
(ii) the arithmetic average (rounded up to the nearest 1/100 th of 1%) of the
offered quotation in the European interbank market by the Reference Lenders for
Euro deposits of amounts in immediately available funds with a term equivalent
comparable to the interest period for which a Eurocurrency Rate is determined,
as of 11:00 a.m. (London time) on the applicable Interest Rate Determination
Date;

 

  (c) in the case of loans denominated in any Agreed Alternative Currency, (i)
the rate per annum equal to the rate determined by Administrative Agent to be
the offered rate that appears on the appropriate page of the Telerate Screen
that displays LIBOR (or the appropriate quote with respect to such Agreed
Alternative Currency (i.e. EURIBOR-01 for French Francs)) (for delivery on the
first day of such interest period) with a term equivalent to the Interest Period
requested, determined as of approximately 11:00 a.m. (Local Time) on the
applicable Interest Rate Determination Date and, in the event such rate is not
available, (ii) the arithmetic average (rounded up to the nearest 1/100 th of
1%) of the offered quotation in the European interbank market by the Reference
Lenders for Agreed Alternative Currency deposits of amounts in immediately
available funds with a term equivalent comparable to the interest period for
which a Eurocurrency Rate is determined, as of 11:00 a.m. (Local Time) on the
applicable Interest Rate Determination Date; or

 

  (d) in the case of Sterling denominated loans, (i) the rate per annum equal to
the rate determined by Administrative Agent to be the offered rate that appears
on the appropriate page of the Telerate Screen that displays LIBOR (for delivery
on the first day of the Interest Period requested) with a term equivalent to
such interest period, determined as of approximately 11:00 a.m. (London time) on
the applicable Interest Rate Determination Date and, in the event such rate is
not available, (ii) the arithmetic average (rounded up to the nearest 1/100 th
of 1%) of the offered quotation in the London interbank market by the Reference
Lenders for Sterling deposits of amounts in immediately available funds with a
term equivalent comparable to the interest period for which a Eurocurrency Rate
is determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date; and

 

2. the then current Eurocurrency Reserve Requirements applicable to the Type of
Loan in question.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by (a)
the Board, (b) any Governmental Authority of the jurisdiction of the relevant
currency or (c) any Governmental Authority of any jurisdiction in which advances
in such currency are made to which banks in any jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined, including the cost to the Lenders of complying with
mandatory liquid asset and special deposit requirements, if any, of the Bank of
England and/or the Financial Services Authority or the European Central Bank or
any successor body exercising their functions in this respect.

 

- 17 -



--------------------------------------------------------------------------------

“European Holdco” has the meaning assigned to that term in the introduction to
this Agreement.

 

“European Holdco Intercompany Notes” means those promissory notes set forth on
Schedule 1.1(d) hereto, which evidence Indebtedness owing from Greif
International Holdings and Greif France Holdings SAS to European Holdco.

 

“European Holdco Sublimit” means, the Dollar Equivalent of $50,000,000;
provided, at any time following the occurrence and during the continuation of an
Event of Default or Unmatured Event of Default, at the Administrative Agent’s or
Required Lender’s option, the European Holdco Sublimit may be reduced for so
long as such Event of Default or Unmatured Event of Default is in existence to
the Dollar Equivalent of $20,000,000, provided, further, in no event shall the
European Holdco Sublimit be reduced below the Dollar Equivalent principal amount
of the sum of the then outstanding Loans and LC Obligations owed by European
Holdco.

 

“European Pledge Agreement” is defined on Schedule 5.1(b)(iv).

 

“European Subsidiary Borrower” has the meaning set forth in the introduction
hereto and includes each Foreign Subsidiary listed as a European Subsidiary
Borrower on Schedule 1.1(c) as amended from time to time in accordance with
Section 12.1(b).

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 

“Exchange Rate” shall mean, on any day, (a) with respect to conversions between
any Alternative Currency, Australian Dollars and Dollars, the Spot Rate and (b)
with respect to conversions between Canadian Dollars and Dollars, the spot rate
set forth on the Reuters World Currency Page for Canadian Dollars (or, if not so
quoted, the spot rate of exchange quoted for wholesale transactions made by
Canadian Swing Line Lender in Toronto, Ontario) at 12:00 noon (Toronto time), on
such day, provided that, if at the time of any such determination, for any
reason, no such spot rate is being quoted, Administrative Agent, as applicable,
may use any reasonable method it deems applicable to determine such rate, and
such determination shall be conclusive absent manifest error. For purposes of
determining the Exchange Rate in connection with a Borrowing in a currency other
than Dollars, such Exchange Rate shall be determined as of the Exchange Rate
Determination Date for such Borrowing. Administrative Agent shall provide
Borrowers with the then current Exchange Rate from time to time upon any
Borrower’s request therefor.

 

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing of any currency other than Dollars, the date which is two Business
Days prior to such Borrowing and, with respect to Letters of Credit, the date on
which a Borrower reimburses an Issuing Lender or Multicurrency Revolving Loans
are made to reimburse a Facing Agent in Dollars for a draw on a Letter of Credit
denominated in a currency other than Dollars and any date on which
participations in Dollars in an unreimbursed draw on a Letter of Credit
denominated in a currency other than Dollars. Notwithstanding anything else
herein to the contrary, for purposes of calculating the Exchange Rate for any
reason pursuant to Section 2.1(b)(iii)(C), the Exchange Rate Determination Date
shall be deemed to be the date on which Same Day Funds are required to be
delivered or such other date as determined by the Administrative Agent in its
reasonable discretion to be consistent with customary practice.

 

- 18 -



--------------------------------------------------------------------------------

“Excluded Taxes” means in the case of a Lender or Agent, taxes imposed on or
measured by the overall net income, overall net receipts, overall net profits of
such Lender or Agent or a branch of such Lender or Agent (including franchise
taxes imposed in lieu of such taxes) by (i) the jurisdiction in which such
Lender or Agent is organized or (ii) the jurisdiction (or political subdivision
or taxing authority thereof) in which such Lender’s or Agent’s lending office in
respect of which payments under this Agreement are made is located or is
otherwise carrying on business (other than where such carrying on business
results solely from the mere holding of a Loan or being a party to or
beneficiary of any of the Loan Documents or exercising rights and remedies under
the Loans or any Loan Documents) (and, for greater certainty, Excluded Taxes
will not include taxes under Part XIII of the ITA).

 

“Existing Credit Agreement” has the meaning assigned to that term in the
Recitals hereto.

 

“Facility” means any of the credit facilities established under this Agreement.

 

“Facing Agent” means each of DB and any other Lender agreed to by such Lender,
Company and Administrative Agent.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

 

“Fee Letters” means each of (i) that certain Fee Letter dated as of January 26,
2005 among DB, DBSI and the Company, and (ii) that certain Fee Letter dated as
of January 26, 2005 among Key Bank National Association and the Company, in each
case as the same may be amended, restated or otherwise modified.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.13.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.13.

 

“Foreign Borrower” means any Borrower which is a Foreign Subsidiary.

 

“Foreign Credit Party” means each Foreign Borrower and any other Guarantor which
is a Foreign Subsidiary.

 

“Foreign Guarantee Agreement” has the meaning assigned to that term in Section
5.1(b)(iii).

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by Company or one or more of its Subsidiaries
primarily for the benefit of employees of Company or such Subsidiaries residing
outside the United States of America, which plan, fund, or similar program
provides or results in, retirement income, a deferral of income in contemplation
of retirement or payments to be made upon termination of employment, and which
is not subject to ERISA or the Code.

 

“Foreign Receivables Securitization” means any securitization transaction or
series of securitization transactions that may be entered into by any Foreign
Subsidiary of the Company whereby such Foreign Subsidiary of the Company sells,
conveys or otherwise transfers any Receivables Facility

 

- 19 -



--------------------------------------------------------------------------------

Assets of such Foreign Subsidiary to a Receivables Subsidiary or to any
unaffiliated Person, on terms customary for securitizations of Receivables
Facility Assets in the jurisdiction of organization of such Foreign Subsidiary;
provided, however, that any such transaction entered into by Foreign
Subsidiaries after the Closing Date shall be consummated on terms reasonably
acceptable to the Administrative Agent, and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, as evidenced
by its written approval thereof.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

 

“Former Premises” means, at any time, all real property formerly owned, leased
or operated by Company or any of its Subsidiaries.

 

“Fund” means a Person that is a fund that invests in senior loans.

 

“GAAP” means generally accepted accounting principles in the U.S. as in effect
from time to time.

 

“Government Acts” has the meaning assigned to that term in Section 2.10(h).

 

“Governmental Authority” means any nation or government, any intergovernmental
or supranational body, any state or other political subdivision thereof and any
entity lawfully exercising executive, legislative, judicial, regulatory or
administrative functions of government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Greif International Holdings” has the meaning assigned to that term in the
introduction hereto.

 

“Greif UK” has the meaning assigned to that term in the introduction hereto.

 

“Guarantee” means each of the Foreign Guarantee Agreement, Soterra Guarantee and
United States Loan Guarantee.

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Indebtedness or Operating Lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent: (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation, or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser at
such time of (a) the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made or (b) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

 

- 20 -



--------------------------------------------------------------------------------

“Guaranteed Creditors” means and includes Administrative Agent, the Lenders and
each Lender or an Affiliate of a Lender (even if such Lender ceases to be a
Lender under this Agreement for any reason) which becomes a party to one or more
Hedging Agreements entered into by Company or its Subsidiaries.

 

“Guaranteed Obligations” means (i) the principal and interest (whether such
interest is allowed as a claim in a bankruptcy proceeding with respect to each
Subsidiary Borrower or otherwise) on each Note issued by each Subsidiary
Borrower to each Lender, and all Loans made under this Agreement and all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
(other than with respect to Company obligations), together with all other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of each
Subsidiary Borrower to such Lender now existing or hereafter incurred under,
arising out of or in connection with this Agreement or any other Loan Documents
and the due performance and compliance with all terms, conditions and agreements
contained in the Loan Documents by Subsidiary Borrowers, and (ii) all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) of any Subsidiary
Borrower owing under any Hedging Agreement entered into by any Subsidiary
Borrower or any of their Subsidiaries with any Lender or any Affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or Affiliate participates in such Hedging
Agreement, and their subsequent assigns, if any, whether or not existing or
hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

 

“Guarantors” means, collectively, Company and each Person party to any
Guarantee.

 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect; or (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any Governmental Authority.

 

“Hedging Agreement” means any Interest Rate Agreement, foreign exchange
contract, currency swap agreement, futures contract, commodity agreements,
option contract, synthetic cap or other similar agreement.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i) all indebtedness of such Person for borrowed money;

 

(ii) the deferred and unpaid balance of the purchase price of assets or services
(other than trade payables and other accrued liabilities incurred in the
ordinary course of business);

 

(iii) all Capitalized Lease Obligations;

 

- 21 -



--------------------------------------------------------------------------------

(iv) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;

 

(v) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money (other than such notes or
drafts for the deferred purchase price of assets or services which does not
constitute Indebtedness pursuant to clause (ii) above);

 

(vi) indebtedness or obligations of such Person, in each case, evidenced by
bonds, notes or similar written instruments;

 

(vii) the face amount of all letters of credit and bankers’ acceptances issued
for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

 

(viii) all obligations of such Person under Hedging Agreements;

 

(ix) Guarantee Obligations of such Person;

 

(x) Earnout Obligations; and

 

(xi) Attributable Debt of such Person.

 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(b).

 

“Initial Borrowing” means the first Borrowing under this Agreement.

 

“Initial Borrowing Date” means the date of the Initial Borrowing.

 

“Insurance Subsidiary” means Greif Insurance Company Limited, a Bermuda company
and Wholly-Owned Subsidiary of Company.

 

“Insurance Subsidiary Holdco” means Greif Nevada Holdings, Inc., a Nevada
corporation.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.21.

 

“Intercompany Indebtedness” means Indebtedness of Company or any of its
Subsidiaries which is owing to Company or any of its Subsidiaries.

 

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA to Consolidated Interest Expense for such period.

 

“Interest Payment Date” means (a) as to any Base Rate Loan or Swing Line Loan,
each Quarterly Payment Date to occur while such Loan is outstanding, (b) as to
any Eurocurrency Loan having an Interest Period of three months or less the last
day of the Interest Period applicable thereto and (c) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (i) the date upon which both the
Multicurrency Revolving Commitments have been terminated and the Multicurrency
Revolving Loans have been paid in full shall be deemed to be an “Interest
Payment Date” with respect to any interest which is then accrued hereunder for
such Loan.

 

- 22 -



--------------------------------------------------------------------------------

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement to which
Company or any Subsidiary is a party.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate or Overnight Rate for an Interest Period, which date shall be
(i) in the case of any Eurocurrency Loan in Dollars, the second Business Day
prior to first day of the related Interest Period for such Loan or (ii) in the
case of any Eurocurrency Loan in an Alternative Currency, the date on which
quotations would ordinarily be given by prime banks in the relevant interbank
market for deposits in the Applicable Currency for value on the first day of the
related Interest Period for such Eurocurrency Loan; provided, however, that if
for any such Interest Period with respect to an Alternative Currency Loan,
quotations would ordinarily be given on more than one date, the Interest Rate
Determination Date shall be the last of those dates.

 

“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired (including Timber (but not Timber Lands) by
Company or any of its Subsidiaries of every kind or description which are held
for sale or lease or are furnished or to be furnished under a contract of
service or are raw materials, work-in-process or materials used or consumed or
to be used or consumed in Company’s or any of its Subsidiaries’ business.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or Receivable created or acquired in the ordinary
course of business), including all Indebtedness to such Person arising from a
sale of property by such person other than in the ordinary course of its
business or (iii) any purchase by that Person of a futures contract or such
person otherwise becoming liable for the purchase or sale of currency or other
commodity at a future date in the nature of a futures contract. The amount of
any Investment by any Person on any date of determination shall be the sum of
the value of the gross assets transferred to or acquired by such Person
(including the amount of any liability assumed in connection with such transfer
or acquisition by such Person to the extent such liability would be reflected on
a balance sheet prepared in accordance with GAAP) plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus the
amount of all cash returns of principal or capital thereon, cash dividends
thereon and other cash returns on investment thereon or liabilities expressly
assumed by another Person (other than Company or another Subsidiary of Company)
in connection with the sale of such Investment. Whenever the term “outstanding”
is used in this Agreement with reference to an Investment, it shall take into
account the matters referred to in the preceding sentence.

 

“Investment Grade Status” shall exist at any time when the Company’s (i)
corporate credit rating is BBB- or better from S&P and its issuer credit rating
is Ba1 or better from Moody’s or (ii) its issuer credit rating is Baa3 or better
from Moody’s and its corporate credit rating is BB+ or better from S&P for
purposes of Section 7.21; provided, if either S&P or Moody’s shall change its
system of classifications after the date of this Agreement, Investment Grade
Status shall exist at any time when the Company’s corporate or issuer credit
rating is at or above the new rating which most closely corresponds to the above
specified levels under the previous rating system.

 

- 23 -



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“ITA” means the Income Tax Act (Canada), as from time to time amended, including
the regulations proposed or promulgated thereunder, or any successor statute and
the regulations proposed or promulgated thereunder.

 

“LC Commission” has the meaning assigned to that term in Section 2.10(g)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate Stated Amount of the then outstanding Letters of Credit and (b) the
aggregate amount of Unpaid Drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 2.10(f). The LC Obligation of any Lender at
any time shall mean its Multicurrency Revolver Pro Rata Share of the aggregate
LC Obligations outstanding at such time.

 

“LC Participant” has the meaning assigned to that term in Section 2.10(e).

 

“LC Supportable Indebtedness” means (i) obligations of Company or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations and (ii) such other obligations of Company or any of its
Subsidiaries as are reasonably acceptable to the respective Facing Agent and
otherwise not restricted pursuant to the terms of this Agreement.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” as contemplated by Section 12.8.

 

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 2.10(f) or (ii) a Lender having notified
in writing Borrowers and/or Administrative Agent that it does not intend to
comply with its obligations under Section 2.10(e) or Section 2.10(f), as a
result of any takeover of such Lender by any regulatory authority or agency.

 

“Letter of Credit Payment” means as applicable (a) all payments made by the
respective Facing Agent pursuant to either a draft or demand for payment under a
Letter of Credit or (b) all payments by Lenders having Multicurrency Revolving
Commitments to such Facing Agent in respect thereof (whether or not in
accordance with their Multicurrency Revolver Pro Rata Share).

 

“Letter of Credit Request” has the meaning assigned to that term in Section
2.10(c).

 

“Letters of Credit” is defined in Section 2.10(a).

 

“Leverage Ratio” means, for any period, the ratio of Consolidated Debt less Cash
and Cash Equivalents as of the last day of such period to Consolidated EBITDA
for such period.

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien (statutory or otherwise),
charge or deposit arrangement (other than a deposit to a

 

- 24 -



--------------------------------------------------------------------------------

Deposit Account not intended as security) of any kind or other arrangement of
similar effect (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any agreement to give
any of the foregoing, or any sale of receivables with recourse against the
seller or any Affiliate of the seller).

 

“Local Time” means, (a) with respect to the loans made in Dollars, Euros or
Sterling, New York time, (b) with respect to Australian Swing Line Loans,
Sydney, Australia time, (c) with respect to Canadian Swing Line Loans, Toronto,
Canada time, and (d) with respect to loans made in any other currency, the
“Local Time” shall be as specified by the Administrative Agent.

 

“Loan” means (without duplication) any Multicurrency Revolving Loan or Swing
Line Loan, and “Loans” means all such Loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, each Security Document, each United States Loan Guarantee, the Soterra
Guarantee, the Foreign Guarantee Agreement, each Hedging Agreement to which any
Lender or any Affiliate of a Lender is a party, and all other agreements,
instruments, certificates and documents executed in connection therewith, in
each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect.

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or prospects of Company and its Subsidiaries
taken as a whole, (b) the ability of Company or any Subsidiary to perform, in
any material respect, its respective obligations under any Loan Document to
which it is a party, or (c) the validity or enforceability of this Agreement or
any of the Security Documents.

 

“Material Subsidiary” means any Subsidiary of Company, which either (i) the
Consolidated Net Tangible Assets of which were more than 5% of the Company’s
Consolidated Tangible Assets as of the end of the most recently completed Fiscal
Year of Company for which audited financial statements are available or (ii) the
Consolidated Revenues of which were more than 5% of Company’s consolidated total
revenues for such period; provided that, in the event the aggregate of the
Consolidated Tangible Assets of all Subsidiaries that do not constitute Material
Subsidiaries exceeds 10% of Company’s Consolidated Tangible Assets as of such
date or the Consolidated Revenue of such Subsidiaries exceeds 10% of Company’s
consolidated revenue as of such date, Company (or Administrative Agent, in the
event Company has failed to do so promptly (and in any event within thirty (30)
Business Days) after request therefor by Administrative Agent) shall, to the
extent necessary, designate, on a reasonable basis, sufficient Subsidiaries to
be deemed to be “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall thereafter constitute Material Subsidiaries.
Material Subsidiary shall also include any Subsidiary which is a “Significant
Subsidiary” for purposes of the Senior Subordinated Note Documents.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Multicurrency Revolving Commitment and Swing Line
Commitments, in the amounts not to exceed those set forth opposite the name of
such Lender on Schedule 1.1(a) hereto, subject to adjustment from time to time
in accordance with the terms of this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

“Maximum Foreign Borrower Sublimit” means the Dollar Equivalent of $150,000,000
as the same may be adjusted from time to time in accordance with this Agreement.

 

“Maximum Foreign Currency Sublimit” means the Dollar Equivalent of $150,000,000
as the same may be adjusted from time to time in accordance with this Agreement.

 

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans,
$1,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, £3,000,000 in the case of a Borrowing in Sterling,
€5,000,000 in the case of a Borrowing in Euros, and the Dollar Equivalent of
$1,000,000 with respect to a Borrowing in any other Alternative Currency, (iii)
with respect to Standard Currency Swing Line Loans, $500,000 Dollars, £300,000
Sterling, €500,000 or the Dollar Equivalent of $1,000,000 in any other
Alternative Currency, (iv) with respect to Canadian Swing Line Loans,
Cdn.$1,000,000, and (v) with respect to Australian Swing Line Loans, A$100,000.

 

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000, (ii) in the case of a Borrowing in Euros, €1,000,000, (iii) in the
case of a Borrowing in Sterling, £500,000, (iv) in the case of a Borrowing in
any Agreed Alternative Currency, the Dollar Equivalent of $1,000,000, (v) in the
case of a Borrowing of Standard Currency Swing Line Loans, with respect to
Standard Currency Swing Line Loans, $500,000 Dollars, £300,000 Sterling,
€500,000 or the Dollar Equivalent of $1,000,000 in any other Alternative
Currency, (vi) in the case of a Borrowing of Canadian Swing Line Loans, Cdn.
$500,000, and (vii) in the case of a Borrowing of Australian Swing Line Loans,
A$50,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Most Recent Leverage Ratio” means, at any date, the Leverage Ratio for the Test
Period ending as of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 7.1; provided,
however, that if Company fails to deliver such financial statements as required
by Section 7.1 and further fails to remedy such default within five days of
notice thereof from Administrative Agent, then, without prejudice to any other
rights of any Lender hereunder, the Most Recent Leverage Ratio shall be deemed
to be greater than 3.0 to 1 as of the date such financial statements were
required to be delivered under Section 7.1. Notwithstanding the foregoing or the
provisions of the last sentence of Section 3.3, from the date hereof to the date
six (6) months after the date of the Initial Borrowing hereunder, the Most
Recent Leverage Ratio shall be deemed to be less than 3.0 to 1 but equal to or
greater than 2.0 to 1.

 

“Multicurrency Facility Fee” has the meaning assigned thereto in Section 3.2(b).

 

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such described aggregate or
total amount by a fraction the numerator of which shall be such Multicurrency
Revolving Lender’s Multicurrency Revolving Commitment or, if the Multicurrency
Revolver Termination Date has occurred, the Effective Amount of such
Multicurrency Revolving Lender’s then outstanding Multicurrency Revolving Loans
and the denominator of which shall be the Multicurrency Revolving Commitments
or, if the Multicurrency Revolver Termination Date has occurred, the Effective
Amount of all then outstanding Multicurrency Revolving Loans.

 

“Multicurrency Revolver Termination Date” means the earliest to occur of (i)
March 2, 2010 or (ii) such earlier date as the Multicurrency Revolving
Commitments shall have been terminated or otherwise reduced to $0 pursuant to
this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans, as such commitment may be adjusted from time to
time pursuant to this Agreement, which commitment as of the date hereof is the
amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto under the
caption “Amount of Multicurrency Revolving Commitment” as the same may be
adjusted from time to time pursuant to the terms hereof and “Multicurrency
Revolving Commitments” means such commitments collectively, which commitments
equal $350,000,000 in the aggregate as of the date hereof.

 

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans.

 

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or is owed a Multicurrency Revolving Loan (or a portion
thereof).

 

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(a).

 

“Multicurrency Revolving Note” has the meaning assigned to that term in Section
2.2(a).

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Company or any Subsidiary of Company or any
ERISA Affiliate contributes or has an obligation to contribute.

 

“Net Offering Proceeds” means the proceeds received from (a) the issuance of any
Capital Stock (or capital contribution with respect to Capital Stock) or (b) the
incurrence of any Indebtedness, in each case net of the liabilities for
reasonably anticipated cash taxes in connection with such issuance or
incurrence, if any, any underwriting, brokerage and other customary selling
commissions incurred in connection with such issuance or incurrence, and
reasonable legal, advisory and other fees and expenses, including, without
limitation, title and recording tax expenses, if any, incurred in connection
with such issuance or incurrence.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition the aggregate
cash payments received by Company or any Subsidiary from such Asset Disposition
(including, without limitation, cash received by way of deferred payment
pursuant to a note receivable, conversion of non-cash consideration, cash
payments in respect of purchase price adjustments or otherwise, but only as and
when such cash is received) minus the direct costs and expenses incurred in
connection therewith (including in the case of any Asset Disposition, the
payment of the outstanding principal amount of, premium, if any, and interest on
any Indebtedness (other than hereunder) required to be repaid as a result of
such Asset Disposition); and any provision for taxes in respect thereof made in
accordance with GAAP. Any proceeds received in a currency other than Dollars
shall, for purposes of the calculation of the amount of Net Sale Proceeds, be in
an amount equal to the Dollar Equivalent thereof as of the date of receipt
thereof by Company or any Subsidiary of Company.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

 

- 27 -



--------------------------------------------------------------------------------

“Note” means any of the Canadian Swing Line Notes, the Australian Swing Line
Notes, the Multicurrency Revolving Notes or the Standard Currency Swing Line
Notes and “Notes” means all of such Notes collectively.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice Office” means the office of Administrative Agent located at 90 Hudson
Street, 5th Floor, Jersey City, New Jersey 07302, Attn: Commercial Loan
Division, or such other office as Administrative Agent may designate to
Borrowers and the Lenders from time to time.

 

“Notice of Swing Line Borrowing” has the meaning assigned to that term in
Section 2.1(b)(ii).

 

“Obligations” means all liabilities and obligations of Company and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

 

“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, bylaws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents and any document setting forth the designation, amount and/or relative
rights, limitations and preferences of any class or series of such Person’s
Capital Stock.

 

“Outstanding Letters of Credit” has the meaning assigned to that term in Section
2.10(j).

 

“Overnight Rate” means with respect to any day:

 

(a) for Australian Swing Line Loans:

 

(i) (A) the Reserve Bank of Australia Official Cash Rate (expressed as a
percentage yield per annum rounded up to the nearest two decimal places)
published at or about 10:00 a.m. (Local Time) on the Screen under the heading
“RBA” or, at the discretion of the Australian Swing Line Lender for Loans to
Australian Borrower, the bank bill swap rate (expressed as a percentage yield
per annum rounded up to the nearest two decimal places) published at or about
10:00 a.m. (Local Time) or (B) any other base rate agreed to by Australian Swing
Line Lender and Australian Borrower; or

 

(ii) if the rate under clause (i)(A) is not published at the relevant time and
the Australian Swing Line Lender and Australian Borrower have not agreed to any
other rate pursuant to clause (i)(B) above, the rate (expressed as a percentage
yield per annum) determined to be the average of the buying rate for Australian
Dollar overnight cash deposits quoted to the Australian Swing Line Lender from
three Reference Banks at or about that time for delivery on the first day of
such interest period.

 

- 28 -



--------------------------------------------------------------------------------

(b) for Canadian Swing Line Loans, the Canadian Prime Rate; and

 

(c) for Swing Line Loans made in Euros or Sterling, the rate of interest
determined by the applicable Swing Line Lender to be the average (rounded upward
to the nearest whole multiple of 1/16 of one percent per annum, if such average
is not such a multiple) of the rates per annum at which deposits in Euros or
Sterling, as the case may be, were offered by the principal office of each of
three Reference Banks to major banks in the London interbank market at 11:00
a.m. (London time) two (2) Business Days prior to the first day of an interest
period to be agreed by the applicable Borrower and the applicable Swing Line
Lender in an amount substantially equal to the Eurocurrency Rate for a period
equal to such agreed interest period.

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Subsidiary” means any Subsidiary of Company that is a participant
in a Permitted Accounts Receivable Securitization.

 

“Payment Office” means (a) with respect to Administrative Agent, for payments
with respect to Dollar-denominated Loans and, except as provided in clauses (b)
and (c) below, all other amounts, 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attn: Commercial Loan Division, or such other address as
Administrative Agent may from time to time specify in accordance with Section
12.3, (b) with respect to Administrative Agent, for payments in any currency
other than Dollars, such account at such bank or office in London or such other
place as Administrative Agent shall designate by notice to the Person required
to make the relevant payment and (c) with respect to any Swing Line Lender, for
payments with respect to Swing Line Loans made by such Swing Line Lender, such
account at such bank or office as such Swing Line Lender shall designate by
notice (at the Notice Office in the case of the Administrative Agent) to the
Person required to make the relevant payment.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

 

“Permitted Accounts Receivable Securitization” means (i) any Domestic
Receivables Securitization and (ii) any Foreign Receivables Securitization, in
each case, together with any amendments, restatements or other modifications or
refinancings permitted by this Agreement.

 

“Permitted Acquired IRB Debt” means Indebtedness consisting of industrial
revenue bonds of a Subsidiary of the Company issued and outstanding prior to the
date on which such Person becomes a Subsidiary or is merged, amalgamated or
consolidated with or into a Subsidiary.

 

“Permitted Acquisition” means any Acquisition by Company or a Subsidiary if all
of the following conditions are met on the date such Acquisition is consummated:

 

(a) no Event of Default or Unmatured Event of Default has occurred and is
continuing or would result therefrom;

 

(b) such acquisition has not been preceded by an unsolicited tender offer for
such Person by Company or any of its Affiliates;

 

(c) all transactions related thereto are consummated in compliance, in all
material respects, with applicable Requirements of Law;

 

- 29 -



--------------------------------------------------------------------------------

(d) in the case of any acquisition of any equity interest in any Person, after
giving effect to such acquisition such Person becomes a Wholly-Owned Subsidiary
of Company (or with respect to any such Person that does not become a
Wholly-Owned Subsidiary, such Person becomes a Subsidiary of Company, and, to
the extent required by Section 7.12, (i) guarantees the Obligations hereunder
and (ii) grants the security interest contemplated by such Section 7.12);

 

(e) all actions, if any, required to be taken under Section 7.12 with respect to
any acquired or newly formed Subsidiary and its property are taken as and when
required under Section 7.12;

 

(f) after giving effect thereto on a Pro Forma Basis for the period of four
Fiscal Quarters ending with the Fiscal Quarter for which financial statements
have most recently been delivered (or were required to be delivered) under
Section 7.1, no Event of Default or Unmatured Event of Default would exist
hereunder and on or before the date of such acquisition, Company delivers to
Administrative Agent and Lenders a certificate signed on behalf of Company by
the Chief Financial Officer or Treasurer of Company attaching financial
statements of the business or Person to be acquired, including income statements
or statements of cash flows and, if available, balance sheet statements for at
least the fiscal year or the four fiscal quarters then most recently ended,
together with pro forma financial statements supporting the calculations
required by this clause (f) certified on behalf of Company by the Chief
Financial Officer or Treasurer of Company to his or her knowledge; and

 

(g) such acquisition, when considered in connection with European Holdco’s
obligations under the Loan Documents, does not result in European Holdco’s
contravention of the financial assistance rules set forth in Article 40.5 of the
Spanish Private Limited Liability Companies Act (Ley de Sociedades de
Responsabilidad Limitada).

 

“Permitted Additional Indebtedness” has the meaning assigned to that term in
Section 8.2(d).

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Company with respect to any securities of
Company which are junior to the Permitted Preferred Stock, (iii) any covenant
the default of which can only result in an increase in the amount of any
redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Company’s board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Administrative Agent).

 

“Permitted Debt Documents” means, collectively, the Senior Subordinated Note
Documents and any other documents evidencing, guaranteeing or otherwise
governing Permitted Additional Indebtedness or Permitted Refinancing
Indebtedness of any of the foregoing.

 

“Permitted Guarantee Obligations” means (i) Guarantee Obligations of Company or
any of its Subsidiaries of obligations of any Person under leases, supply
contracts and other contracts or warranties and indemnities, in each case, not
constituting Indebtedness of such Person, which have been or are undertaken or
made in the ordinary course of business by Company or any of its Subsidiaries
(including, without limitation, guarantees of leases and supply contracts
entered into in the ordinary course of business), (ii) Guarantee Obligations
arising under the Transaction Documents and Hedging Agreements, (iii) Guarantee
Obligations of any Credit Party with respect to Indebtedness permitted under
Section 8.2 (other than clauses (b), (f), (g) and (j) of such Section) of any
other Credit Party, provided that, to the extent that such Indebtedness is
subordinated to the Obligations, such Guarantee Obligations

 

- 30 -



--------------------------------------------------------------------------------

shall be subordinated to the Obligations on terms reasonably acceptable to
Administrative Agent, (iv) Guarantee Obligations of any Subsidiary that is not a
Credit Party with respect to Indebtedness permitted under Section 8.2 (other
than clauses (b), (f), (g) and (j) of such Section) of any other Subsidiary that
is not a Credit Party (other than a Receivables Subsidiary, or Subsidiary
involved in a Permitted Accounts Receivable Securitization, Insurance Subsidiary
or Timber SPV), (v) Guarantee Obligations with respect to surety, appeal and
performance bonds obtained by Company or any of its Subsidiaries in the ordinary
course of business; (vi) any guarantee for the performance of Contractual
Obligations (other than obligations to pay money) of other Persons that are not
Affiliates or Subsidiaries so long as such guarantee arises in connection with a
project in which the Company or any Subsidiary is otherwise involved in the
ordinary course of business, not to exceed in the aggregate for all Permitted
Guarantee Obligations pursuant to this clause (vi), the Dollar Equivalent of
$20,000,000, and (vii) additional Guarantee Obligations which (other than
Guarantee Obligations of Indebtedness permitted under Section 8.2(b)) do not
exceed the Dollar Equivalent of $20,000,000 in the aggregate at any time.

 

“Permitted Investors” means (i) All Life Foundation, Michael H. Dempsey, Michael
H. Dempsey Living Trust, Naomi C. Dempsey Charitable Lead Annuity Trust, Naomi
C. Dempsey Trust, Henry Coyle Dempsey Trust, Patricia M. Dempsey, Patricia M.
Dempsey Living Trust, Judith D. Hook, Judith D. Hook Living Trust, Judith D.
Hook Florida Intangibles Trust, Mary T. McAlpin, Mary T. McAlpin Living Trust,
Mary T. McAlpin Charitable Remainder Annuity Trust, John McNamara, Virginia D.
Ragan and Virginia D. Ragan Living Trust; (ii) the spouses, heirs, legatees,
descendants and blood relatives to the third degree of consanguinity of any
person in clause (i) and any adopted children and blood relative thereof; (iii)
the executors and administrators of the estate of any such person, and any court
appointed guardian of any person in clause (i) or (ii); (iv) any trust, family
partnership or similar investment entity for the benefit of any such person
referred to in the foregoing clause (i) or (ii) or any other Persons (including
for charitable purposes), so long as one or more members of the group consisting
of the Permitted Investors have the exclusive or a joint right to control the
voting and disposition of securities held by such trust, family partnership or
other investment entity; and (v) any employee or retiree benefit plan sponsored
by the Company.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Preferred Stock” means any preferred stock of Company (or any equity
security of Company that is convertible or exchangeable into any preferred stock
of Company), so long as the terms of any such preferred stock or equity security
of Company (i) do not provide any collateral security, (ii) do not provide any
guarantee or other support by any Borrower or any Subsidiaries of any Borrower,
(iii) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision occurring before the sixth anniversary of the Effective
Date, (iv) do not require the cash payment of dividends or interest, (v) do not
contain any covenants other than any Permitted Covenant, (vi) do not grant the
holders thereof any voting rights except for (x) voting rights required to be
granted to such holders under applicable law, (y) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of
substantial assets, or liquidations involving Company and (z) other voting
rights to the extent not greater than or superior to those allocated to Company
Common Stock on a per share basis, and (vii) are otherwise reasonably
satisfactory to Administrative Agent.

 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, servitudes,
rights of way, subdivisions, parcelizations, minor defects, irregularities,
encumbrances on title (including leasehold title) or other similar charges or
encumbrances which individually or in the aggregate do not materially interfere
with the ordinary conduct of the business of the Company or Subsidiary in
question or materially impair the use of such real property for the purpose for
which it is held by the owner thereof, (ii) municipal and zoning ordinances and
other land use and environmental regulations, which are not violated in any

 

- 31 -



--------------------------------------------------------------------------------

material respect by the existing improvements and the present use made by the
owner thereof of the premises, (iii) general real estate taxes and assessments
not yet delinquent or the amount or validity of which are being contested in
good faith by appropriate proceedings diligently pursued, provided that,
adequate provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP and (iv)
such other items to which Administrative Agent may consent.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing
or extension of any Indebtedness by the Person that originally incurred such
Indebtedness, provided that

 

(i) the principal amount of such Indebtedness (as determined as of the date of
the incurrence of the Indebtedness in accordance with GAAP) does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus the
amount of accrued and unpaid fees and expenses incurred in connection with such
replacement, renewal, refinancing or extension;

 

(ii) the Weighted Average Life to Maturity of such Indebtedness is not less than
the Weighted Average Life to Maturity of the Indebtedness being refinanced;

 

(iii) such Indebtedness is not secured by any assets other than those securing
such Indebtedness being so refinanced and is not guaranteed by any Credit Party
or any Subsidiary of any Credit Party except to the extent such Person
guaranteed such Indebtedness being so refinanced;

 

(iv) the covenants, defaults and similar provisions applicable to such
Indebtedness, taken as a whole, are no more restrictive in any material respect
than the provisions contained in the original documentation for such
Indebtedness or in this Agreement and do not conflict in any material respect
with the provisions of this Agreement and is otherwise on market terms and
conditions; and

 

(v) in the case of Permitted Refinancing Indebtedness of the Senior Subordinated
Notes, (1) such Indebtedness is unsecured and subordinated to the Obligations
and is not Indebtedness under the Multicurrency Revolving Facility or
Indebtedness ranking pari passu in right of payment to the Facilities unless the
Leverage Ratio after giving pro forma effect to such Indebtedness would be equal
to or less than 2.00 to 1.00 and the Total Available Multicurrency Revolving
Commitment after giving effect to such incurrence would equal at least
$100,000,000; and (2) unless such Indebtedness is Indebtedness under this
Agreement, the scheduled maturity date shall not be earlier than, nor shall any
amortization commence, prior to the date that is one year after the
Multicurrency Revolver Termination Date.

 

“Person” means an individual or a corporation, partnership, limited liability
company, unlimited liability corporation, trust, incorporated or unincorporated
association, joint venture, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are being or
have been, within the preceding six years, made, by Company, any Subsidiary or
any ERISA Affiliates.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

- 32 -



--------------------------------------------------------------------------------

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in Section
3(16)(B) of ERISA.

 

“Pledge Agreements” means, once executed and delivered, each Australian Pledge
Agreement, Canadian Pledge Agreement, European Pledge Agreement and United
States Pledge Agreement.

 

“Pledged Securities” means all of the Pledged Securities as defined in the
Pledge Agreements.

 

“Premises” means, at any time any real estate then owned, leased or operated by
Company or any of its Subsidiaries.

 

“Professional Market Party” means a “professional market party (professionele
marktparij)” under the Exemption Regulation of the Dutch Minister of Finance
(Vrijstellingsregeling WtK 1992), which includes as of the date hereof:

 

(i) banks, insurance companies, securities firms, investment institutions,
pension funds, or subsidiaries of any of the foregoing, that are (a) supervised
or licensed under Netherlands law or (b) established in a European Economic Area
member state (other than the Netherlands), Monaco, Puerto Rico, Saudi Arabia,
Turkey, South Korea, the United States, Japan, Australia, Canada, Mexico, New
Zealand or Switzerland, and are adequately supervised in their country of
establishment;

 

(ii) investment institutions which offer their participations exclusively to
professional market parties and are not required to be supervised or licensed
under Netherlands law;

 

(iii) institutions or enterprises having total assets of at least €500,000,000
(or the equivalent thereof in another currency) according to the balance sheet
as at the end of the financial year preceding the year during which the relevant
transaction takes place; and

 

(iv) institutions, enterprises, or natural persons having a net equity of at
least €10,000,000 (or the equivalent thereof in another currency) as at the end
of the year preceding the year during which the relevant transaction takes place
and who or which have been active on the financial markets on an average of
twice a month over a period of at least two consecutive years preceding the
relevant transaction.

 

“Pro Forma Balance Sheet” has the meaning assigned to that term in Section
6.5(a).

 

“Pro Forma Basis” means, (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
Permitted Acquisitions and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently ended four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by Company over the applicable period on a
pro forma basis without giving effect to any cost savings other than Pro Forma
Cost Savings, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to an Asset Disposition, pro forma on the
basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable Test Period, and (ii) all income and expense (other than such

 

- 33 -



--------------------------------------------------------------------------------

expenses as Company, in good faith, estimates will not be reduced or eliminated
as a consequence of such Asset Disposition) associated with the assets or entity
disposed of in connection with such Asset Disposition shall be deemed to have
been eliminated as of the first day of the applicable Test Period and (c) with
respect to the preparation of pro forma financial statements for any purpose
relating to an incurrence of Indebtedness, pro forma on the basis that (i) any
Indebtedness incurred or assumed in connection with such incurrence of
Indebtedness was incurred or assumed on the first day of the applicable period,
(ii) if such incurrence of Indebtedness bears a floating interest rate, such
interest shall be paid over the pro forma period at the rate in effect on the
date of the incurrence of such Indebtedness, and (iii) all income and expense
associated with the assets or entity acquired in connection with the incurrence
of Indebtedness (other than the fees, costs and expenses associated with the
consummation of such incurrence of Indebtedness) for the most recently ended
four fiscal quarter period for which such income and expense amounts are
available shall be treated as being earned or incurred by Company over the
applicable period on a pro forma basis without giving effect to any cost savings
other than Pro Forma Cost Savings.

 

“Pro Forma Cost Savings” means with respect to any Permitted Acquisition, if
requested by Company pursuant to the succeeding sentence, the amount of
factually supportable and identifiable pro forma cost savings directly
attributable to operational efficiencies expected to be created by Company with
respect to such Permitted Acquisition which efficiencies can be reasonably
computed (based on the four (4) fiscal quarters immediately preceding the date
of such proposed acquisition) and are approved by Administrative Agent in its
sole discretion acting in good faith. If Company desires to have, with respect
to any Permitted Acquisition, the amount of pro forma cost savings directly
attributable to the aforementioned operational efficiencies treated as part of
the term Pro Forma Cost Savings, then Company shall so notify Administrative
Agent and provide written detail with respect thereto not less than five (5)
Business Days prior to the proposed date of consummation of such Permitted
Acquisition.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding, such Lender’s aggregate Loans to the total
Loans and Obligations hereunder with respect to such Facility.

 

“Projections” has the meaning assigned to that term in Section 6.5(e).

 

“PTR Scheme” means the Provisional Treaty Relief scheme as described in Inland
Revenue Guidelines dated January 2003 and administered by the UK Inland
Revenue’s Centre for Non-Residents.

 

“Qualifying Lender” means: (a) a “Bank” as defined in the UK Taxes Act Section
840A for the purposes of Section 349 of the UK Taxes Act which is within the
charge to United Kingdom corporation tax in respect of payments of interest
received by it under this Agreement and which is beneficially entitled to such
interest; or (b) a bank, financial institution, corporation or other Person to
whom Greif UK may make payments under the Loan Documents without any deduction
or withholding for or on account of United Kingdom taxes whether by reason of an
applicable double taxation treaty between the United Kingdom and the country in
which that bank, financial institution, corporation or other Person is, or is
treated as, resident or otherwise.

 

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter
commencing April 30, 2005.

 

- 34 -



--------------------------------------------------------------------------------

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Receivables Documents” shall mean all documentation relating to any Permitted
Accounts Receivable Securitization.

 

“Receivables Facility Assets” shall mean all Receivables (whether now existing
or arising in the future) of Company or any of its Subsidiaries which are
transferred pursuant to a Permitted Accounts Receivable Securitization, and any
assets related thereto, including without limitation (i) all collateral given by
the respective account debtor or on its behalf (but not by Company or any of its
Subsidiaries) securing such Receivables, (ii) all contracts and all guarantees
(but not by Company or any of its Subsidiaries) or other obligations directly
related to such Receivables, (iii) other related assets including those set
forth in the Receivables Documents, and (iv) proceeds of all of the foregoing.

 

“Receivables Facility Attributable Debt” means at any date of determination
thereof in connection with any Receivables Documents, the aggregate net
outstanding amount theretofore paid to the applicable seller of Receivables in
respect of the Receivables and related assets sold or transferred by it to an
unaffiliated Person or Receivables Subsidiary in connection with such documents
(it being the intent of the parties that the amount of Receivables Facility
Attributable Debt at any time outstanding approximate as closely as possible the
principal amount of Indebtedness which would be outstanding at such time under
any Receivables Documents if the same were structured as a secured lending
agreement rather than a purchase agreement).

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of Company which has been or may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Receivables in connection with and pursuant to a Permitted Accounts
Receivable Securitization.

 

“Recovery Event” means the receipt by Company (or any of its Subsidiaries) of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Company or any of its Subsidiaries, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of Company or any of its Subsidiaries or (iii) under any
policy of insurance required to be maintained under Section 7.8; provided,
however, that in no event shall payments made under business interruption
insurance constitute a Recovery Event.

 

“Reference Bank” means any commercial bank having a combined capital and surplus
of at least $100,000,000 and that is authorized to carry out the business of
banking in the jurisdiction of the currency of the loan to be made, as
reasonably selected by the Administrative Agent, or in the case of Swing Line
Loans, by the applicable Swing Line Lender.

 

“Reference Lender” means DB.

 

“Register” has the meaning assigned to that term in Section 12.14.

 

- 35 -



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor provision to all or a portion thereof establishing reserve
requirements.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the environment or into or out of any property of
Company or its Subsidiaries, or at any other location, including any location to
which Company or any Subsidiary has transported or arranged for the
transportation of any Contaminant, including the movement of Contaminants
through or in the air, soil, surface water, groundwater or property of Company
or its Subsidiaries or at any other location, including any location to which
Company or any Subsidiary has transported or arranged for the transportation of
any Contaminant.

 

“Release Date” has the meaning assigned to that term in Section 7.10.

 

“Remedial Action” means actions legally required to (i) clean up, remove, treat
or in any other way address Contaminants in the environment or (ii) perform
pre-response or post-response studies and investigations and post-response
monitoring and care or any other studies, reports or investigations relating to
Contaminants.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan, excluding any
event for which the thirty (30) day notice requirement has been waived.

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of outstanding Multicurrency Revolving Commitments (or, if after the
Total Multicurrency Revolving Commitment has been terminated, outstanding
Multicurrency Revolving Loans and Multicurrency Revolver Pro Rata Share of
outstanding Swing Line Loans and LC Obligations) constitutes greater than 50% of
the sum of the Total Multicurrency Revolving Commitment less the aggregate
Multicurrency Revolving Commitments of Defaulting Lenders (or, if after the
Total Multicurrency Revolving Commitment has been terminated, the total
Effective Amount of outstanding Multicurrency Revolving Loans of Non-Defaulting
Lenders and the aggregate Multicurrency Revolver Pro Rata Share of all
Non-Defaulting Lenders of the total outstanding Swing Line Loans and LC
Obligations at such time).

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case imposing a legal obligation or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company or, if applicable, any Subsidiary.

 

- 36 -



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning assigned to that term in Section 8.5.

 

“Returns” has the meaning assigned to that term in Section 6.9(a).

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

 

“Same Day Funds” means (i) with respect to disbursements and payments in
Dollars, immediately available funds, and (ii) with respect to disbursements and
payments in any currency other than Dollars, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant currency.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Creditors” has the meaning provided in the respective Security
Documents to the extent defined therein and shall include any Person who is
granted a security interest pursuant to any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means, collectively the Pledge Agreements, and all other
documents executed in connection therewith to effect the Pledge Agreements, in
each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect. For purposes of this Agreement, “Security
Documents” shall also include all pledge agreements and other documents executed
in connection therewith to effect such pledge agreements entered into by Company
or any Subsidiary of Company after the date of this Agreement in favor of
Collateral Agent for the benefit of the Secured Creditors, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

 

“S&P” means Standard & Poor’s Corporation or any successor to the rating agency
business thereof.

 

“Senior Subordinated Note Documents” means the Senior Subordinated Note
Indenture, Senior Subordinated Note Guarantees, the Senior Subordinated Notes
and all agreements and instruments executed in connection therewith at any time
in each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect as permitted herein.

 

“Senior Subordinated Note Guarantees” means the guarantees by the Company’s
Subsidiaries contemplated by the Senior Subordinated Note Documents in each case
as the same may at any time be amended, supplemented, restated or otherwise
modified and in effect as permitted herein.

 

- 37 -



--------------------------------------------------------------------------------

“Senior Subordinated Note Indenture” means the indenture dated as of July 31,
2002, by and among Company, the Subsidiary Guarantors (as defined therein), and
J.P. Morgan Trust Company, National Association, a national banking association,
as trustee in each case as the same may at any time be amended, supplemented,
restated or otherwise modified and in effect as permitted herein.

 

“Senior Subordinated Notes” means (a) the Senior Subordinated Notes issued by
the Company in the aggregate original principal amount of $250,000,000 due
August 1, 2012 issued pursuant to the Senior Subordinated Notes Indenture and
(b) all Senior Subordinated Notes of the Company issued in exchange for the
Senior Subordinated Notes on terms substantially identical to the terms of the
Senior Subordinated Notes, in each such case as such aggregate original
principal amount may be reduced by any repayment or prepayment of the principal
amount thereof in each case as the same may at any time be amended,
supplemented, restated or otherwise modified and in effect as permitted herein.

 

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value and present fair saleable value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such Person’s ability
to pay as such debts and liabilities mature, (d) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s Property would constitute an unreasonably
small capital and (e) such Person is able to pay its debts as they become due
and payable. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities shall be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Soterra LLC” means Soterra LLC, a Delaware limited liability company and a
Wholly-Owned Subsidiary of Company.

 

“Soterra Disposition” means (a) the sale or other disposition of any of the
assets and properties of Soterra LLC, (b) the sale or other disposition of all
or substantially all of the Capital Stock (whether by way of dividend to the
shareholders of Company, the sale of the Capital Stock of Soterra LLC or the
sale of all or substantially all of the assets and properties of Soterra LLC in
one or more series of transactions), provided that any distribution of Capital
Stock to the shareholders of Company is accomplished pursuant to a transaction
which qualifies as a tax free corporate division with respect to the Company and
its Subsidiaries, or (c) the sale of any assets and properties of Soterra LLC in
connection with a Timberland Installment Note Transaction.

 

“Soterra Guarantee” means the guarantee by Soterra of the Obligations in favor
of the Collateral Agent as evidenced by the United States Loan Guarantee.

 

“Spot Rate” means, for any currency at any date, the rate quoted by DB as the
spot rate for the purchase by DB of such currency with another currency through
its foreign exchange trading office at approximately 11:00 a.m. (New York City
time) for delivery two (2) Business Days later; provided, with respect to any
Letter of Credit, the Spot Rate shall be the spot rate for the purchase by DB of
such currency on the date of determination.

 

“Standard Currency Swing Line Commitment” means, with respect to any Standard
Currency Swing Line Lender, the obligation of such Standard Currency Swing Line
Lender to make Standard Currency Swing Line Loans, as such commitment may be
adjusted from time to time pursuant to this Agreement, which commitment as of
the date hereof is the amount set forth opposite such Lender’s

 

- 38 -



--------------------------------------------------------------------------------

name on Schedule 1.1(a) hereto under the caption “Amount of Standard Currency
Swing Line Commitment” and “Standard Currency Swing Line Commitments” means such
commitments collectively, which commitments equal $85,000,000 in the aggregate
as of the date hereof.

 

“Standard Currency Swing Line Lender” means any Lender with a Standard Currency
Swing Line Commitment.

 

“Standard Currency Swing Line Loans” has the meaning assigned that term in
Section 2.1(b)(i)(A) hereto.

 

“Stated Amount” or “Stated Amounts” means (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Dollar Equivalent of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or equity interest) having voting power to
elect a majority of the board of directors (if a corporation) or to select the
trustee or equivalent managing body or controlling interest, shall, at the time
such reference becomes operative, be directly or indirectly owned or controlled
by such Person or one or more of the other subsidiaries of such Person or any
combination thereof. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Company.

 

“Swing Line Commitments” means, collectively, the Standard Currency Swing Line
Commitment, Australian Swing Line Commitment and Canadian Swing Line Commitment.

 

“Swing Line Lender” means each of the Canadian Swing Line Lender, the Australian
Swing Line Lender and any Lender that has a Standard Currency Swing Line
Commitment.

 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(b)(iv).

 

“Swing Line Loans” means, collectively, each Standard Currency Swing Line Loan,
Canadian Swing Line Loan and Australian Swing Line Loan.

 

“Swing Line Note” has the meaning assigned to that term in Section 2.2(a).

 

“Swing Line Reserve” means the Dollar Equivalent of the aggregate amount
requested by the Company to be the “Swing Line Reserve” on the most recent Swing
Line Reserve Notice provided to the Administrative Agent and each Swing Line
Lender by the Company pursuant to Section 2.1(b)(ii).

 

“Swing Line Reserve Notice” has the meaning assigned to that term in Section
2.1(b)(ii).

 

“Syndication Agent” means the KeyBank National Association.

 

- 39 -



--------------------------------------------------------------------------------

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities (including
interest and penalties) with respect to the foregoing, but excluding Excluded
Taxes.

 

“Termination Event” means (i) a Reportable Event with respect to any Plan; (ii)
the withdrawal of Company or any ERISA Affiliate from a Plan during a plan year
in which Company or such ERISA Affiliate was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or the cessation of operations which results in
the termination of employment of twenty percent (20%) of Plan participants who
are employees of Company or any ERISA Affiliate; (iii) the imposition of an
obligation on Company or any ERISA Affiliate under Section 4041 of ERISA to
provide affected parties written notice of intent to terminate a Plan in a
standard termination or a distress termination described in Section 4041 of
ERISA; (iv) the institution by the PBGC or any similar foreign governmental
authority of proceedings to terminate a Plan or Foreign Pension Plan; (v) any
event or condition which would constitute grounds under Section 4042 of ERISA
(other than subparagraph (a)(4) of such Section) for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) that a foreign
governmental authority shall appoint a trustee to administer any Foreign Pension
Plan in place of the existing administrator; (vii) the partial or complete
withdrawal of Company or any ERISA Affiliate from a Multiemployer Plan or
Foreign Pension Plan or (viii) receipt of a notice of reorganization or
insolvency with respect to a Multiemployer Plan pursuant to Section 4242 or 4245
of ERISA.

 

“Test Period” means the four consecutive Fiscal Quarters of Company then last
ended, provided that, the first Test Period shall end on or about April 30,
2005.

 

“Timber” means timber grown on Timber Lands or the sale, disposition or granting
of rights to harvest such timber.

 

“Timber Assets” means collectively, the Timber and the Timber Lands.

 

“Timber Lands” means the real property on which Timber is grown.

 

“Timberland Installment Note Transaction” means the sale or series of sales by
Soterra LLC of any or all of its Timber Assets whereby the consideration
received from the purchaser or purchasers of the Timber Assets on account of
such sale is a combination of Cash and one or more installment notes and Soterra
LLC and/or the Timber SPV involved in such Timberland Installment Note
Transaction (a) pledges, in the case of Timber SPV, such installment note and
related assets in connection with the Timber SPV’s issuance of notes or other
incurrence of Indebtedness, (b) enters into other transactions reasonably
related to and in furtherance of the foregoing and (c) dividends or distributes
substantially all of the Net Offering Proceeds of the Indebtedness issued by
such Timber SPV to Company or any of its Domestic Subsidiaries (other than a
Receivables Subsidiary, Timber SPV or Insurance Subsidiary); provided, however,
the sale of the Timber Assets is treated as a “true sale” in accordance with
GAAP; provided, further, that there is no recourse to the Company or any of its
Subsidiaries (other than the Timber SPV) for any of the obligations under the
installment note or of the Timber SPV. The form and substance of each Timberland
Installment Note Transaction shall be reasonably acceptable to the
Administrative Agent.

 

“Timber SPV” means a Wholly-Owned Subsidiary of the Company which is a
bankruptcy remote special purpose vehicle organized for sole the purpose of
conducting a Timberland Installment Note Transaction.

 

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Lenders at such time less the amount of the Swing
Line Reserve then outstanding, if any.

 

- 40 -



--------------------------------------------------------------------------------

“Total Australian Swing Line Commitment” means, at any time, the sum of the
Australian Swing Line Commitments of each of the Lenders at such time.

 

“Total Canadian Swing Line Commitment” means, at any time, the sum of the
Canadian Swing Line Commitments of each of the Lenders at such time.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Total Multicurrency Revolving Commitment and Total Swing Line Commitment
at such time.

 

“Total Multicurrency Revolving Commitment” means, at any time, the sum of the
Multicurrency Revolving Commitments of each of the Lenders at such time.

 

“Total Standard Currency Swing Line Commitment” means, at any time, the sum of
the Standard Currency Swing Line Commitments of each of the Lenders at such
time.

 

“Total Swing Line Commitment” means $100,000,000 as such commitment may be
adjusted from time to time pursuant to this Agreement.

 

“Transaction” means and includes (i) each of the Credit Events occurring on the
Initial Borrowing Date, (ii) the Company Refinancing, (iii) such other
transactions as are contemplated by the Documents, and (iv) the payment of fees
and expenses in connection with the foregoing.

 

“Transaction Documents” means, collectively, the Company Refinancing Documents
and including any agreement, document, instrument and certificate executed
and/or delivered pursuant to the terms of, or in connection with, any of the
foregoing.

 

“Transferee” has the meaning assigned to that term in Section 12.8(d).

 

“Transformation Restructuring Charge” with respect to any period means any
restructuring charge incurred by the Company and its Subsidiaries during such
period in connection with the restructuring described on Schedule 3 hereto;
provided, that the amount of such Transformation Restructuring Charge shall not
exceed the amount set forth on such Schedule and in no event shall exceed
$20,000,000 for Fiscal Year 2005.

 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.
For purposes hereof, the term “Rate” shall include the Eurocurrency Rate and the
Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“UK Taxes Act” means the UK Income and Corporation Taxes Act 1988.

 

“United States Loan Guarantee” is defined in Section 5.1(b)(i).

 

“United States Pledge Agreement” is defined in Section 5.1(b)(ii).

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

- 41 -



--------------------------------------------------------------------------------

“Unpaid Drawing” has the meaning set forth in Section 2.10(d).

 

“U.S. Holdco” means Greif US Holdings Inc., a Nevada corporation and a
Wholly-Owned Subsidiary of Company.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. The words “herein,” “hereof” and words of
similar import as used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision in this Agreement. References to
“Articles”, “Sections”, “paragraphs”, “Exhibits” and “Schedules” in this
Agreement shall refer to Articles, Sections, paragraphs, Exhibits and Schedules
of this Agreement unless otherwise expressly provided; references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.

 

1.2 Accounting Terms; Financial Statements.

 

(a) All accounting terms used herein but not expressly defined in this Agreement
shall have respective meanings given to them in accordance with GAAP in effect
on the date hereof in the United States of America. Except as otherwise
expressly provided herein, all computations and determinations for purposes of
determining compliance with the financial requirements of this Agreement shall
be made in accordance with GAAP in effect in the United States of America on the
date hereof and on a basis consistent with the presentation of the financial
statements and projections delivered pursuant to, or otherwise referred to in,
Sections 6.5(a) and 6.5(e). Notwithstanding the foregoing sentence, the
financial statements required to be delivered pursuant to Section 7.1 shall be
prepared in accordance with GAAP in the United States of America as in effect on
the respective dates of their preparation provided, however, that if Company
notifies the Administrative Agent that Borrowers wish to amend any covenant in
Article IX and/or the definitions related thereto to eliminate the effect of any
change in GAAP on the operation of such covenant (or if Administrative Agent
notifies Company that the Required Lenders wish to amend Article IX and/or the
definitions related thereto for such purpose), then Company’s compliance

 

- 42 -



--------------------------------------------------------------------------------

with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to Company and Required Lenders. Unless otherwise provided for
herein, wherever any computation is to be made with respect to any Person and
its Subsidiaries, such computation shall be made so as to exclude all items of
income, assets and liabilities attributable to any Person which is not a
Subsidiary of such Person.

 

(b) For purposes of computing the ratios in the financial covenants in Article
IX as of the end of any Test Period, all components of such ratios for the
applicable Test Period shall include or exclude, as the case may be, without
duplication, such components of such ratios attributable to any business or
assets that have been acquired or disposed of by Company or any of its
Subsidiaries (including through mergers or consolidations) after the first day
of such Test Period and prior to the end of such Test Period on a Pro Forma
Basis as determined in good faith by Company and certified to by a Responsible
Officer of Company to the Administrative Agent.

 

1.3 Calculation of Exchange Rate. On each Exchange Rate Determination Date,
Administrative Agent, as applicable, shall (a) determine the Exchange Rate as of
such Exchange Rate Determination Date and (b) give notice thereof to the Company
and to each Lender that shall have requested such information. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Exchange Rate Determination Date (each, a “Reset Date”)
and shall remain effective until the next succeeding Reset Date, and shall for
all purposes of this Agreement (other than any provision expressly requiring the
use of a current Exchange Rate) be the Exchange Rate employed in converting
amounts between Dollars and other currencies.

 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1 The Commitments.

 

(a) Multicurrency Revolving Loans. Each Multicurrency Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
Company and each European Subsidiary Borrower denominated in Dollars or an
Alternative Currency on a revolving basis from time to time during the
Commitment Period, in an amount not to exceed its Multicurrency Revolver Pro
Rata Share of the Total Available Multicurrency Revolving Commitment (each such
loan by any Lender, a “Multicurrency Revolving Loan” and collectively, the
“Multicurrency Revolving Loans”); provided, further, no Borrowing pursuant to
this Section 2.l(a), when aggregated with then outstanding Loans shall, (i)
cause the Dollar Equivalent of the sum of all outstanding Loans and LC
Obligations denominated in Canadian Dollars, Australian Dollars or any
Alternative Currency to exceed the Maximum Foreign Currency Sublimit; (ii) cause
the Dollar Equivalent of the sum of all outstanding Loans and LC Obligations
owing by Subsidiary Borrowers to exceed the Maximum Foreign Borrower Sublimit;
or (iii) cause the Dollar Equivalent of the sum of all outstanding Loans and LC
Obligations owing by European Holdco to exceed the European Holdco Sublimit. All
Multicurrency Revolving Loans comprising the same Borrowing hereunder shall be
made by the Multicurrency Revolving Lenders simultaneously and in proportion to
their respective Multicurrency Revolving Commitments. Prior to the Multicurrency
Revolver Termination Date, Multicurrency Revolving Loans may be repaid and
reborrowed by Company and the European Subsidiary Borrowers in accordance with
the provisions hereof and, except as otherwise specifically provided herein all
Multicurrency Revolving Loans comprising the same Borrowing shall at all times
be of the same Type

 

- 43 -



--------------------------------------------------------------------------------

and shall be due in full on the Multicurrency Revolver Termination Date. All
Loans made pursuant to this Section 2.1(a) on the Initial Borrowing Date shall
be Base Rate Loans unless Company has delivered a Eurocurrency Funding Indemnity
to Administrative Agent at least three (3) Business Days prior to the Initial
Borrowing Date.

 

(b) Swing Line Loans.

 

(i) Swing Line Commitment.

 

(A) Standard Currency Swing Line. Subject to the terms and conditions hereof,
each Standard Currency Swing Line Lender in its individual capacity agrees to
make swing line loans in Dollars or any Alternative Currency (“Standard Currency
Swing Line Loans”) to Company, European Holdco, Greif UK or Greif International
Holdings on any Business Day from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding that, (x) do not
exceed the Total Standard Currency Swing Line Commitment, (y) when added to the
Dollar Equivalent principal amount of Swing Line Loans then outstanding does not
exceed the Total Swing Line Commitment and (z) when added to the Dollar
Equivalent principal amount of Standard Currency Swing Line Loans then
outstanding from such Swing Line Lender does not exceed such Swing Line Lender’s
Standard Currency Swing Line Commitment; provided, however, that in no event may
the amount of any Borrowing of Standard Currency Swing Line Loans (I) exceed the
sum of the Available Multicurrency Revolving Commitments immediately prior to
such Borrowing (after giving effect to the use of proceeds thereof), (II) cause
the outstanding Multicurrency Revolving Loans of any Lender, when added to such
Lender’s Multicurrency Revolver Pro Rata Share of the then outstanding Swing
Line Loans and of such requested Swing Line Borrowing (without duplication) and
Multicurrency Revolver Pro Rata Share of the aggregate LC Obligations (exclusive
of Unpaid Drawings relating to LC Obligations which are repaid with the proceeds
of, and simultaneously with the incurrence of, Multicurrency Revolving Loans or
Swing Line Loans) to exceed such Lender’s Multicurrency Revolving Commitment,
(III) cause the sum of all outstanding Loans and LC Obligations denominated in
Canadian Dollars, Australian Dollars or any Alternative Currency to exceed the
Maximum Foreign Currency Sublimit, (IV) cause the sum of all outstanding Loans
and LC Obligations owing by Subsidiary Borrowers to exceed the Maximum Foreign
Borrower Sublimit or (V) cause the Dollar Equivalent of the sum of all
outstanding Loans and LC Obligations owing by European Holdco to exceed the
European Holdco Sublimit. Amounts borrowed under this Section 2.1(b)(i)(A) may
be repaid and, to but excluding the last day of the Commitment Period,
reborrowed. All Standard Currency Swing Line Loans shall be due in full on the
Multicurrency Revolver Termination Date.

 

(B) Canadian Swing Line. Subject to the terms and conditions hereof, the
Canadian Swing Line Lender in its individual capacity agrees to make swing line
loans in Canadian Dollars (“Canadian Swing Line Loans”) to Canadian Borrower on
any Business Day from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding that (x) do not exceed the Total
Canadian Swing Line Commitment, (y) when added to the Dollar Equivalent
principal amount of Swing Line Loans then outstanding does not exceed the Total
Swing Line Commitment and (z) when added to the Dollar Equivalent principal
amount of Canadian Swing Line Loans then outstanding from such Canadian Swing
Line Lender does not exceed such Canadian Swing Line Lender’s Canadian Swing
Line Commitment; provided, however, that in no event may the amount of any
Borrowing of Canadian Swing Line Loans (I) exceed the sum of the Available
Multicurrency Revolving Commitments immediately prior to such Borrowing (after
giving effect to the use of proceeds thereof), (II) cause the outstanding
Multicurrency Revolving Loans of any Lender, when added to such Lender’s
Multicurrency Revolver Pro Rata Share of the then outstanding Swing Line Loans
and of such requested Swing Line Borrowing (without duplication) and
Multicurrency Revolver Pro Rata Share of the

 

- 44 -



--------------------------------------------------------------------------------

aggregate LC Obligations (exclusive of Unpaid Drawings relating to LC
Obligations which are repaid with the proceeds of, and simultaneously with the
incurrence of, Multicurrency Revolving Loans or Swing Line Loans) to exceed such
Lender’s Multicurrency Revolving Commitment, (III) cause the sum of all
outstanding Loans and LC Obligations denominated in Canadian Dollars, Australian
Dollars or any Alternative Currency to exceed the Maximum Foreign Currency
Sublimit; or (IV) cause the sum of all outstanding Loans and LC Obligations
owing by Subsidiary Borrowers to exceed the Maximum Foreign Borrower Sublimit.
Amounts borrowed under this Section 2.1(b)(i)(B) may be repaid and, to but
excluding the last day of the Commitment Period, reborrowed. All Canadian Swing
Line Loans shall be due in full on the Multicurrency Revolver Termination Date.
Canadian Swing Line Lender may make Canadian Swing Line Loans to Canadian
Borrower at Canadian Borrower’s request in the form of bankers acceptances on
customary terms for bankers acceptances as agreed by Canadian Swing Line Lender
and Canadian Borrower from time to time.

 

(C) Australian Swing Line. Subject to the terms and conditions hereof, the
Australian Swing Line Lender in its individual capacity agrees to make swing
line loans in Australian Dollars (“Australian Swing Line Loans”) to Australian
Borrower on any Business Day from time to time during the Commitment Period in
an aggregate principal amount at any one time outstanding that (x) do not exceed
the Total Australian Swing Line Commitment, (y) when added to the Dollar
Equivalent principal amount of Swing Line Loans then outstanding does not exceed
the Total Swing Line Commitment and (z) when added to the Dollar Equivalent
principal amount of Australian Swing Line Loans then outstanding from such Swing
Line Lender does not exceed such Swing Line Lender’s Australian Swing Line
Commitment; provided, however, that in no event may the amount of any Borrowing
of Australian Swing Line Loans (I) exceed the sum of the Available Multicurrency
Revolving Commitments immediately prior to such Borrowing (after giving effect
to the use of proceeds thereof), (II) cause the outstanding Multicurrency
Revolving Loans of any Lender, when added to such Lender’s Multicurrency
Revolver Pro Rata Share of the then outstanding Swing Line Loans and of such
requested Swing Line Borrowing (without duplication) and Multicurrency Revolver
Pro Rata Share of the aggregate LC Obligations (exclusive of Unpaid Drawings
relating to LC Obligations which are repaid with the proceeds of, and
simultaneously with the incurrence of, Multicurrency Revolving Loans or Swing
Line Loans) to exceed such Lender’s Multicurrency Revolving Commitment, (III)
cause the sum of all outstanding Loans and LC Obligations denominated in
Canadian Dollars, Australian Dollars or any Alternative Currency to exceed the
Maximum Foreign Currency Sublimit; or (IV) cause the sum of all outstanding
Loans and LC Obligations owing by Subsidiary Borrowers to exceed the Maximum
Foreign Borrower Sublimit. Amounts borrowed under this Section 2.1(b)(i)(C) may
be repaid and, to but excluding the last day of the Commitment Period,
reborrowed. All Australian Swing Line Loans shall be due in full on the
Multicurrency Revolver Termination Date.

 

Each Swing Line Loan shall be due and payable in the same currency as such Swing
Line Loan was made, subject to Section 2.1(b)(iii)(D) below. Payments made by
any applicable Borrower with respect to Swing Line Loans shall be made directly
to the applicable Swing Line Lender (with written notice thereof to the
Administrative Agent) at such Swing Line Lender’s payment office as advised by
such Swing Line Lender to the Applicable Borrower.

 

(ii) Swing Line Borrowing Procedures. In order to request a Swing Line Loan, the
applicable Borrower shall telecopy (or forward by electronic mail or similar
means) to the applicable Swing Line Lender and to the Administrative Agent a
duly completed request setting forth the requested amount and date of the Swing
Line Loan (a “Notice of Swing Line Borrowing”) in the form of Exhibit
2.1(b)(ii), to be received by such Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (Local Time) (11:00 a.m. (Local Time) for
Australian Swing Line Loans) on the day of any proposed Borrowing; provided,
however, that any such Notice of Swing Line Borrowing may, at the

 

- 45 -



--------------------------------------------------------------------------------

discretion of the applicable Swing Line Lender with respect to Swing Line Loans
made by such Lender, be delivered at such later time as agreed to by such Swing
Line Lender and the relevant Borrower. The Swing Line Lender shall not make (and
Borrower shall not request) any such Swing Line Loan until the Swing Line Lender
and the applicable Borrower each receive confirmation from the Administrative
Agent that the amount of the Borrowing of Swing Line Loans will not exceed the
sum of the Available Multicurrency Revolving Commitments immediately prior to
such Borrowing and that the other conditions of Borrowing are otherwise met
unless the Dollar Equivalent amount of the Borrowing so requested when added to
the sum of all outstanding Swing Line Loans provided by such Swing Line Lender
is less than or equal to the Swing Line Reserve then in effect with respect to
such Swing Line Lender. The Swing Line Lender shall not make any Swing Line Loan
in the period commencing on the first Business Day after it receives written
notice from the Company, Administrative Agent or any Multicurrency Revolving
Lender that any Event of Default or Unmatured Event of Default has occurred and
is continuing, and ending when such Event of Default or Unmatured Event of
Default is no longer continuing. Each Swing Line Lender shall notify the
Administrative Agent in writing (which writing may be a telecopy or electronic
mail) weekly, by no later than 10:00 a.m. (New York time) on the first Business
Day of each week, of the aggregate principal amount of its Swing Line Loans then
outstanding. The Company shall notify in writing (which writing may be a
telecopy or electronic mail) (the “Swing Line Reserve Notice”) the
Administrative Agent and each Swing Line Lender on the Closing Date of the
aggregate principal amount of the Multicurrency Revolving Commitments which are
to be reserved for the making of Swing Line Loans; provided, that the Swing Line
Reserve for each of the Australian Swing Line Lender and Canadian Swing Line
Lender as of the Initial Borrowing Date shall be deemed to be the amount of the
Australian Swing Line Commitment and Canadian Swing Line Commitment,
respectively, until otherwise revised by the Borrower pursuant to a Swing Line
Reserve Notice. The Swing Line Reserve Notice shall set forth such information
with respect to the Swing Line Reserve of each Swing Line Commitment of each
Swing Line Lender. The Company may withdraw all or a portion of the Swing Line
Reserve Notice at any time upon three (3) Business Days’ written notice to the
Administrative Agent and each Swing Line Lender by delivering a revised Swing
Line Reserve Notice to each such Person. Notwithstanding anything else herein to
the contrary, no Swing Line Lender shall be obligated to make any Swing Line
Loan if an Event of Default or Unmatured Event of Default exists or would result
therefrom.

 

(iii) Refunding of Swing Line Loans. Notwithstanding anything herein to the
contrary and in addition to the rights of the Lenders pursuant to Section
3.1(f):

 

(A) Unless any of the events described in Section 10.1(e) or (f) have occurred
(in which event the procedures of Section 2.1(b)(iv) shall apply), any Swing
Line Lender may, solely in respect of Standard Currency Swing Line Loans, at any
time in its sole and absolute discretion, on behalf of the applicable Borrower,
with respect to any Standard Currency Swing Line Loan (and each Borrower hereby
irrevocably directs any Swing Line Lender to act on its behalf), by written
notice, require each Multicurrency Revolving Lender to make a Multicurrency
Revolving Loan in the Applicable Currency in which such Swing Line Loan was
made, in each case, in an amount equal to such Multicurrency Revolving Lender’s
Multicurrency Revolver Pro Rata Share of the principal amount of the Standard
Currency Swing Line Loans owed to such Swing Line Lender as specified in such
notice. The proceeds of such Revolving Loans shall be immediately applied to
repay the outstanding Standard Currency Swing Line Loans of the applicable Swing
Line Lender.

 

(B) At any time after the occurrence and during the continuance of an Event of
Default (other than an Event of Default under Section 10.1(e) or (f)), any Swing
Line Lender may, in its sole and absolute discretion, on behalf of the
applicable Borrower, with respect to any Swing Line Loan (and each Borrower
hereby irrevocably directs any Swing Line Lender to act on its behalf), by

 

- 46 -



--------------------------------------------------------------------------------

written notice, require each Multicurrency Revolving Lender to make a Base Rate
Loan to the applicable Borrower, in each case, in an amount equal to such
Muticurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share of the
Dollar Equivalent of the principal amount of the Swing Line Loans owed to such
Swing Line Lender as specified in such notice.

 

(C) Unless any of the events described in Section 10.1(e) or (f) shall have
occurred (in which event the procedures of Section 2.1(b)(iv) shall apply), and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Multicurrency Revolving Loan are then satisfied or the aggregate
amount of such Multicurrency Revolving Loans is not in the minimum or integral
amount otherwise required hereunder, each Multicurrency Revolving Lender shall
make the proceeds of its Multicurrency Revolving Loan available to the
Administrative Agent for the account of such Swing Line Lender at the
Administrative Agent’s Payment Office in Same Day Funds and in the requested
currency by 10:00 a.m. (Local Time), in each case on the Business Day next
succeeding the date such notice is given unless, in the case of Swing Line Loans
denominated in a currency other than Dollars, the Multicurrency Revolving Lender
gives notice to the Administrative Agent on the day such notice is given that it
is unable to fund Eurocurrency Loans in the Applicable Currency at a reasonable
cost to it, in which case such Lender shall make its Multicurrency Revolver Pro
Rata Share of the Swing Line Loan as a Base Rate Loan in Dollars in the Dollar
Equivalent amount of the amount it would otherwise have made in the Applicable
Currency. The proceeds of such Multicurrency Revolving Loans shall be
immediately applied to repay the outstanding Swing Line Loans of the applicable
Swing Line Lender.

 

(D) At any time after the occurrence and during the continuance of an Event of
Default (other than an Event of Default under Section 10.1(e) or (f)),upon the
written request of any Swing Line Lender to the Administrative Agent and the
Borrowers all or any part of any outstanding Swing Line Loans made by such Swing
Line Lender and denominated in a currency other than Dollars shall be
redenominated and converted into Base Rate Loans (and shall thereafter bear
interest at a rate equal to the Base Rate plus the Applicable Base Rate Margin)
effective upon the same Business Day as the applicable Swing Line Lender makes
such request and with respect to such Swing Line Loans specified in such notice.

 

(iv) Participation in Swing Line Loans. If, prior to refunding a Swing Line Loan
with a Multicurrency Revolving Loan pursuant to Section 2.1(b)(iii), an Event of
Default under Section 10.1(e) or 10.1(f) shall have occurred and be continuing,
or if for any other reason a Multicurrency Revolving Loan cannot be made
pursuant to Section 2.1(b)(iii), then, subject to the provisions of Section
2.1(b)(v) below, each Multicurrency Revolving Lender will, on the date such
Multicurrency Revolving Loan was to have been made, purchase (without recourse
or warranty) from the applicable Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Multicurrency Revolver
Pro Rata Share of such Swing Line Loan. Upon request, each Multicurrency
Revolving Lender will immediately transfer to the applicable Swing Line Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof such Swing Line Lender will deliver to such Multicurrency Revolving
Lender a Swing Line Loan Participation Certificate substantially in the form of
Exhibit 2.1(b)(iii) hereto dated the date of receipt of such funds and in such
amount.

 

(v) Lenders’ Obligations Unconditional. Each Lender’s obligation to make
Multicurrency Revolving Loans in accordance with Section 2.1(b)(iii) and to
purchase participating interests in accordance with Section 2.1(b)(iv) above
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, any Borrower or any

 

- 47 -



--------------------------------------------------------------------------------

other Person for any reason whatsoever; (B) the occurrence or continuance of any
Event of Default or Unmatured Event of Default; (C) any adverse change in the
condition (financial or otherwise) of any Borrower or any other Person; (D) any
breach of this Agreement by any Borrower or any other Person; (E) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement on the date upon which such participating interest is to be
purchased or (F) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. If any Lender does not make available to
the applicable Swing Line Lender the amount required pursuant to Section
2.1(b)(iii) or (iv) above, as the case may be, such Swing Line Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full at the Federal Funds Rate for the first two Business Days and at
the Base Rate thereafter. Notwithstanding the foregoing provisions of this
Section 2.1(b)(v), no Lender shall be required to make a Multicurrency Revolving
Loan to any Borrower for the purpose of refunding a Swing Line Loan pursuant to
Section 2.1(b)(iii) above or to purchase a participating interest in a Swing
Line Loan pursuant to Section 2.1(b)(iv) if an Event of Default or Unmatured
Event of Default has occurred and is continuing and, prior to the making by the
applicable Swing Line Lender of such Swing Line Loan, such Swing Line Lender has
received written notice from such Lender specifying that such Event of Default
or Unmatured Event of Default has occurred and is continuing, describing the
nature thereof and stating that, as a result thereof, such Lender shall cease to
refund Swing Line Loans and purchase such participating interests, as the case
may be; provided, however, that the obligation of such Lender to refund Swing
Line Loans and to purchase such participating interests shall be reinstated upon
the earlier to occur of (y) the date upon which such Lender notifies such Swing
Line Lender that its prior notice has been withdrawn and (z) the date upon which
the Event of Default or Unmatured Event of Default specified in such notice no
longer is continuing.

 

2.2 Notes.

 

(a) Evidence of Indebtedness. At the request of any Lender, each respective
Borrower’s obligation to pay the principal of and interest on all the Loans made
to each of them by such Lender shall be evidenced, (1) if Multicurrency
Revolving Loans, by a promissory note (each, a “Multicurrency Revolving Note”
and, collectively, the “Multicurrency Revolving Notes”) duly executed and
delivered by Company and the European Subsidiary Borrowers substantially in the
form of Exhibit 2.2(a)(1) hereto, with blanks appropriately completed in
conformity herewith, (2) if Standard Currency Swing Line Loans, by a promissory
note (the “Standard Currency Swing Line Notes”) duly executed and delivered by
Company and the European Subsidiary Borrowers substantially in the form of
Exhibit 2.2(a)(2) hereto, with blanks appropriately completed in conformity
herewith; (3) if Canadian Swing Line Loans, by a promissory note (the “Canadian
Swing Line Note”) duly executed and delivered by Canadian Borrower substantially
in the form of Exhibit 2.2(a)(3) hereto, with blanks appropriately completed in
conformity herewith; and (4) if Australian Swing Line Loans, by a promissory
note (the “Australian Swing Line Note”) duly executed and delivered by
Australian Borrower substantially in the form of Exhibit 2.2(a)(4) hereto, with
blanks appropriately completed in conformity herewith.

 

(b) Notation of Payments. Each Lender will note on its internal records the
amount of each Loan made by it, the Applicable Currency and each payment in
respect thereof and will, prior to any transfer of any of its Notes, endorse on
the reverse side thereof the outstanding principal amount of Loans evidenced
thereby. Failure to make any such notation shall not affect any Borrowers’ or
any Guarantor’s obligations hereunder or under the other applicable Loan
Documents in respect of such Loans.

 

2.3 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing by any Borrower hereunder shall be
not less than the Minimum Borrowing Amount and, if greater, shall be in Minimum
Borrowing Multiples above such

 

- 48 -



--------------------------------------------------------------------------------

minimum (or, if less, the then Total Available Multicurrency Revolving
Commitment). More than one Borrowing may be incurred on any date, provided that,
unless approved by Administrative Agent, at no time shall there be outstanding
more than twelve Borrowings of Eurocurrency Loans under the Multicurrency
Revolving Loan Facility.

 

2.4 Borrowing Options. The Multicurrency Revolving Loans shall, at the option of
Borrowers except as otherwise provided in this Agreement, be (i) Base Rate
Loans, (ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part
Eurocurrency Loans. As to any Eurocurrency Loan, any Lender may, if it so
elects, fulfill its commitment by causing a foreign branch or affiliate with
reasonable and appropriate capacities to fund such currency and without any
increased cost to Borrowers to make or continue such Loan, provided that, in
such event the funding of that Lender’s Loan shall, for the purposes of this
Agreement, be considered to be the obligation of or to have been made by that
Lender and the obligation of the applicable Borrower to repay that Lender’s Loan
shall nevertheless be to that Lender and shall be deemed held by that Lender,
for the account of such branch or affiliate.

 

2.5 Notice of Borrowing. Whenever Company or any European Subsidiary Borrower
desires to make a Borrowing of any Loan (other than a Swing Line Loan)
hereunder, Company and the applicable Borrower shall give Administrative Agent
at its Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 1:00 p.m.
(New York City time) of each Base Rate Loan, and at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing), given
not later than 1:00 p.m. (New York City time), of each Eurocurrency Loan to be
made hereunder; provided, however, that a Notice of Borrowing with respect to
Borrowings to be made on the date hereof may, at the discretion of
Administrative Agent, be delivered later on the appropriate day than the time
specified above. Each such notice (each a “Notice of Borrowing”), which shall be
in the form of Exhibit 2.5 hereto, shall be irrevocable (but subject to the
Company’s right to cancel a Borrowing in accordance with Section 3.6), shall be
deemed a representation by Company and the applicable Borrower that all
conditions precedent to such Borrowing have been satisfied and shall specify (i)
the aggregate principal amount of the Loans to be made pursuant to such
Borrowing (stated in the relevant currency), (ii) the date of Borrowing (which
shall be a Business Day) and (iii) whether the Loans being made pursuant to such
Borrowing are to be Base Rate Loans or Eurocurrency Loans and, with respect to
Eurocurrency Loans, the Interest Period and Applicable Currency to be applicable
thereto. Administrative Agent shall as promptly as practicable give each Lender
written or telephonic notice (promptly confirmed in writing) of each proposed
Borrowing, of such Lender’s Pro Rata Share thereof and of the other matters
covered by the Notice of Borrowing. Without in any way limiting Company and the
applicable Borrower’s obligation to confirm in writing any telephonic notice,
Administrative Agent or the respective Facing Agent (in the case of Letters of
Credit) may act without liability upon the basis of telephonic notice believed
by Administrative Agent in good faith to be from a Responsible Officer of
Company and the applicable Borrower prior to receipt of written confirmation.
Administrative Agent’s records shall, absent manifest error, be final,
conclusive and binding on Borrowers with respect to evidence of the terms of
such telephonic Notice of Borrowing. Borrowers hereby agree not to dispute
Administrative Agent’s, DB’s or such Facing Agent’s record of the time of
telephonic notice.

 

2.6 Conversion or Continuation. Any Borrower may elect (i) on any Business Day
to convert Base Rate Loans or any portion thereof to Eurocurrency Loans, (ii) at
the end of any Interest Period with respect thereto, to convert Loans
denominated in Dollars that are Eurocurrency Loans or any portion thereof into
Base Rate Loans or to continue such Eurocurrency Loans or any portion thereof
for an additional Interest Period and (iii) at the end of any Interest Period
with respect thereto, to continue Loans denominated in an Alternative Currency
for an additional Interest Period; provided, however, that the aggregate
principal amount of the Eurocurrency Loans for each Interest Period therefor
must be in an aggregate principal amount equal to the Minimum Borrowing Amount
for Eurocurrency Loans or

 

- 49 -



--------------------------------------------------------------------------------

Minimum Borrowing Multiples in excess thereof. Each continuation of Loans shall
be allocated among the Loans in the applicable Facility of the applicable
Lenders in accordance with their respective Pro Rata Shares. Each such election
shall be in substantially the form of Exhibit 2.6 hereto (a “Notice of
Conversion or Continuation”) and shall be made by giving Administrative Agent at
least (a) one Business Day’s prior written notice in the case of a conversion
into Base Rate Loans or (b) three Business Days’ prior written notice in the
case of continuation of a Eurocurrency Loan or in any other case to the Notice
Office given not later than 1:00 p.m. (New York City time) specifying (i) the
amount and type of conversion or continuation, (ii) in the case of a conversion
to or a continuation of Eurocurrency Loans, the Interest Period therefor and
(iii) in the case of a conversion, the date of conversion (which date shall be a
Business Day); provided, however, that a Notice of Conversion or Continuation
may, at the discretion of Administrative Agent, be delivered for any Loans later
on the appropriate day than the time specified above. Notwithstanding the
foregoing, no conversion in whole or in part of Base Rate Loans to Eurocurrency
Loans, and no continuation in whole or in part of Eurocurrency Loans (other than
Alternative Currency Loans), shall be permitted at any time at which an
Unmatured Event of Default or an Event of Default shall have occurred and be
continuing. The applicable Borrower shall not be entitled to specify an Interest
Period in excess of 30 days, for any Alternative Currency Loan if an Unmatured
Event of Default or an Event of Default has occurred and is continuing. If,
within the time period required under the terms of this Section 2.6,
Administrative Agent does not receive a Notice of Conversion or Continuation
from the applicable Borrower containing a permitted election to continue any
Eurocurrency Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the Interest Period therefor, such Loans
will be automatically converted to Base Rate Loans or, in the case of an
Alternative Currency Loan, Eurocurrency Loans in the same Applicable Currency
with an Interest Period of one month. Each Notice of Conversion or Continuation
shall be irrevocable.

 

2.7 Disbursement of Funds. No later than 12:00 p.m. (local time at the place the
applicable Borrower receives funding) on the date specified in each Notice of
Borrowing, each Lender will make available its Pro Rata Share of Multicurrency
Revolving Loans of the Borrowing requested to be made on such date in the
Applicable Currency and in immediately available funds, at the Payment Office
(for the account of such non-U.S. office of Administrative Agent as
Administrative Agent may direct in the case of Eurocurrency Loans) and
Administrative Agent will make available to the applicable Borrower at its
Payment Office the aggregate of the amounts so made available by the Lenders not
later than 2:00 p.m. (local time in the place of payment). Unless Administrative
Agent shall have been notified by any Lender at least one Business Day prior to
the date of Borrowing that such Lender does not intend to make available to
Administrative Agent such Lender’s portion of the Borrowing to be made on such
date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such date of Borrowing and Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender on the date of Borrowing, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify the applicable
Borrower and, if so notified, the applicable Borrower shall immediately pay such
corresponding amount to Administrative Agent. Administrative Agent shall also be
entitled to recover from the applicable Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by Administrative Agent to such Borrower to the date such
corresponding amount is recovered by Administrative Agent, at a rate per annum
equal to the rate for Base Rate Loans or Eurocurrency Loans, as the case may be,
applicable during the period in question; provided, however, that any interest
paid to Administrative Agent in respect of such corresponding amount shall be
credited against interest payable by such Borrower to such Lender under Section
3.1 in respect of such corresponding amount. Any amount due hereunder to
Administrative Agent from any Lender which is not paid when due shall bear
interest payable by such Lender, from the date due until the date paid, at the

 

- 50 -



--------------------------------------------------------------------------------

Federal Funds Rate for amounts in Dollars (and, at Administrative Agent’s cost
of funds for amounts in any Alternative Currency) for the first three days after
the date such amount is due and thereafter at the Federal Funds Rate (or such
cost of funds rate) plus 1%, together with Administrative Agent’s standard
interbank processing fee. Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, amounts due
with respect to its Letters of Credit (or its participations therein) and any
other amounts due to it hereunder first to Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by Administrative
Agent pursuant to this Section 2.7 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise). Such
Lender shall not have recourse against any Borrower with respect to any amounts
paid to Administrative Agent or any Lender with respect to the preceding
sentence, provided that, such Lender shall have full recourse against Borrowers
to the extent of the amount of such Loans it has so been deemed to have made.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights which any Borrower
may have against the Lender as a result of any default by such Lender hereunder.

 

2.8 Utilization of Multicurrency Revolving Commitments in an Alternative
Currency.

 

(a) Administrative Agent will determine the Dollar Equivalent amount with
respect to any (i) Credit Event comprised of a Borrowing of Multicurrency
Revolving Loans or an issuance of Letters of Credit denominated in an
Alternative Currency as of the requested Credit Event date, (ii) outstanding
Multicurrency Revolving Loans and Letters of Credit denominated in an
Alternative Currency as of the last Business Day of each month, (iii)
outstanding Multicurrency Revolving Loans and Unpaid Drawings denominated in an
Alternative Currency as of any redenomination date pursuant to this Agreement
and (iv) Credit Event comprised of a Borrowing of Swing Line Loans in a currency
other than Dollars as of the requested Credit Event date (each such date under
clauses (i) through (iv) a “Computation Date”). Upon receipt of any Notice of
Borrowing, Administrative Agent shall as promptly as practicable notify each
Multicurrency Revolving Lender thereof and of the amount of such Lender’s
Multicurrency Revolver Pro Rata Share of the Borrowing. In the case of a
Borrowing comprised of Multicurrency Revolving Loans denominated in an
Alternative Currency, such notice will provide the approximate amount of each
Lender’s Multicurrency Revolver Pro Rata Share of the Borrowing, and
Administrative Agent will, upon the determination of the Dollar Equivalent
amount of the Borrowing as specified in the Notice of Borrowing, promptly notify
each Lender of the exact amount of such Lender’s Multicurrency Revolver Pro Rata
Share of the Borrowing.

 

(b) Notwithstanding anything herein to the contrary, during the existence of a
Default or an Event of Default, upon the request of the Majority Lenders of the
Multicurrency Revolving Facility, all or any part of any outstanding
Multicurrency Revolving Loans denominated in an Alternative Currency shall be
redenominated and converted into Base Rate Loans in Dollars in an aggregate
Dollar Equivalent amount with effect from the last day of the Interest Period
with respect to any such Loans. Administrative Agent will promptly notify
Company of any such redenomination and conversion request.

 

(c) Each Borrower shall be entitled to request that Multicurrency Revolving
Loans hereunder also be permitted to be made in any other lawful currency in
addition to the currencies specified in the definition of “Alternative Currency”
herein, that in the opinion of the Administrative Agent is at such time freely
traded in the offshore interbank foreign exchange markets and is freely
transferable and freely convertible into Dollars (an “Agreed Alternative
Currency”). Company shall deliver to Administrative Agent any request for
designation of an Agreed Alternative Currency in accordance with Section 11.2,
to be received by the Administrative Agent not later than 11:00 a.m. (New York
City time) at least ten Business Days in advance of the date of any Borrowing
hereunder proposed

 

- 51 -



--------------------------------------------------------------------------------

to be made in such Agreed Alternative Currency. Upon receipt of any such request
Administrative Agent will promptly notify the Lenders thereof, and each Lender
will use its best efforts to respond to such request within two Business Days of
receipt thereof. Each Lender may grant or accept such request in its sole
discretion. Administrative Agent will promptly notify Company of the acceptance
or rejection of any such request. No currency shall become an Agreed Alternative
Currency unless each Multicurrency Revolving Lender agrees that such currency
may become an Agreed Alternative Currency under this Agreement.

 

2.9 Revolver Increase.

 

(a) Company may, at its option at any time and from time to time in increments
of not less than $25,000,000, seek to increase the Total Multicurrency Revolving
Commitment (the “Revolver Increase”) by up to an aggregate of $100,000,000
(after giving effect to all such increases the Total Multicurrency Revolving
Commitment shall not exceed the Dollar Equivalent of $450,000,000) upon at least
30 days (but not more than 45 days) written notice (“Revolver Increase Notice”)
to the Administrative Agent (which notice Administrative Agent shall promptly
deliver to the Lenders) of the Borrowers’ intent to incur from one or more
existing Lenders and/or other Persons that are Eligible Assignees the additional
Multicurrency Revolving Commitments. The Revolver Increase Notice shall (a)
specify the date upon which the Revolver Increase is requested to occur, (b) be
delivered at a time when no Unmatured Event of Default or Event of Default has
occurred and is continuing (and the effectiveness of the Revolver Increase shall
be subject to no Unmatured Event of Default or Event of Default existing of the
time of the Revolver Increase) and (c) certify that the Revolver Increase will
not violate or conflict with the terms of any Indebtedness or any other
contract, agreement, instrument or obligation of the Borrowers or any of their
Subsidiaries. For purposes of clarification, no Lender shall be obligated to
increase its Multicurrency Revolving Commitment pursuant to this Section 2.9.
Administrative Agent, upon receipt of a Revolver Increase Notice will offer the
Revolver Increase to each existing Lender and any Eligible Assignees; provided,
however, that the minimum final allocated Multicurrency Revolving Commitment of
each Eligible Assignee that is not a Lender shall be equal to or in excess of
$5,000,000. No increase in the Total Multicurrency Revolving Commitment shall
become effective until all existing and new Lenders committing to the Revolver
Increase have delivered to the Administrative Agent a writing in form reasonably
satisfactory to the Administrative Agent pursuant to which such existing Lenders
state the amount of their Revolver Increase and any such new Lenders state the
amount of their Multicurrency Revolving Commitment and agree to assume and
accept the obligations and rights of a Lender hereunder and any such new and
increasing Lenders agree to make a Loan such that the outstandings of such new
Lender or increasing Lender constitute a proportional amount of the aggregate
outstanding Loans based on the Multicurrency Revolving Commitment of such new
Lender. Any Loan as a result of an increase to the Multicurrency Revolving
Commitment pursuant to this Section 2.9 shall be subject to the terms and
conditions contained in this Agreement. Upon the increase of the Total
Multicurrency Revolving Commitment pursuant to this Section 2.9, Schedule 1.1(a)
shall be deemed amended and replaced with a new Schedule 1.1(a) reflecting the
new Multicurrency Revolving Commitments hereunder.

 

(b) In the event of any Revolver Increase, each Borrower will enter into an
amendment with the lenders (who shall by execution thereof become Lenders
hereunder if not theretofore Lenders) to provide for such Revolver Increase,
which amendment shall set forth any terms and conditions of the Revolver
Increase not covered by this Agreement as agreed by the applicable Borrower and
such Lenders, and shall provide for the issuance of promissory notes to evidence
the increase to the Multicurrency Revolving Commitments if requested by the
lenders advancing the Revolver Increase (which notes shall constitute
Multicurrency Revolving Notes for purposes of this Agreement), with such
amendment to be in form and substance reasonably acceptable to Administrative
Agent and consistent

 

- 52 -



--------------------------------------------------------------------------------

with the terms of this Section 2.9(b) and of the other provisions of this
Agreement. No consent of any Lender (other than any Lender providing any of the
Revolver Increase) is required to permit the Loans contemplated by this Section
2.9(b) or the aforesaid amendment to effectuate the Revolver Increase. This
section shall supercede any provisions contained in this Agreement, including,
without limitation, Section 12.1, to the contrary.

 

2.10 Letters of Credit.

 

(a) Letters of Credit Commitments. Subject to and upon the terms and conditions
herein set forth, Company may request, on behalf of itself or for the account of
Grief UK, Greif International Holdings and European Holdco (or, if a Letter of
Credit is for the account of a Subsidiary, jointly for the account of the
applicable Borrower and such Subsidiary), that any Facing Agent issue, at any
time and from time to time on and after the Initial Borrowing Date, and prior to
the 30th Business Day preceding the Multicurrency Revolver Termination Date, (x)
for the account of such Borrower and for the benefit of any holder (or any
trustee, agent or other similar representative for any such holder) of LC
Supportable Indebtedness of Company or any of its Subsidiaries, an irrevocable
standby letter of credit in Dollars or an Alternative Currency, in a form
customarily used by such Facing Agent, or in such other form as has been
approved by such Facing Agent (each such standby letter of credit, a “Standby
Letter of Credit”) in support of such LC Supportable Indebtedness and (y) for
the account of Borrower and in support of trade obligations of Company or any of
its Subsidiaries, an irrevocable sight letter of credit in a form customarily
used by such Facing Agent or in such other form as has been approved by such
Facing Agent (each such letter of credit, a “Commercial Letter of Credit”; and
each such Commercial Letter of Credit and each Standby Letter of Credit, a
“Letter of Credit”), in support of commercial transactions of Company and its
Subsidiaries; provided, however, no Letter of Credit shall be issued the Stated
Amount of which, (1) when added to the LC Obligations (exclusive of Unpaid
Drawings relating to Letters of Credit which are repaid on or prior to the date
of, and prior to the issuance of, the respective Letter of Credit) at such time,
would exceed either (x) the Dollar Equivalent of $40,000,000 or (y) when added
to the Dollar Equivalent of the aggregate principal amount of all Multicurrency
Revolving Loans and Swing Line Loans then outstanding with respect to all
Borrowers, the Total Multicurrency Revolving Commitment at such time, (2) cause
sum of all outstanding Loans and LC Obligations denominated in Canadian Dollars,
Australian Dollars or any Alternative Currency to exceed the Maximum Foreign
Currency Sublimit; or (3) cause sum of all outstanding Loans and LC Obligations
owing by Subsidiary Borrowers to exceed the Maximum Foreign Borrower Sublimit.
Notwithstanding anything else herein to the contrary, for purposes of
determining the Stated Amount of any Letter of Credit on its date of issuance,
the Dollar Equivalent amount of any Letter of Credit issued in an Alternative
Currency will be determined using the rate quoted by the Administrative Agent as
of the first Business Day of the month during which such Letter of Credit is
issued with respect to conversions of such Alternative Currency into Dollars.

 

(b) Obligation of Facing Agent to Issue Letter of Credit. Each Facing Agent may
agree, in its sole discretion, that it will (subject to the terms and conditions
contained herein), at any time and from time to time on or after the Initial
Borrowing Date and prior to the Multicurrency Revolver Termination Date,
following its receipt of the respective Letter of Credit Request, issue, subject
to Section 2.10(a), for the account of the applicable Borrower one or more
Letters of Credit (x) in the case of Standby Letters of Credit, in support of
such LC Supportable Indebtedness of Company or any of its Subsidiaries as is
permitted to remain outstanding without giving rise to an Event of Default or
Unmatured Event of Default hereunder and (y) in the case of Commercial Letters
of Credit, in support of trade obligations as referenced in Section 2.10(a),
provided that the respective Facing Agent shall be under no obligation to issue
any Letter of Credit of the types described above if at the time of such
issuance:

 

- 53 -



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Facing Agent from issuing
such Letter of Credit or any Requirement of Law applicable to such Facing Agent
from any Governmental Authority with jurisdiction over such Facing Agent shall
prohibit, or request that such Facing Agent refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Facing Agent with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Facing Agent is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Facing Agent as of the date hereof and which such Facing Agent in good faith
deems material to it; or

 

(ii) such Facing Agent shall have received notice from any Lender prior to the
issuance of such Letter of Credit of the type described in Section
2.10(b)(ii)(A)(v).

 

(A) Notwithstanding the foregoing, (i) (x) each Standby Letter of Credit shall
have an expiry date occurring not later than one year after such Standby Letter
of Credit’s date of issuance, provided, that any Standby Letter of Credit may be
automatically extendable for periods of up to one year so long as such Standby
Letter of Credit provides that the respective Facing Agent retains an option,
satisfactory to such Facing Agent, to terminate such Standby Letter of Credit
within a specified period of time prior to each scheduled extension date and (y)
each Commercial Letter of Credit shall have an expiry date occurring not later
than 180 days after such Commercial Letter of Credit’s date of issuance; (ii)
(x) no Standby Letter of Credit shall have an expiry date occurring later than
10 days prior to the Multicurrency Revolver Termination Date and (y) no
Commercial Letter of Credit shall have an expiry date occurring later than 30
days prior to the Multicurrency Revolver Termination Date; (iii) each Letter of
Credit shall be denominated in Dollars, or in the Facing Agent’s discretion, an
Alternative Currency, and be payable on a sight basis; (iv) the Stated Amount of
each Letter of Credit shall not be less than the Dollar Equivalent of $100,000
or such lesser amount as is acceptable to the Facing Agent; and (v) no Facing
Agent will issue any Letter of Credit after it has received written notice from
Company or the Required Lenders stating that an Event of Default or Unmatured
Event of Default exists until such time as Facing Agent shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Event of Default or
Unmatured Event of Default by the Required Lenders (or all the Lenders to the
extent required by Section 12.1).

 

(B) Notwithstanding the foregoing, in the event a Lender Default exists, no
Facing Agent shall be required to issue any Letter of Credit unless the
respective Facing Agent has entered into arrangements satisfactory to it and
Company to eliminate such Facing Agent’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender or Lenders, including by cash
collateralizing such Defaulting Lender or Lenders’ applicable Multicurrency
Revolver Pro Rata Share of the applicable LC Obligations.

 

(c) Letter of Credit Requests; Notices of Issuance. Whenever it desires that a
Letter of Credit be issued, Company shall give Administrative Agent and the
respective Facing Agent written notice thereof prior to 1:00 p.m. (New York City
time) at least five Business Days (or such shorter period as may be acceptable
to such Facing Agent) prior to the proposed date of issuance (which shall be a
Business Day) which written notice shall be in the form of Exhibit 2.10(c) (each
a “Letter of Credit Request”) and may be submitted via facsimile to the
respective Facing Agent (who may rely upon such facsimile if it were an original
thereof). Each such notice shall specify (A) the proposed issuance date and
expiration date, (B) the name(s) of each obligor with respect to such Letter of
Credit, (C) the applicable Borrower as the account party, (D) the name and
address of the beneficiary (which Person shall be acceptable to the applicable
Facing Agent), (E) the Stated Amount in Dollars or the Alternative Currency of
such proposed Letter of Credit and (F) the purpose of such Letter of Credit
(which shall be

 

- 54 -



--------------------------------------------------------------------------------

acceptable to Administrative Agent and the applicable Facing Agent) and such
other information as Facing Agent may reasonably request. In addition, each
Letter of Credit Request shall contain a description of the terms and conditions
to be included in such proposed Letter of Credit (all of which terms and
conditions shall be acceptable to Facing Agent). Unless otherwise specified, all
Letters of Credit will be governed by the Uniform Customs and Practices for
Documentary Credit Operations as in effect on the date of issuance of such
Letter of Credit. Each Letter of Credit Request shall include any other
documents as Facing Agent customarily requires in connection therewith. In the
case of Standby Letters of Credit, each Facing Agent shall, promptly after the
issuance of or amendment or modification to a Standby Letter of Credit, give
Administrative Agent and Company written notice of the issuance, amendment or
modification of such Letter of Credit, accompanied by a copy of such issuance,
amendment or modification. Promptly upon receipt of such notice, Administrative
Agent shall give each Multicurrency Revolving Lender written notice of such
issuance, amendment or modification, and if so requested by any Multicurrency
Revolving Lender, Administrative Agent shall provide such Multicurrency
Revolving Lender with copies of such issuance, amendment or modification. As to
any Letters of Credit issued by a Facing Agent other than DB, the respective
Facing Agent shall furnish to Administrative Agent, on the first Business Day of
each week, by facsimile a report detailing the aggregate daily total outstanding
Letters of Credit for such Facing Agent during the prior week.

 

(d) Agreement to Repay Letter of Credit Payments.

 

(i) Company hereby agrees to reimburse (or to cause the applicable European
Subsidiary Borrower to reimburse) the respective Facing Agent, by making payment
to Administrative Agent in immediately available funds in Dollars at the Payment
Office, for the Dollar Equivalent of any payment or disbursement made by such
Facing Agent under and in accordance with any Letter of Credit (each such amount
so paid or disbursed until reimbursed, an “Unpaid Drawing”), no later than one
Business Day after the date on which Borrower receives notice of such payment or
disbursement, with interest on the amount so paid or disbursed by such Facing
Agent, to the extent not reimbursed prior to 12:00 Noon (New York City time) on
the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Facing Agent is reimbursed therefor by
Company at a rate per annum which shall be the Base Rate in effect from time to
time plus the Applicable Eurocurrency Margin for Multicurrency Revolving Loans,
provided, however, that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
the applicable Facing Agent prior to 10:00 a.m. (New York City time) on the
Business Day following receipt of such notice that the applicable Facing Agent
will be reimbursed for the amount of such Unpaid Drawing with funds other than
the proceeds of Multicurrency Revolving Loans, Company shall be deemed to have
timely given a Notice of Borrowing to Administrative Agent requesting each
Multicurrency Revolving Lender to make Multicurrency Revolving Loans which are
Base Rate Loans on the date on which such Unpaid Drawing is honored in an amount
equal to the Dollar Equivalent of the amount of such Unpaid Drawing and
Administrative Agent shall, if such Notice of Borrowing is deemed given,
promptly notify the Lenders thereof and (ii) unless any of the events described
in Section 10.1(e) or 10.1(f) shall have occurred (in which event the procedures
of Section 2.10(e) shall apply), each such Multicurrency Revolving Lender shall,
on the date such drawing is honored, make Multicurrency Revolving Loans which
are Base Rate Loans in the amount of its Multicurrency Revolver Pro Rata Share
of the Dollar Equivalent of such Unpaid Drawing, the proceeds of which shall be
applied directly by Administrative Agent to reimburse the applicable Facing
Agent for the amount of such Unpaid Drawing; and provided, further, that, if for
any reason, proceeds of Multicurrency Revolving Loans are not received by the
applicable Facing Agent on such date in an amount equal to the amount of the
Dollar Equivalent of such drawing, the applicable Borrower shall reimburse the
applicable Facing Agent, on the Business Day immediately following the date such
drawing is honored, in an amount in same day funds equal to the excess of the
amount of the Dollar Equivalent of such drawing over the Dollar Equivalent of
the amount of such Multicurrency Revolving Loans, if any, which are so

 

- 55 -



--------------------------------------------------------------------------------

received, plus accrued interest on such amount at the rate set forth in Section
3.1(a); provided, however, to the extent such amounts are not reimbursed prior
to 12:00 Noon (New York City time) on the fifth Business Day following such
payment or disbursement, interest shall thereafter accrue on the amounts so paid
or disbursed by such Facing Agent (and until reimbursed by Company) at a rate
per annum which shall be the Base Rate in effect from time to time plus the
Applicable Base Rate Margin for Multicurrency Revolving Loans (plus an
additional 2% per annum), such interest also to be payable on demand. The
respective Facing Agent shall give Company prompt notice of each Drawing under
any Letter of Credit, provided that the failure to give any such notice shall in
no way affect, impair or diminish Company’s obligations hereunder.

 

(ii) The obligations of Company under this Section 2.10(d) to reimburse the
respective Facing Agent with respect to drawings on Letters of Credit (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which Company may have or have had against
any Facing Agent, Administrative Agent or any Lender (including in its capacity
as issuer of the Letter of Credit or as LC Participant), or any non-application
or misapplication by the beneficiary of the proceeds of such Drawing, the
respective Facing Agent’s only obligation to Company being to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by any Facing Agent under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final and non-appealable judgment rendered by a court of competent
jurisdiction, shall not create for such Facing Agent any resulting liability to
Company.

 

(e) Letter of Credit Participations. Immediately upon the issuance by any Facing
Agent of any Letter of Credit, such Facing Agent shall be deemed to have sold
and transferred to each Multicurrency Revolving Lender, other than such Facing
Agent (each such Lender, in its capacity under this Section 2.10(e), an “LC
Participant”), and each such LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Facing Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Multicurrency Revolving Lender’s Multicurrency Revolver Pro Rata Share, in
such Letter of Credit, each substitute Letter of Credit, each Drawing made
thereunder and the obligations of Company under this Agreement with respect
thereto (although Letter of Credit fees shall be payable directly to
Administrative Agent for the account of the LC Participant as provided in
Section 2.10(g) and the LC Participants shall have no right to receive any
portion of the facing fees), and any security therefor or guarantee pertaining
thereto. Upon any change in the Multicurrency Revolving Commitments of the
Multicurrency Revolving Lenders, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating to Letters of Credit,
there shall be an automatic adjustment pursuant to this Section 2.10(e) to
reflect the new Multicurrency Revolver Pro Rata Share of the assignor and
assignee Lender or of all Lenders with Multicurrency Revolving Commitments, as
the case may be. In determining whether to pay under any Letter of Credit, such
Facing Agent shall have no obligation relative to the LC Participants other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by any Facing Agent under or in connection with any Letter of Credit
issued by it if taken or omitted in the absence of gross negligence or willful
misconduct as determined by a final and non-appealable judgment rendered by a
court of competent jurisdiction, shall not create for such Facing Agent any
resulting liability to Company or any Lender.

 

(f) Draws Upon Letter of Credit; Reimbursement Obligations. In the event that
any Facing Agent makes any payment under any Letter of Credit issued by it and
Company shall not have reimbursed such amount in full to such Facing Agent
pursuant to Section 2.10(d), such Facing Agent

 

- 56 -



--------------------------------------------------------------------------------

shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each LC Participant of such failure, and each such LC
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Facing Agent, the amount of such LC Participant’s
applicable Multicurrency Revolver Pro Rata Share of such payment in Dollars or,
in the case of a Letter of Credit denominated in an Alternative Currency, in
such Alternative Currency and in same day funds; provided, however, that no LC
Participant shall be obligated to pay to Administrative Agent its applicable
Multicurrency Revolver Pro Rata Share of such unreimbursed amount for any
wrongful payment made by such Facing Agent under a Letter of Credit issued by it
as a result of acts or omissions constituting willful misconduct or gross
negligence as determined by a final and non-appealable judgment rendered by a
court of competent jurisdiction on the part of such Facing Agent. If
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 a.m. (New York City time) or, in the
case of a Letter of Credit denominated in an Alternative Currency, 11:00 a.m.
(London time) on any Business Day, such LC Participant shall make available to
Administrative Agent for the account of the respective Facing Agent such LC
Participant’s applicable Multicurrency Revolver Pro Rata Share of the amount of
such payment on such Business Day in same day funds. If and to the extent such
LC Participant shall not have so made its applicable Multicurrency Revolver Pro
Rata Share of the amount of such payment available to Administrative Agent for
the account of the respective Facing Agent, such LC Participant agrees to pay to
Administrative Agent for the account of such Facing Agent, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to Administrative Agent for the account of such
Facing Agent at the overnight Federal Funds rate. The failure of any LC
Participant to make available to Administrative Agent for the account of the
respective Facing Agent its applicable Multicurrency Revolver Pro Rata Share of
any payment under any Letter of Credit issued by it shall not relieve any other
LC Participant of its obligation hereunder to make available to Administrative
Agent for the account of such Facing Agent its applicable Multicurrency Revolver
Pro Rata Share of any payment under any such Letter of Credit on the day
required, as specified above, but no LC Participant shall be responsible for the
failure of any other LC Participant to make available to Administrative Agent
for the account of such Facing Agent such other LC Participant’s applicable
Multicurrency Revolver Pro Rata Share of any such payment.

 

(i) Whenever any Facing Agent receives a payment of a reimbursement obligation
as to which Administrative Agent has received for the account of such Facing
Agent any payments from the LC Participants pursuant to this Section 2.9(f),
such Facing Agent shall pay to Administrative Agent and Administrative Agent
shall pay to each LC Participant which has paid its Multicurrency Revolver Pro
Rata Share thereof, in Dollars or, if in an Alternative Currency, in such
Alternative Currency and in same day funds, an amount equal to such LC
Participant’s Multicurrency Revolver Pro Rata Share of the principal amount of
such reimbursement obligation and interest thereon accruing after the purchase
of the respective participations.

 

(ii) The obligations of the LC Participants to make payments to each Facing
Agent with respect to Letters of Credit issued by it shall be irrevocable and
not subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(B) The existence of any claim, setoff, defense or other right which any
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting),

 

- 57 -



--------------------------------------------------------------------------------

Administrative Agent, any LC Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between Company or any of its Subsidiaries and the beneficiary named
in any such Letter of Credit);

 

(C) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
to any statement therein being untrue or inaccurate in any respect;

 

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E) the occurrence of any Event of Default or Unmatured Event of Default.

 

(g) Fees for Letters of Credit.

 

(i) Facing Agent Fees. Company agrees to pay (or to cause the applicable
European Subsidiary Borrower to pay) the following amount to the applicable
Facing Agent with respect to the Letters of Credit issued by it hereunder:

 

(A) with respect to payments made under any Letter of Credit, interest, payable
on demand, on the amount paid by the applicable Facing Agent in respect of each
such payment from the date of the payments through the date such amount is
reimbursed by Company (including any such reimbursement out of the proceeds of
Multicurrency Revolving Loans pursuant to Section 2.9(c)) at a rate determined
in accordance with the terms of Section 2.10(d)(i);

 

(B) with respect to the issuance or amendment of each Letter of Credit and each
payment made thereunder, documentary and processing charges in accordance with
the applicable Facing Agent’s standard schedule for such charges in effect at
the time of such issuance, amendment, transfer or payment, as the case may be;
and

 

(C) a facing fee equal to one-eighth of one percent (0.125%) per annum of
outstanding LC Obligations payable in arrears on each Quarterly Payment Date and
on the Multicurrency Revolver Termination Date and thereafter, on demand
together with customary issuance and payment charges, provided that a minimum
fee of $500.00 per annum shall be payable per Letter of Credit.

 

(ii) Participating Lender Fees. Company agrees to pay to Administrative Agent
for distribution to each participating Lender in respect of all Letters of
Credit outstanding such Lender’s Multicurrency Revolver Pro Rata Share of a
commission equal to the then Applicable Eurocurrency Margin for Multicurrency
Revolving Loans with respect to the Effective Amount under such outstanding
Letters of Credit (the “LC Commission”), payable in arrears on and through each
Quarterly Payment Date, on the Multicurrency Revolver Termination Date and
thereafter, on demand. The LC Commission shall be computed on a daily basis from
the first day of issuance of each Letter of Credit and on the basis of the
actual number of days elapsed over a year of 360 days.

 

Promptly upon receipt by the respective Facing Agent or Administrative Agent of
any amount described in clause (i)(A) or (ii) of this Section 2.10(g), such
Facing Agent or Administrative Agent shall distribute to each Lender that has
reimbursed such Facing Agent in accordance with Section 2.9(d) its Multicurrency
Revolver Pro Rata Share of such amount, if any. Amounts payable under clause
(i)(B) and (C) of this Section 2.10(g) shall be paid directly to such Facing
Agent.

 

- 58 -



--------------------------------------------------------------------------------

(h) Indemnification. In addition to amounts payable as elsewhere provided in
this Agreement, Company hereby agrees to protect, indemnify, pay and save Facing
Agent harmless, on an after-tax basis, from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) (other than Excluded Taxes, except to the extent
such amounts are required to be paid to make an indemnity payment on an
after-tax basis) which Facing Agent may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of the Letters of Credit, other than as
a result of the gross negligence or willful misconduct as determined by a final
and non-appealable judgment rendered by a court of competent jurisdiction of the
applicable Facing Agent or (ii) the failure of the applicable Facing Agent to
honor a Drawing under any Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions herein called
“Government Acts”). As between Company and the applicable Facing Agent, Company
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by such Facing Agent by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, no
Facing Agent shall be responsible: (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of or any Drawing under such
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any such Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a Drawing
under any such Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any Drawing under such Letter of Credit; and (viii) for any consequences
arising from causes beyond the control of the applicable Facing Agent,
including, without limitation, any acts of Government Authority. None of the
above shall affect, impair, or prevent the vesting of any rights or powers of
any Facing Agent hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Facing Agent under or
in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, shall not put such Facing Agent
under any resulting liability to Company. Notwithstanding anything to the
contrary contained in this Agreement, Company shall have no obligation to
indemnify any Facing Agent in respect of any liability incurred by such Facing
Agent arising solely out of the gross negligence or willful misconduct of such
Facing Agent. The right of indemnification in the first paragraph of this
Section 2.10(h) shall not prejudice any rights that Company may otherwise have
against any Facing Agent with respect to a Letter of Credit issued hereunder.

 

(i) Increased Costs. If at any time after the date hereof the introduction of or
any change in any applicable law, rule, regulation, order, guideline or request
(other than any law, rule, regulation, guidelines or request relating to
Excluded Taxes) or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by each Facing Agent or such Lender with any request or
directive by any such authority (whether or not having the force of law or any
change in GAAP), shall either (i) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against Letters of Credit
issued

 

- 59 -



--------------------------------------------------------------------------------

by any Facing Agent or participated in by any Lender, or (ii) impose on any
Facing Agent or any Lender any other conditions relating, directly or
indirectly, to this Agreement or any Letter of Credit; and the result of any of
the foregoing is to increase the cost to any Facing Agent or any Lender of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by such Facing Agent or any Lender
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit, then, upon demand to Company by the respective Facing Agent or any
Lender (a copy of which demand shall be sent by such Facing Agent or such Lender
to Administrative Agent), Company shall pay (or cause the applicable Borrower to
pay) to such Facing Agent or such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Each Facing Agent
or any Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(i), will give prompt written notice thereof to
Company, which notice shall include a certificate submitted to Company by the
respective Facing Agent or such Lender (a copy of which certificate shall be
sent by such Facing Agent or such Lender to Administrative Agent), setting forth
in reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Facing Agent or such Lender, although
failure to give any such notice shall not release or diminish Company’s
obligations to pay additional amounts pursuant to this Section 2.10(i). The
certificate required to be delivered pursuant to this Section 2.10(i) shall,
absent manifest error, be final, conclusive and binding on Company.

 

(j) Outstanding Letters of Credit. The letters of credit set forth under the
caption “Letters of Credit outstanding on the Effective Date” on Schedule
2.10(j) annexed hereto and made a part hereof were issued pursuant to the
Existing Credit Agreement and which remain outstanding as of the Initial
Borrowing Date (the “Outstanding Letters of Credit”). Each Borrower, each Facing
Agent and each of the Lenders hereby agree with respect to the Outstanding
Letters of Credit that such Outstanding Letters of Credit, for all purposes
under this Agreement shall be deemed to be Letters of Credit governed by the
terms and conditions of this Agreement. Each Lender agrees to participate in
each Outstanding Letter of Credit issued by any Facing Agent in an amount equal
to its Multicurrency Revolver Pro Rata Share of the Stated Amount of such
Outstanding Letter of Credit.

 

2.11 Pro Rata Borrowings. All Borrowings of Multicurrency Revolving Loans under
this Agreement shall be loaned by the Lenders pro rata on the basis of their
applicable Commitments. No Lender shall be responsible for any default by any
other Lender in its obligation to make Loans hereunder and each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its obligations with respect to its
Commitments hereunder.

 

2.12 Special Provisions Relating to Loans made to European Holdco. The
Borrowers, Administrative Agent and Lenders agree that the draw down, repayment
of funds and payment of interest and fees made by European Holdco under this
Agreement shall be made by Greif Spain Holdings, S.L., Bilbao, Sucursal en
Suiza, a branch of European Holdco established in Switzerland. Should funds be
drawn by European Holdco directly (and not by its Swiss branch), a financial
operation number (numero de operacion financiera) from the Bank of Spain (Banco
de España) shall first be obtained by European Holdco prior to each draw down of
funds, notwithstanding other notices to be made by European Holdco to the Bank
of Spain pursuant to Spanish law with respect to repayment of funds. The
Obligations of European Holdco hereunder or under any Loan Document shall be
unaffected by the foregoing required payment process.

 

- 60 -



--------------------------------------------------------------------------------

ARTICLE III

 

INTEREST AND FEES

 

3.1 Interest.

 

(a) Base Rate Loans. Each Borrower agrees to pay interest in respect of the
unpaid principal amount of such Borrower’s Base Rate Loans at a rate per annum
equal to the relevant Base Rate plus the Applicable Base Rate Margin from the
date the proceeds thereof are made available to such Borrower (or, if such Base
Rate Loan was converted from a Eurocurrency Loan, the date of such conversion)
until the earlier of (i) the maturity (whether by acceleration or otherwise) of
such Base Rate Loan, (ii) the conversion of such Base Rate Loan to a
Eurocurrency Loan pursuant to Section 2.6 or (iii) the payment of such Base Rate
Loan.

 

(b) Eurocurrency Loans. Each Borrower agrees to pay interest in respect of the
unpaid principal amount of such Borrower’s Eurocurrency Loans at a rate per
annum equal to the relevant Eurocurrency Rate plus the Applicable Eurocurrency
Margin from the date the proceeds thereof are made available to such Borrower
(or, if such Eurocurrency Loan was converted from a Base Rate Loan, the date of
such conversion) until the earlier of (i) the maturity (whether by acceleration
or otherwise) of such Eurocurrency Loan, (ii) the conversion of such
Eurocurrency Loan to a Base Rate Loan pursuant to Section 2.6, or (iii) the
payment of such Eurocurrency Loan.

 

(c) Swing Line Loans. Each Borrower agrees to pay interest in respect of the
unpaid principal amount of such Borrower’s Swing Line Loans from the date the
proceeds thereof are made available to such Borrower until the maturity (whether
by acceleration or otherwise) or, if earlier, repayment of such Swing Line Loan:
(i) for Swing Line Loans denominated in Dollars, at an interest rate equal to
(x) the Base Rate plus the then Applicable Base Rate Margin or (y) such lower
rate as the applicable Swing Line Lender may agree plus the then Applicable
Eurocurrency Margin and (ii) for Swing Line Loans denominated in any currency
other than Dollars at an interest rate equal to (x) the Overnight Rate plus the
then Applicable Eurocurrency Margin or, in the case of Canadian Swing Line
Loans, the Overnight Rate plus the Applicable Canadian Prime Rate Margin or (y)
such lower rate as the applicable Swing Line Lender may agree plus the then
Applicable Eurocurrency Margin.

 

(d) Payment of Interest. Interest on each Loan shall be payable in arrears on
each Interest Payment Date; provided, however, that interest accruing pursuant
to Section 3.1(f) shall be payable from time to time on demand. Interest shall
also be payable on all then outstanding Multicurrency Revolving Loans and Swing
Line Loans on the Multicurrency Revolver Termination Date and on all Loans on
the date of repayment (including prepayment) thereof (except that voluntary
prepayments of Multicurrency Revolving Loans that are Base Rate Loans made
pursuant to Section 4.3 on any day other than a Quarterly Payment Date or the
Multicurrency Revolver Termination Date need not be made with accrued interest
from the most recent Quarterly Payment Date, provided such accrued interest is
paid on the next Quarterly Payment Date) and on the date of maturity (by
acceleration or otherwise) of such Loans. During the existence of any Event of
Default, interest on any Loan shall be payable on demand.

 

(e) Notification of Rate. Administrative Agent, upon determining the interest
rate for any Borrowing of Eurocurrency Loans for any Interest Period, shall
promptly notify Borrowers and the Lenders thereof. Such determination shall,
absent manifest error and subject to Section 3.6, be final, conclusive and
binding upon all parties hereto.

 

- 61 -



--------------------------------------------------------------------------------

(f) Default Interest.

 

(i) Subject to Section 3.1(f)(ii), notwithstanding the rates of interest
specified herein, effective immediately upon any failure to pay any Obligations
or any other amounts due under any of the Loan Documents when due, whether by
acceleration or otherwise, the principal balance of each Loan then outstanding
and, to the extent permitted by applicable law, any interest payment on each
Loan not paid when due or other amounts then due and payable shall bear interest
payable on demand, after as well as before judgment at a rate per annum equal to
the Default Rate.

 

(ii) If European Holdco fails to pay any amount payable by it under this
Agreement or any other Loan Document, it shall pay penalty interest in respect
of the sums due and unpaid in accordance with Article 316 of the Spanish
Commercial Code (Código de comercio) accrued at the Default Rate. This penalty
interest due and not paid shall capitalize on a monthly basis for the purposes
of Articles 316 et seq. of the Spanish Commercial Code.

 

(g) Maximum Interest. If any interest payment or other charge or fee payable
hereunder exceeds the maximum amount then permitted by applicable law, the
applicable Borrower shall be obligated to pay the maximum amount then permitted
by applicable law and the applicable Borrower shall continue to pay the maximum
amount from time to time permitted by applicable law until all such interest
payments and other charges and fees otherwise due hereunder (in the absence of
such restraint imposed by applicable law) have been paid in full.

 

(h) Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or fee to be paid
hereunder or in connection herewith is to be calculated on the basis of any
period of time that is less than a calendar year, the yearly rate of interest to
which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

 

3.2 Fees.

 

(a) Upfront Fees. Company shall pay the fees as set forth in the Fee Letters at
the times set forth in such letter for distribution as set forth therein.

 

(b) Facility Fee. Company shall pay to the Administrative Agent for the account
of each Non-Defaulting Lender having a Multicurrency Revolving Commitment (based
on its Multicurrency Revolver Pro Rata Share), a facility fee (the
“Multicurrency Facility Fee”) in Dollars equal to the Applicable Facility Fee
Percentage times the actual daily amount of the Total Multicurrency Revolving
Commitment (or, if the Total Multicurrency Revolving Commitment has terminated,
on the outstanding amount of all Multicurrency Revolving Loans, Swing Line Loans
and LC Obligations), regardless of usage. The Multicurrency Facility Fee shall
accrue at all times until the Multicurrency Revolver Termination Date (and
thereafter so long as any Multicurrency Revolving Loans, Swing Line Loans or LC
Obligations remain outstanding), and shall be due and payable on each Quarterly
Payment Date, and on the Multicurrency Revolver Termination Date (and, if
applicable, thereafter on demand). The Multicurrency Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Facility Fee Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Facility Fee Percentage separately for
each period during such quarter that such Applicable Facility Fee Percentage was
in effect.

 

- 62 -



--------------------------------------------------------------------------------

(c) Agency Fees. Company shall pay to Administrative Agent for its own account,
agency and other Loan fees in the amount and at the times set forth in the
letter agreement between Company and Administrative Agent.

 

3.3 Computation of Interest and Fees. Interest on all Loans and fees payable
hereunder shall be computed on the basis of the actual number of days elapsed
over a year of 360 days, provided that, interest on all Base Rate Loans, Swing
Line Loans and Multicurrency Revolving Loans denominated in Sterling shall be
computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be. Each determination of an interest rate by
Administrative Agent (or any Swing Line Lender with respect to Swing Line Loans
made by such Swing Line Lender) pursuant to any provision of this Agreement
shall be conclusive and binding on each Borrower and the Lenders in the absence
of manifest error. Administrative Agent shall, at any time and from time to time
upon request of any Borrower, deliver to such Borrower a statement showing the
quotations used by Administrative Agent in determining any interest rate
applicable to Loans pursuant to this Agreement. Each change in the Applicable
Base Rate Margin, Applicable Eurocurrency Margin or the Applicable Facility Fee
Percentage or any change in the Applicable LC Commission as a result of a change
in Borrowers’ Most Recent Leverage Ratio shall become effective on the date upon
which the financial statements required by Section 7.1 are delivered to
Administrative Agent evidencing such change.

 

3.4 Interest Periods. At the time it gives any Notice of Borrowing or a Notice
of Conversion or Continuation, with respect to Eurocurrency Loans, a Borrower
shall elect, by giving Administrative Agent written notice, the interest period
(each an “Interest Period”) which Interest Period shall, at the option of such
Borrower, be one, two, three or six months or, if available to each of the
applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a nine or twelve month period; provided, further, that:

 

(a) all Eurocurrency Loans comprising a Borrowing shall at all times have the
same Interest Period;

 

(b) the initial Interest Period for any Eurocurrency Loan shall commence on the
date of such Borrowing of such Eurocurrency Loan (including the date of any
conversion thereto from a Loan of a different Type) and each Interest Period
occurring thereafter in respect of such Eurocurrency Loan shall commence on the
last day of the immediately preceding Interest Period;

 

(c) if any Interest Period relating to a Eurocurrency Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(d) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period for a Eurocurrency Loan
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

 

(e) no Interest Period may be selected at any time when an Unmatured Event of
Default or Event of Default is then in existence; and

 

(f) no Interest Period shall extend beyond the Multicurrency Revolver
Termination Date for any Multicurrency Revolving Loan.

 

- 63 -



--------------------------------------------------------------------------------

3.5 Compensation for Funding Losses. The applicable Borrower shall compensate
each Lender, upon its written request (which request shall set forth the basis
for requesting such amounts), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Eurocurrency Loans to the extent not
recovered by the Lender in connection with the liquidation or re-employment of
such funds and including the compensation payable by such Lender to a
Participant) and any loss sustained by such Lender in connection with the
liquidation or re-employment of such funds (including, without limitation, a
return on such liquidation or re-employment that would result in such Lender
receiving less than it would have received had such Eurocurrency Loan remained
outstanding until the last day of the Interest Period applicable to such
Eurocurrency Loans, but excluding Excluded Taxes) which such Lender may sustain
as a result of:

 

(a) for any reason (other than a default by such Lender or Administrative
Agent), the failure of a continuation or Borrowing of, or conversion from or
into, Eurocurrency Loans to occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion or Continuation (provided that such notice was
not withdrawn or canceled in a manner expressly permitted herein);

 

(b) any payment, prepayment or conversion or continuation of any of its
Eurocurrency Loans occurring for any reason whatsoever on a date which is not
the last day of an Interest Period applicable thereto;

 

(c) any repayment of any of its Eurocurrency Loans not being made on the date
specified in a notice of payment given by any Borrower; or

 

(d) (i) any other failure by a Borrower to repay such Borrower’s Eurocurrency
Loans when required by the terms of this Agreement or (ii) an election made by
Borrowers pursuant to Section 3.7. A written notice setting forth in reasonable
detail the basis of the incurrence of additional amounts owed such Lender under
this Section 3.5 and delivered to Borrowers and Administrative Agent by such
Lender shall, absent manifest error, be final, conclusive and binding for all
purposes. Calculation of all amounts payable to a Lender under this Section 3.5
shall be made as though that Lender had actually funded its relevant
Eurocurrency Loan through the purchase of a Eurocurrency deposit bearing
interest at the Eurocurrency Rate in an amount equal to the amount of that Loan,
having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurocurrency deposit from an offshore office of that Lender to
a domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its Eurocurrency Loans in any manner
it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 3.5.

 

3.6 Increased Costs, Illegality, Etc.

 

(a) Generally. In the event that any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) below, may be made only
by the applicable Agent):

 

(i) on any Interest Rate Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurocurrency
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurocurrency Rate;
or

 

(ii) without duplication of amounts set forth in Section 3.6(c) hereof, at any
time, that any Lender shall incur increased costs or reduction in the amounts
received or receivable

 

- 64 -



--------------------------------------------------------------------------------

hereunder with respect to any Eurocurrency Loan because of (x) any change since
the date of this Agreement having generally applicability to all comparably
situated Lenders within the jurisdiction in which such Lender operates in any
applicable law or governmental rule, regulation, order, guideline or request
having the force of law or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to: (A) a
change in the basis of taxation of payments to any Lender of the principal of or
interest on the Notes or any other amounts payable hereunder (except for changes
in the basis of taxation of or rate of tax on, or determined by reference to,
Excluded Taxes) or (B) a change in official reserve requirements by any
Governmental Authority (but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurocurrency Rate)
and/or (y) other circumstances since the date of this Agreement affecting such
Lender or the interbank Eurocurrency market, the Canadian interbank market or
the position of such Lender in such market (excluding, however, differences in a
Lender’s cost of funds from those of Administrative Agent which are solely the
result of credit differences between such Lender and Administrative Agent); or

 

(iii) at any time, that the making or continuance of any Eurocurrency Loan has
been made (x) unlawful by any law, directive or governmental rule, regulation or
order or (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law);

 

then, and in any such event, such Lender (or Administrative Agent, in the case
of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to Borrowers and, except in the case of clause (i) above, to
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each of the other Lenders). Thereafter (x) in the
case of clause (i) above, Eurocurrency Loans shall no longer be available until
such time as Administrative Agent notifies Borrowers and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Borrowing, Notice of Conversion or Continuation given
by any Borrower with respect to Eurocurrency Loans (other than with respect to
conversions to Base Rate Loans) which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower and the
Eurocurrency Loans which are then outstanding shall be automatically converted
to Base Rate Loans in Dollars in the Dollar Equivalent principal amount of such
Eurocurrency Loans, (y) in the case of clause (ii) above, the applicable
Borrower shall pay to such Lender within 15 Business Days of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (any written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the reasonable basis for the calculation thereof,
submitted to Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto; however the failure to give
any such notice shall not release or diminish Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.6; provided that no Lender shall
be entitled to receive additional amounts pursuant to this Section 3.6 for
periods occurring prior to the 180th day before the giving of such notice) and
(z) in the case of clause (iii) above, the applicable Borrower shall take one of
the actions specified in Section 3.6(b) as promptly as possible and, in any
event, within the time period required by law. In determining such additional
amounts pursuant to clause (y) of the immediately preceding sentence, each
Lender shall act reasonably and in good faith and will, to the extent the
increased costs or reductions in amounts receivable relate to such Lender’s
loans in general and are not specifically attributable to a Loan hereunder, use
averaging and attribution methods which are reasonable and which cover all loans
similar to the Loans made by such Lender whether or not the loan documentation
for such other loans permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

 

- 65 -



--------------------------------------------------------------------------------

(b) Eurocurrency Loans. At any time that any Eurocurrency Loan is affected by
the circumstances described in Section 3.6(a)(ii) or (iii), Borrowers may (and,
in the case of a Eurocurrency Loan affected by the circumstances described in
Section 3.6(a)(iii), shall) either (i) if the affected Eurocurrency Loan is then
being made initially or pursuant to a conversion, by giving Administrative Agent
telephonic notice (confirmed in writing) on the same date that such Borrower was
notified by the affected Lender or Administrative Agent pursuant to Section
3.6(a)(ii) or (iii), cancel the respective Borrowing, or (ii) if the affected
Eurocurrency Loan is then outstanding, upon at least three Business Days’
written notice to Administrative Agent, require the affected Lender to convert
such Eurocurrency Loan into a Base Rate Loan, provided that, if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.6(b).

 

(c) Capital Requirements. Without duplication of amounts set forth in Section
3.6(a)(ii) hereof, if any Lender determines that the introduction of or any
change in any applicable law, directive or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) concerning capital
adequacy, or any change in (after the date of this Agreement) interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the applicable Borrower shall pay to such Lender
within 15 Business Days after receipt by such Borrower of written demand by such
Lender in accordance with the provisions hereof such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable and which will, to the extent the increased costs or
reduction in the rate of return relates to such Lender’s commitments or
obligations in general and are not specifically attributable to its Commitments
and obligations hereunder, cover all commitments and obligations similar to the
Commitments and obligations of such Lender hereunder whether or not the loan
documentation for such other commitments or obligations permits the Lender to
make the determination specified in this Section 3.6(c), and such Lender’s
determination of compensation owing under this Section 3.6(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 3.6(c), will give prompt written notice thereof to
Borrowers, which notice shall show in reasonable detail the basis for
calculation of such additional amounts, although the failure to give any such
notice shall not release or diminish any of Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.6(c) (provided that no Lender
shall be entitled to receive additional amounts pursuant to this Section 3.6(c)
for periods occurring prior to the 180th day before the giving of such notice).

 

(d) Change of Lending Office. Each Lender which is or will be owed compensation
pursuant to Section 3.6(a) or (c) will, if requested by any Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
cause a different branch or Affiliate to make or continue a Loan or Letter of
Credit if such designation will avoid the need for, or materially reduce the
amount of, such compensation to such Lender and will not, in the judgment of
such Lender, be otherwise disadvantageous in any significant respect to such
Lender. The requesting Borrower hereby agrees to pay all reasonable expenses
incurred by any Lender in utilizing a different branch or Affiliate pursuant to
this Section 3.6(d). Nothing in this Section 3.6(d) shall affect or postpone any
of the obligations of Borrowers or the right of any Lender provided for herein.

 

3.7 Replacement of Affected Lenders. (a) If any Multicurrency Revolving Lender
becomes a Defaulting Lender or otherwise defaults in its Obligations to make
Loans or fund Unpaid Drawings, (b) if any Lender (or in the case of Section
2.10(i), any Facing Agent) is owed increased costs under Section 2.10(i),

 

- 66 -



--------------------------------------------------------------------------------

Section 3.6(a)(ii), or Section 3.6(c) or Borrowers are required to make any
payments under Section 4.6 to any Lender the Company determines are materially
in excess of those to the other Lenders or, (c) if any Lender fails to cause a
change in lending office as described in Section 3.6(d) upon the request of a
Borrower, (d) as provided in Section 12.1(c) in the case of certain refusals by
a Lender to consent to certain proposed amendment, changes, supplements,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders, Borrowers shall have the right to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Assignee or
Eligible Assignees, none of whom shall constitute a Defaulting Lender at the
time of such replacement (collectively, the “Replacement Lender”) reasonably
acceptable to Administrative Agent, provided that, (i) at the time of any
replacement pursuant to this Section 3.7, the Replacement Lender shall enter
into one or more assignment agreements, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and participation
in Letters of Credit by, the Replaced Lender and (ii) all obligations of
Borrowers owing to the Replaced Lender (including, without limitation, such
increased costs and excluding those amounts and obligations specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon the execution of the respective
assignment documentation, the payment of amounts referred to in clauses (i) and
(ii) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by the applicable
Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Lender. Notwithstanding anything to the contrary contained
above, no Lender that acts as a Facing Agent may be replaced hereunder at any
time which it has Letters of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such Facing Agent (including the furnishing of a
standby letter of credit in form and substance, and issued by an issuer
satisfactory to such Facing Agent or the depositing of cash collateral into the
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such Facing Agent) have been made with respect to such
outstanding Letters of Credit.

 

ARTICLE IV

REDUCTION OF COMMITMENTS;

PAYMENTS AND PREPAYMENTS

 

4.1 Voluntary Reduction of Commitments. Upon at least two Business Days’ prior
written notice (or telephonic notice confirmed in writing) to Administrative
Agent at the Notice Office (which notice Administrative Agent shall promptly
transmit to each Lender), Company shall have the right, without premium or
penalty, to terminate the unutilized portion of the Multicurrency Revolving
Commitments or the Swing Line Commitments, as the case may be, in part or in
whole, provided that, (x) any such voluntary termination of the Multicurrency
Revolving Commitments or Swing Line Commitments shall apply to proportionately
and permanently reduce the Multicurrency Revolving Commitment of each
Multicurrency Revolving Lender, (y) any partial voluntary reduction pursuant to
this Section 4.1 shall be in the amount of at least $10,000,000 and integral
multiples of $1,000,000 in excess of that amount and (z) any such voluntary
termination of the Multicurrency Revolving Commitments or Swing Line Commitments
shall occur simultaneously with a voluntary prepayment, pursuant to Section 4.3
such that (i) the Total Multicurrency Revolving Commitment shall not be reduced
below the aggregate principal amount of outstanding Multicurrency Revolving
Loans plus the aggregate LC Obligations and the Swing Line Commitments and (ii)
the Swing Line Commitments shall not be reduced below the aggregate principal
amount of outstanding Swing Line Loans.

 

- 67 -



--------------------------------------------------------------------------------

4.2 Voluntary Prepayments. Borrowers shall have the right to prepay the Loans in
whole or in part from time to time on the following terms and conditions:

 

(a) the applicable Borrower shall give Administrative Agent irrevocable written
notice at its Notice Office (or telephonic notice promptly confirmed in writing)
of its intent to prepay the Loans, whether such Loans are Multicurrency
Revolving Loans or Swing Line Loans, the amount of such prepayment and the
specific Borrowings to which such prepayment is to be applied, which notice
shall be given by the applicable Borrower to Administrative Agent by 12:00 noon
(New York City time) at least three Business Days prior in the case of
Eurocurrency Loans, at least one Business Day prior in the case of Base Rate
Loans and by 11:00 a.m. (Local Time) in the case of Swing Line Loans on the date
of such prepayment and which notice shall (except in the case of Swing Line
Loans) promptly be transmitted by Administrative Agent to each of the applicable
Lenders;

 

(b) each partial prepayment of any Borrowing shall be in a principal amount at
least equal to the Minimum Borrowing Multiple, provided that, no partial
prepayment of Eurocurrency Loans made pursuant to a single Borrowing shall
reduce the aggregate principal amount of the outstanding Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

 

(c) Eurocurrency Loans may only be prepaid pursuant to this Section 4.2 on the
last day of an Interest Period applicable thereto or on any other day subject to
Section 3.5; and

 

(d) each prepayment in the case of Swing Line Loans shall be repaid to the
applicable Swing Line Lender.

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment, and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.2 are for the benefit of Administrative
Agent and may be waived unilaterally by Administrative Agent.

 

4.3 Mandatory Prepayments.

 

(a) Prepayment Upon Overadvance. The applicable Borrower shall prepay the
outstanding principal amount of the Multicurrency Revolving Loans or Dollar
Equivalent outstanding principal amount of Swing Line Loans on any date on which
the aggregate outstanding Dollar Equivalent principal amount of such Loans
together with the aggregate Effective Amount of LC Obligations in the case of
the Multicurrency Revolving Loans (after giving effect to any other repayments
or prepayments on such day) exceeds the Total Multicurrency Revolving
Commitment, Total Available Multicurrency Revolving Commitment or the Total
Swing Line Commitment, as the case may be, in the amount of such excess,
provided, if such excess is due solely to the result of fluctuation in Exchange
Rates, such repayment shall be only required to be made promptly, but in any
event within five (5) Business Days. If, after giving effect to the prepayment
of all outstanding Multicurrency Revolving Loans, the aggregate Effective Amount
of LC Obligations exceeds the Multicurrency Revolving Commitments then in
effect, Company shall cash collateralize LC Obligations by depositing, pursuant
to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Administrative Agent, cash with Administrative Agent
in an amount equal to the difference between the Effective Amount of such LC
Obligations and the Multicurrency Revolving Commitments then in effect.
Administrative Agent shall establish in its name for the benefit of the
Multicurrency Revolving Lenders an interest bearing cash collateral account (the
“Collateral Account”) into which it shall deposit such cash to hold as
collateral security for the LC Obligations.

 

- 68 -



--------------------------------------------------------------------------------

(b) Mandatory Prepayment Upon Asset Disposition. Company shall prepay the
principal of the Loans within five (5) Business Days after the date of receipt
thereof by Company and/or any of its Subsidiaries of Net Sale Proceeds from any
Asset Disposition (other than an Asset Disposition permitted by Section 8.3 or
Sections 8.4(a) through 8.4(l)), provided, that the Net Sale Proceeds therefrom
shall not be required to be so applied on such date to the extent that no Event
of Default or Unmatured Event of Default then exists and the Company has
delivered a certificate to the Administrative Agent on or prior to such date
stating that such Net Sale Proceeds shall be (A) used to purchase assets used or
to be used in the businesses referred to in Section 7.4 within 360 days
following the date of such Asset Disposition or (B) pending such purchase, used
to voluntarily prepay outstanding Loans to the extent outstanding on the date of
receipt of such Net Sale Proceeds; provided, further, that (1) if all or any
portion of such Net Sale Proceeds are not so used (or contractually committed to
be used) within such 360 day period and, to the extent not previously used to
voluntarily prepay Loans pursuant to clause (B), such remaining portion shall be
applied on the last day of the respective period as a mandatory repayment of
principal of outstanding Loans as provided above in this Section 4.3(b) and (2)
if all or any portion of such Net Sale Proceeds are not required to be applied
on the 360th day referred to in clause (A) above because such amount is
contractually committed to be used and subsequent to such date such contract is
terminated or expires without such portion being so used, then such remaining
portion shall be applied on the date of such termination or expiration as a
mandatory repayment of principal of outstanding Loans as provided in this
Section 4.3(b) to the extent not previously used to voluntarily prepay Loans
pursuant to clause (B).

 

(c) Mandatory Prepayment With Proceeds of Permitted Accounts Receivable
Securitization.

 

(i) In the event that the Receivables Facility Attributable Debt with respect to
Domestic Receivables Securitizations in the aggregate equals or exceeds
$120,000,000, then on the date of receipt of cash proceeds arising from such
increased principal amount of Domestic Receivables Securitizations, the Company
shall, to the extent not previously prepaid pursuant to this Section 4.3(c)(i),
prepay the principal of the Loans in an amount equal to 75% of such excess
(unless an Unmatured Event of Default or Event of Default then exists or would
result therefrom, in which case 100% of such excess shall be prepaid), with such
amount applied pursuant to the terms of Section 4.4(a); provided, that, so long
as no Unmatured Event of Default or Event of Default then exists or would result
therefrom, the Company and any of its Subsidiaries shall not be required to make
such mandatory prepayment to the extent that the aggregate net cash proceeds of
any Domestic Receivables Securitization do not exceed $5,000,000.

 

(ii) In the event that the Receivables Facility Attributable Debt with respect
to the Foreign Receivables Securitizations in the aggregate equals or exceeds
€55,000,000, then on the date of receipt of cash proceeds arising from such
increased principal amount of the Foreign Receivables Securitizations, the
Company shall, to the extent not previously prepaid pursuant to this Section
4.3(c)(ii), prepay the principal of the Loans in an amount equal to 75% of such
excess (unless an Unmatured Event of Default or Event of Default then exists or
would result therefrom, in which case 100% of such excess shall be prepaid),
with such amount applied pursuant to the terms of Section 4.4(a); provided,
that, so long as no Unmatured Event of Default or Event of Default then exists
or would result therefrom, the Company and any of its Subsidiaries shall not be
required to make such mandatory prepayment to the extent that the aggregate net
cash proceeds of any Foreign Receivables Securitization do not exceed
$5,000,000.

 

(d) Mandatory Prepayment with Proceeds of Certain Permitted Indebtedness. On the
Business Day of receipt thereof by Company or any Subsidiary, Company and
European Holdco

 

- 69 -



--------------------------------------------------------------------------------

shall cause an amount equal to 100% of the Net Offering Proceeds of any
Indebtedness permitted by Section 8.2(d) hereof to be applied as a mandatory
repayment of principal of the Loans pursuant to the terms of Section 4.4(a),
provided, that, Company shall not be required to make such mandatory prepayment
to the extent that such Net Offering Proceeds (1) were used to pay all or any
portion of the consideration for a Permitted Acquisition so long as such
Indebtedness is unsecured or (2) when aggregated with all other Net Offering
Proceeds from issuances of Indebtedness permitted by Section 8.2(d) and not used
as a mandatory prepayment pursuant to this clause (other than due to clause (1)
above) do not exceed the Dollar Equivalent of $5,000,000.

 

4.4 Application of Prepayments.

 

(a) Prepayments. Except as expressly provided in this Agreement, all prepayments
of principal made by any Borrower pursuant to Section 4.3(b) through (d) shall
be applied to the pro rata payment of the then outstanding balance of the
Multicurrency Revolving Loans and the cash collateralization of LC Obligations,
in each case without a corresponding commitment reduction. If any prepayment of
Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount, such Borrowing shall immediately be converted into
Base Rate Loans. All prepayments shall include payment of accrued interest on
the principal amount so prepaid, shall be applied to the payment of interest
before application to principal and shall include amounts payable, if any, under
Section 3.5.

 

(b) Payments. All payments shall include payment of accrued interest on the
principal amount so paid, shall be applied to the payment of interest before
application to principal and shall include amounts payable, if any, under
Section 3.5.

 

4.5 Method and Place of Payment.

 

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made to Administrative Agent (other than payments with
respect to any Swing Line Loans, which payments shall be made to the applicable
Swing Line Lender at such Person’s Payment Office), for the ratable account of
the Lenders entitled thereto, not later than 12:00 Noon (local time in the city
in which the Payment Office for the payment is located) on the date when due and
shall be made in Dollars or the relevant currency and in each case to the
account specified therefor for Administrative Agent or if no account has been so
specified at the Payment Office, it being understood that with respect to
payments in Dollars, written telex or telecopy notice by Company to
Administrative Agent to make a payment from the funds in Company’s account at
the Payment Office shall constitute the making of such payment to the extent of
such funds held in such account. Administrative Agent will thereafter cause to
be distributed on the same day (if payment was actually received by
Administrative Agent prior to 12:00 Noon (local time in the city in which the
Payment Office for the payment is located on such day)) like funds relating to
the payment of principal or interest or fees ratably to the Lenders entitled to
receive any such payment in accordance with the terms of this Agreement. If and
to the extent that any such distribution shall not be so made by Administrative
Agent in full on the same day (if payment was actually received by
Administrative Agent prior to 12:00 Noon (local time in the city in which the
Payment Office for the payment is located on such day)), Administrative Agent
shall pay to each Lender its ratable amount thereof and each such Lender shall
be entitled to receive from Administrative Agent, upon demand, interest on such
amount at the overnight Federal Funds Rate (or the applicable cost of funds with
respect to amounts denominated in a currency other than Dollars) for each day
from the date such amount is paid to Administrative Agent until the date
Administrative Agent pays such amount to such Lender.

 

- 70 -



--------------------------------------------------------------------------------

(b) Any payments under this Agreement which are made by any Borrower later than
12:00 Noon (local time in the city in which the Payment Office for the payment
is located) shall, for the purpose of calculation of interest, be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension,
except that with respect to Eurocurrency Loans, if such next succeeding Business
Day is not in the same month as the date on which such payment would otherwise
be due hereunder or under any Note, the due date with respect thereto shall be
the next preceding Business Day.

 

4.6 Net Payments.

 

(a) All payments made by or on behalf of Borrowers to or on behalf of any Lender
or Agent hereunder or under any Loan Document will be made without recoupment,
setoff, counterclaim or other defense. Notwithstanding any other provision in
any Loan Document, except as provided in this Section 4.6, all payments
hereunder and under any of the Loan Documents (including, without limitation,
payments on account of principal and interest and fees) to or on behalf of any
Lender or Agent shall be made by or on behalf of Borrowers free and clear of and
without withholding for or on account of any present or future tax, duty, levy,
impost, assessment or other charge of whatever nature now or hereafter imposed
by any Governmental Authority, but excluding therefrom

 

(i) Excluded Taxes;

 

(ii) taxes imposed by means of withholding at the source to the extent that such
taxes would not have been imposed under applicable law if the Lender had
complied with Section 4.6(d).

 

(b) If any Borrower is required by law to make any deduction or withholding of
any taxes from any payment due hereunder or under any of the Loan Documents
(except for taxes excluded under Section 4.6(a)(i) and (ii)), then the amount
payable will be increased to such amount which, after deduction from such
increased amount of all such Taxes required to be withheld or deducted
therefrom, will not be less than the amount due and payable hereunder had no
such deduction or withholding been required. If any Borrower makes any payment
hereunder or under any of the Loan Documents in respect of which it is required
by law to make any deduction or withholding of any taxes, it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to the Agent within 30 days after it has made such payment to the applicable
authority a receipt issued by such authority evidencing the payment to such
authority of all amounts so required to be deducted or withheld from such
payment.

 

(c) Without prejudice to the provisions of Section 4.6(a), if any Lender, or
Administrative Agent on behalf of any Lender, is required by law to make any
payment on account of Taxes on or in relation to any such received or receivable
Tax hereunder or under any of the Loan Documents by such Lender, or
Administrative Agent on behalf of any Lender, or any cost, loss or liability for
Tax in respect to any such payment is imposed, levied or assessed against any
Lender or Administrative Agent on behalf of any Lender, the applicable Borrower
will promptly indemnify such person against such Tax payment or cost, loss or
liability, together with any interest, penalties and expenses (including counsel
fees and expenses) payable or incurred in connection therewith, including any
tax of any Lender arising by virtue of payments under this Section 4.6(c),
computed in a manner consistent with this Section 4.6(c). A certificate (showing
in reasonable detail the basis for such calculation) as to the amount of such
payment by such Lender, or Administrative Agent on its behalf, absent manifest
error, shall be final, conclusive and binding upon all parties hereto for all
purposes.

 

- 71 -



--------------------------------------------------------------------------------

(d) (i) Each Lender or Agent that is a Non-U.S. Participant agrees to deliver to
Company and Administrative Agent on or prior to the Initial Borrowing Date, or
in the case of a Lender or Agent that becomes a party to a Loan Document on a
later date, the date such Lender or Agent becomes a party to a Loan Document,
(a) two (or more, as reasonably requested by Company or Administrative Agent)
accurate and properly completed original signed copies of IRS Form W-8BEN or
W-8ECI or W-8IMY (or successor forms), or (b), (x) a certificate substantially
in the form of Exhibit 4.6(d) (any such certificate, a “Section 4.6(d)
Certificate”) and (y) two (or more, as reasonably requested by Company or
Administrative Agent) accurate and properly completed original signed copies of
IRS Form W-8BEN (or successor form). In addition, each such Non-U.S. Participant
agrees that from time to time after the Initial Borrowing Date (or, in the case
of a Lender or Agent that becomes a party to a Loan Document on a later date,
after the date such Lender or Agent becomes a party to this Agreement), when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, it will (unless it is unable to
because of a change in law, treaty, or regulation or interpretation or
administration thereof) timely deliver to Company and Administrative Agent two
(or more, as reasonably requested by Company or Administrative Agent) new
accurate and properly completed original signed copies of IRS Form W-8BEN or
W-8ECI or W-8IMY, or IRS Form W-8BEN and a Section 4.6(d) Certificate, as the
case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender or Agent to a continued exemption from
(or reduction in) United States withholding Tax with respect to payments under
any Loan Document. To the extent a Non-U.S. Participant is unable to deliver the
forms required under Section 4.6(d)(i), or the forms previously delivered are
inaccurate in any material respects, it shall immediately notify Company and
Administrative Agent.

 

(ii) Each Lender and Agent that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) and that is not a corporation for U.S. federal
income tax purposes, agrees to deliver to Company and Administrative Agent on or
prior to the Initial Borrowing Date, or in the case of a Lender or Agent that
becomes a party to a Loan Document on a later date, the date the Lender or Agent
becomes a party to such Loan Document, two accurate and properly completed
original signed copies of IRS Form W-9 (or successor form) certifying to such
Lender’s or Agent’s entitlement to receive payments under such Loan Document
without deduction for United States backup withholding tax.

 

(iii) Each Lender and Agent shall, if requested by Company or Administrative
Agent, within a reasonable period of time after such request, provide to
Company, Administrative Agent or the applicable Governmental Authority any other
tax forms or other documents or complete other formalities necessary or
appropriate to avoid (or reduce) withholding for or on account of any Taxes
imposed on payments under the Loan Documents pursuant to the laws of the
jurisdiction of organization of Company, Canadian Borrower, Australian Borrower,
or any European Subsidiary Borrower, as applicable, provided, however, that no
Lender or Agent shall be required to provide forms or documents or complete
other formalities under this Section 4.6(d)(iii) to the extent the Lender or
Agent determines (in its good faith discretion) that it is not legally entitled
to do so or that providing such forms or documents or completing the other
formalities would prejudice or disadvantage the Lender or Agent in any respect.
To the extent that a Lender or Agent is unable to deliver the forms or documents
or complete the other formalities required under this Section 4.6(d)(iii) or the
previous forms delivered are inaccurate in any material respects, the Lender or
Agent shall promptly notify Company and Administrative Agent.

 

- 72 -



--------------------------------------------------------------------------------

(e) Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of any event or the existence of any condition that would
cause any Borrower to make a payment in respect of any Taxes to such Lender
pursuant to Section 4.6(a) or a payment in indemnification for any Taxes
pursuant to Section 4.6(c), it will use reasonable efforts to make, fund or
maintain the Loan or other Facility (or portion of either) or participation in
Letters of Credit (or portions thereof) of such Lender with respect to which the
aforementioned payment is or would be made through another lending office of
such Lender if as a result thereof the additional amounts which would otherwise
be required to be paid by any Borrower in respect of such Loans or other
Facility (or portions of either) or participation in Letters of Credit (or
portions thereof) pursuant to Section 4.6(a) or Section 4.6(c) would be
materially reduced, and if, in the reasonable judgment of such Lender, the
making, funding or maintaining of such Loans or other Facility (or portions of
either) or participation in Letters of Credit (or portions thereof) through such
other lending office would not be otherwise significantly disadvantageous to
such Lender. Each Borrower agrees to pay all reasonable expenses incurred by any
Lender in utilizing another lending office of such Lender pursuant to this
Section 4.6(e).

 

(f) If any Borrower shall pay any Taxes pursuant to this Section 4.6 and any
Lender or any Agent at any time thereafter receives, in the sole good faith
judgment of the Lender or Agent, a refund of such Taxes or a direct credit with
respect to the payment of such Taxes, then such Lender or any Agent shall
promptly pay to such Borrower the amount of such refund or credit (net of all
out-of-pocket expenses reasonably incurred by the Lender or any Agent to obtain
such refund or credit and without interest except for any interest paid by the
relevant Government Authority with respect to the refund); provided, however,
that under no circumstances shall a Lender or Agent be required to make a
payment under this Section 4.6(f) to the extent the Lender or Agent determines
in its sole good faith judgment that the Lender or Agent after-tax proceeds
(after taking into account the payment under this Section 4.6(f) without this
proviso) would be less than the after-tax payments the Lender or Agent would
have received if no Taxes had been imposed on the payment. Borrower agrees to
repay the amount paid over to such Borrower under this Section 4.6(f) (plus any
penalties, interest, and other related charges) to the Lender or any Agent in
the event the Lender or any Agent is required to repay the refund or direct
credit to the Government Authority.

 

4.7 Loans to Greif UK.

 

(a) The Administrative Agent and each Lender with any Credit Exposure to Greif
UK pursuant to this Agreement agrees that if such Lender is not, as of the
Initial Borrowing Date, a Qualifying Lender, such Lender hereby (i) irrevocably
appoints the Administrative Agent to act as syndicate manager under, and
authorizes the Administrative Agent to operate, and take any action necessary or
reasonably desirable under, the PTR Scheme in connection with this Agreement;
(ii) shall cooperate with the Administrative Agent in completing any procedural
formalities necessary under the PTR Scheme and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the PTR Scheme.

 

(b) Greif UK acknowledges that is fully aware of its contingent obligations
under the PTR Scheme and shall (i) promptly supply to the Administrative Agent
such information as the Administrative Agent may request in connection with the
operation of the PTR Scheme; and (ii) act in accordance with any provisional
notice issued by the U.K. Inland Revenue under the PTR Scheme (including for the
avoidance of doubt paying interest free of any withholding or deduction in
accordance with any such notice).

 

(c) All of the parties hereto acknowledge that the Administrative Agent: (i) is
entitled to rely completely upon information provided to it in connection with
the PTR Scheme; (ii) is not obliged to undertake any inquiry into the accuracy
of such information, nor into the status of the

 

- 73 -



--------------------------------------------------------------------------------

Qualifying Lender or, as the case may be, Greif UK providing such information;
and (iii) shall have no liability to any Person for the accuracy of any
information it submits to the UK Inland Revenue or otherwise in connection with
the PTR Scheme. The Administrative Agent agrees to provide, as soon as
reasonably practicable, a copy of any provisional authority issued to it under
the PTR Scheme in connection with any Loan to Greif UK.

 

(d) If any Lender ceases to be a Qualifying Lender (including, as a result of
the introduction of, change in, or change in the interpretation, administration
or application of, any law, regulation or any practice or concession of the UK
Inland Revenue occurring after the date of this Agreement) or any transfer, sale
or assignment is made pursuant to Section 12.8 to a Person which is not a
Qualifying Lender, then promptly after it becomes aware that it has ceased to be
a Qualifying Lender (or has assigned its Credit Exposure to a Lender which is
not a Qualifying Lender), such Lender shall notify the Company and the
Administrative Agent.

 

ARTICLE V

 

CONDITIONS OF CREDIT

 

5.1 Conditions Precedent to the Initial Borrowing. The obligation of the Lenders
to make Loans and the obligation of the respective Facing Agent to issue and the
Lenders to participate in Letters of Credit under this Agreement shall be
subject to the fulfillment, at or prior to the Initial Borrowing Date, of each
of the following conditions:

 

(a) Credit Agreement and Notes. Borrowers shall have duly executed and delivered
to Administrative Agent, with a signed counterpart for each Lender, this
Agreement (including all schedules, exhibits, certificates, opinions and
financial statements required to be delivered pursuant to the terms and
conditions set forth herein), and, if requested, the Notes payable to the order
of each applicable Lender in the amount of their respective Commitments all of
which shall be in full force and effect;

 

(b) United States and Foreign Guarantees and Pledge Agreements.

 

(i) United States Loan Guarantee/Soterra Guarantee. Each Domestic Subsidiary of
Company (other than any Receivables Subsidiary and Soterra LLC) shall have duly
authorized, executed and delivered the United States Loan Guarantee
substantially in the form of Exhibit 5.1(b)(i) (as modified, supplemented or
amended from time to time, the “United States Loan Guarantee”) and Soterra LLC
shall have executed the Soterra Guarantee,

 

(ii) United States Pledge Agreement. Company and each Domestic Subsidiary of
Company that owns Capital Stock in another Domestic Subsidiary (other than
Soterra LLC) shall have duly authorized, executed and delivered the United
States Pledge Agreement substantially in the form of Exhibit 5.1(b)(ii) (as
modified, supplemented or amended from time to time, the “United States Pledge
Agreement”),

 

(iii) Foreign Guarantee Agreement. Each of the Credit Parties listed on Schedule
5.1(b)(iii) shall have duly authorized, executed and delivered a Foreign
Guarantee Agreement substantially in the form of Exhibit 5.1(b)(iii) (as
modified, supplemented or amended from time to time, the “Foreign Guarantee
Agreement”),

 

- 74 -



--------------------------------------------------------------------------------

(iv) Foreign Pledge Agreements. The Credit Parties listed on Schedule 5.1(b)(iv)
shall have duly executed and delivered the Pledge Agreements, substantially in
the form of Exhibit 5.1(b)(iv), hereto set forth on such Schedule,

 

(c) Perfection of Pledge Agreement Collateral. Each Credit Party party to a
Pledge Agreement shall have delivered or shall have caused to be delivered to
Administrative Agent:

 

(i) all the Pledged Securities referred to in such Pledge Agreements then owned,
if any, by such Credit Party, together with executed and undated stock powers,
in the case of capital stock constituting Pledged Securities and the Pledge
Agreements and such other documents shall be in full force and effect,

 

(ii) proper financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local law, if any) for filing under
the UCC or other appropriate filing offices of each foreign and domestic
jurisdiction as may be necessary or, in the opinion of Administrative Agent and
the Required Lenders, desirable to perfect the security interests purported to
be created by the Pledge Agreements,

 

(iii) copies of Requests for Information or Copies (Form UCC-11 or equivalent
reports), listing all effective financing statements or similar notices that
name Company or its Domestic Subsidiaries (by its actual name or any trade name,
fictitious name or similar name), or any division or other operating unit
thereof, as debtor and that are filed in the jurisdiction referred to in said
clause (ii) above, together with copies of such other financing statements (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens or for which Administrative Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local law) for filing),

 

(iv) evidence of the completion of all other recordings and filings of, or with
respect to, the Pledge Agreements with any foreign or domestic Governmental
Authorities and all other actions as may be necessary or, in the opinion of
Administrative Agent and the Required Lenders, desirable to perfect the security
interests intended to be created by the Pledge Agreements, and

 

(v) evidence that all other actions necessary, or in the reasonable opinion of
Administrative Agent and the Required Lenders, desirable to perfect the security
interests purported to be taken by the Pledge Agreements have been taken;

 

(d) Opinions of Counsel. Administrative Agent shall have received from (i) the
Company’s General Counsel and Baker & Hostetler LLP, special counsel to the
Credit Parties, an opinion addressed to Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date, which shall be in form and
substance satisfactory to Administrative Agent or the Required Lenders and which
shall cover the matters set forth in Exhibit 5.1(d)(i) and such other matters
incident to the transactions contemplated herein as Administrative Agent or the
Required Lenders may reasonably request, and (ii) opinions of local counsel to
Administrative Agent and/or the Credit Parties (as is customary in the
respective jurisdictions) from Canada, the Netherlands, Spain, the United
Kingdom, Australia and such other jurisdictions as reasonably requested by
Administrative Agent dated the Initial Borrowing Date which shall cover the
matters set forth in Exhibit 5.1(d)(ii), with such exceptions as are reasonably
satisfactory to Administrative Agent, and such other matters incident to the
transactions contemplated herein as Administrative Agent or the Required Lenders
may reasonably request, each of which shall be in form and substance reasonably
satisfactory to Administrative Agent and the Required Lenders;

 

-75 -



--------------------------------------------------------------------------------

(e) Officer’s Certificate. Administrative Agent shall have received a
certificate executed by a Responsible Officer on behalf of Borrowers, dated the
date of this Agreement and in the form of Exhibit 5.1(e) hereto, stating that
the representations and warranties set forth in Article VI hereof are true and
correct in all material respects as of the date of the certificate, that no
Event of Default or Unmatured Event of Default has occurred and is continuing,
that the conditions of Section 5.1 hereof have been fully satisfied (except that
no opinion need be expressed as to Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter);

 

(f) Secretary’s Certificate. On the Initial Borrowing Date, Administrative Agent
shall have received from each Credit Party a certificate, dated the Initial
Borrowing Date, signed by the secretary or any assistant secretary (or, if no
secretary or assistant secretary exists, a Responsible Officer), of such Credit
Party, in the form of Exhibit 5.1(f) with appropriate insertions, as to the
incumbency and signature of the officers of each such Credit Party executing any
Document (in form and substance satisfactory to Administrative Agent) and any
certificate or other document or instrument to be delivered pursuant hereto or
thereto by or on behalf of such Credit Party, together with evidence of the
incumbency of such secretary or assistant secretary (or, if no secretary or
assistant secretary exists, such Responsible Officer), and certifying as true
and correct, attached copies of the Certificate of Incorporation, Certificate of
Amalgamation or other equivalent document (certified as of recent date by the
Secretary of State or other comparable authority where customary in such
jurisdiction) and By-Laws (or other Organizational Documents) of such Credit
Party and the resolutions of such Credit Party and, to the extent required, of
the equity holders of such Credit Party, referred to in such certificate and all
of the foregoing (including each such Certificate of Incorporation, Certificate
of Amalgamation or other equivalent document and By-Laws (or other
Organizational Documents)) shall be satisfactory to Administrative Agent;

 

(g) Good Standing. Where customary in such jurisdiction, a good standing
certificate or certificate of status or comparable certificate of each Credit
Party from the Secretary of State (or other governmental authority) of its state
or province of organization or such equivalent document issued by any foreign
Governmental Authority if applicable in such foreign jurisdiction;

 

(h) Adverse Change. On the Initial Borrowing Date, both before and after giving
effect to the Transaction, there shall be no facts, events or circumstances then
existing and nothing shall have occurred which shall have come to the attention
of any of the Lenders which materially adversely affects the business, assets,
financial condition, operations or prospects of Company and its Subsidiaries
taken as a whole since October 31, 2004;

 

(i) Approvals. All necessary governmental (domestic and foreign) and material
third party approvals and/or consents in connection with the Transaction and the
transactions contemplated by the Documents shall have been obtained and remain
in effect, and all applicable waiting periods shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of all or any part
of the Transaction or the other transactions contemplated by the Documents.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing material adverse
conditions upon all or any part of the Transaction, the transactions
contemplated by the Documents or the making of the Loans or the issuance of
Letters of Credit;

 

(j) Litigation. No action, suit or proceeding (including, without limitation,
any inquiry or investigation) by any entity (private or governmental) shall be
pending or, to the best knowledge of Borrowers, threatened against Company and
any of its Subsidiaries or with respect to this Agreement, any other Document or
any documentation executed in connection herewith or the transactions
contemplated hereby (including, without limitation, the Transaction), or the
obligations being

 

- 76 -



--------------------------------------------------------------------------------

refinanced in connection with the consummation of the Transaction or which
Administrative Agent or the Required Lenders shall determine would reasonably be
expected to have a Material Adverse Effect, and no injunction or other
restraining order shall remain effective or a hearing therefor remain pending or
noticed with respect to this Agreement, any other Document or any documentation
executed in connection herewith or the transactions contemplated hereby
(including, without limitation, the Transaction), the effect of which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(k) Fees. Borrowers shall have paid jointly and severally to Administrative
Agent and the Lenders all costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses of Winston & Strawn LLP and the
reasonable costs, fees and expenses referred to in Section 12.4) payable to
Administrative Agent and the Lenders to the extent then due;

 

(l) Evidence of Insurance. On the Initial Borrowing Date, Administrative Agent
shall have received evidence of insurance complying with the requirements of
Section 7.8 for the business and properties of Company and its Subsidiaries;

 

(m) Pro Forma Balance Sheet. Administrative Agent shall have received the Pro
Forma Balance Sheet prepared in accordance with of the Securities Act in form
and substance satisfactory to Administrative Agent and the Required Lenders;

 

(n) Termination of Existing Credit Agreement. On the Initial Borrowing Date with
proceeds from the Initial Borrowing hereunder, the total commitments under the
Existing Credit Agreement shall have been terminated, all loans thereunder shall
have been repaid in full, together with interest thereon, all letters of credit,
if any, issued thereunder shall have been terminated and all other amounts owing
pursuant to the such agreements shall have been repaid in full and the such
agreements shall have been terminated on terms and conditions satisfactory to
Administrative Agent and the Required Lenders and be of no further force or
effect and the creditors thereunder shall have terminated and released all
security interests and Liens on the assets owned by Company and its Subsidiaries
in a manner satisfactory to Administrative Agent;

 

(o) Existing Indebtedness. On the Initial Borrowing Date and after giving effect
to the Transaction and the other transactions contemplated hereby, neither
Company nor any of its Subsidiaries shall have any material indebtedness for
money borrowed outstanding except for the Loans and the Indebtedness permitted
by Section 8.2;

 

(p) Audited Financials. Administrative Agent and each Lender shall have received
(i) audited consolidated balance sheets at October 31, 2003 and 2004, and (ii)
financial projections and pro forma financial statements for Company and its
Subsidiaries and all such statements, projections and pro forma financial
statements, (including, with respect to the projections, the reasonableness of
any assumptions made therein), shall be reasonably satisfactory to the Required
Lenders;

 

(q) Solvency Certificate. On the Initial Borrowing Date, Administrative Agent
and the Lenders shall have received a solvency certificate, in form and
substance reasonably satisfactory to Administrative Agent, from the Chief
Financial Officer of Company with respect to the solvency of Company and each
other Credit Party, after giving effect to the Transaction;

 

(r) Other Matters. All corporate and other proceedings taken in connection with
the Transactions at or prior to the date of this Agreement, and all documents
incident thereto will be reasonably satisfactory in form and substance to
Administrative Agent;

 

- 77 -



--------------------------------------------------------------------------------

(s) Post-Closing Agreement. Company shall have duly authorized, executed and
delivered the Post-Closing Agreement substantially in the form of Exhibit
5.1(s).

 

5.2 Conditions Precedent to All Credit Events. The obligation of each Lender to
make Loans (including Loans made on the Initial Borrowing Date) and the
obligation of any Facing Agent to issue or any Lender to participate in any
Letter of Credit hereunder in each case shall be subject to the fulfillment at
or prior to the time of each such Credit Event of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties contained
in this Agreement and the other Loan Documents shall each be true and correct in
all material respects at and as of such time, as though made on and as of such
time except to the extent such representations and warranties are expressly made
as of a specified date in which event such representation and warranties shall
be true and correct in all material respects as of such specified date.

 

(b) No Default. No Event of Default or Unmatured Event of Default shall have
occurred and shall then be continuing on such date or will occur after giving
effect to such Credit Event.

 

(c) Notice of Borrowing; Letter of Credit Request.

 

(i) Prior to the making of each Loan, Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.5 or, in the case of a
Swing Line Loan, the Administrative Agent and the applicable Swing Line Lender
shall have received a Notice of Swing Line Borrowing meeting the requirements of
Section 2.1(b)(ii).

 

(ii) Prior to the issuance of each Letter of Credit, Administrative Agent and
the respective Facing Agent shall have received a Letter of Credit Request
meeting the requirements of Section 2.10(c).

 

(d) Other Information. Administrative Agent shall have received such other
information and reports as it may reasonably request in connection with such
Credit Event.

 

The acceptance of the benefits of each such Credit Event by Borrowers shall be
deemed to constitute a representation and warranty by it to the effect of
paragraphs (a) and (b) of this Section 5.2 (except that no opinion need be
expressed as to Administrative Agent’s or Required Lenders’ satisfaction with
any document, instrument or other matter).

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Initial Borrowing
Date, such Lender approves of and consents to each of the matters set forth in
Section 5.1 and Section 5.2 which must be approved by, or which must be
satisfactory to, Administrative Agent or the Required Lenders or Lenders, as the
case may be, provided that, in the case of any agreement or document which must
be approved by, or which must be satisfactory to, the Required Lenders,
Administrative Agent or Company shall have delivered or caused to be delivered a
copy of such agreement or document to such Lender on or prior to the Initial
Borrowing Date if requested.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each Borrower with respect to itself and

 

- 78 -



--------------------------------------------------------------------------------

its Subsidiaries makes the following representations and warranties as of the
Initial Borrowing Date (both before and after giving effect to the consummation
of the Transaction) and as of the date of each subsequent Credit Event (except
to the extent such representations and warranties are expressly made as of a
specified date, in which case such representations and warranties shall be true
as of such specified date), all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans and
issuance of the Letters of Credit:

 

6.1 Corporate Status. Each Credit Party (i) is a duly organized or formed, as
the case may be, and validly existing organization in good standing under the
laws of the jurisdiction of its organization (to the extent that such concept
exists in such jurisdiction), (ii) has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (iii) is duly qualified and is authorized to do
business and is in good standing (to the extent such concept exists in the
relevant jurisdiction) in (y) Delaware in the case of Company, or its
jurisdiction of organization in the case of a Subsidiary of Company and (z) in
each other jurisdiction where the ownership, leasing or operation of property or
the conduct of its business requires such qualification, except in the case of
clause (y) with respect to Foreign Subsidiaries which are not Credit Parties and
in the case of clause (z) for such failure to be so qualified, authorized or in
good standing which, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

 

6.2 Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute and deliver each of the Documents
to which it is a party and to perform its obligations thereunder and has taken
all necessary action to authorize the execution, delivery and performance by it
of each of such Documents. Each Credit Party has duly executed and delivered
each of the Documents to which it is a party, and each of such Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

6.3 No Violation. The execution and delivery by any Credit Party of the
Documents to which it is a party (including, without limitation, the granting of
Liens pursuant to the Security Documents) and the performance of such Credit
Party’s obligations thereunder do not (i) contravene any provision of any
Requirement of Law applicable to any Credit Party, (ii) conflict with or result
in any breach of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party pursuant to the terms of any Contractual Obligation to which any Credit
Party is a party or by which it or any of its property or assets is bound except
for such contraventions, conflicts, breaches or defaults that would not be
reasonably likely to have a Material Adverse Effect, (iii) violate any provision
of any Organizational Document of any Credit Party or (iv) require any approval
of stockholders or any material approval or consent of any Person (other than a
Governmental Authority) except filings, consents, or notices which have been
made, obtained or given and except as set forth on Schedule 6.3.

 

6.4 Governmental and Other Approvals. Except as set forth on Schedule 6.4 and
except for filings necessary to create or perfect security interests in the
Collateral, no material order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Initial Borrowing Date), or exemption by,
any Governmental Authority, is required to authorize, or is required in
connection with, (i) the execution and delivery of any Document or the
performance of the obligations thereunder or (ii) the legality, validity,
binding effect or enforceability of any such Document.

 

- 79 -



--------------------------------------------------------------------------------

6.5 Financial Statements; Financial Condition; Undisclosed Liabilities
Projections; Etc.

 

(a) Financial Statements.

 

(i) The balance sheet of Company at October 31, 2003 and 2004 and the related
statements of income, cash flows and shareholders’ equity of Company for the
Fiscal Year or other period ended on such dates, as the case may be, fairly
present in all material respects the financial condition and results of
operation and cash flows of Company and its consolidated subsidiaries as of such
dates and for such periods. Copies of such statements have been furnished to the
Lenders prior to the date hereof and have been examined by Ernst & Young LLP,
independent certified public accountants, who delivered an unqualified opinion
in respect thereto, and

 

(ii) the pro forma (after giving effect to the Transaction, the related
financing thereof and the other transactions contemplated hereby and thereby)
balance sheet of Company attached hereto as Schedule 6.5(a) (the “Pro Forma
Balance Sheet”) presents fairly in all material respects the financial condition
of Company at the date of such balance sheet and presents a good faith estimate
of the pro forma financial condition of Company (after giving effect to the
Transaction, the related financing thereof and the other transactions
contemplated hereby and thereby) at the date thereof. The Pro Forma Balance
Sheet has been prepared in accordance with GAAP consistently applied (except as
may be indicated in the notes thereto) subject to normal year-end adjustments
and the absence of footnotes.

 

(b) Solvency. On and as of the Initial Borrowing Date and on and as of the date
of each Borrowing, on a pro forma basis after giving effect to the Transactions
to occur on such date (solely as to the Initial Borrowing Date) and to all
Indebtedness incurred, and to be incurred, and Liens created, and to be created,
by each Credit Party on such date, each Credit Party (on a consolidated basis
with its Subsidiaries) is and will be Solvent.

 

(c) No Undisclosed Liabilities. Except as fully reflected in the financial
statements and the notes related thereto delivered pursuant to Section 6.5(a)
and on Schedule 6.5(c) there were as of the Initial Borrowing Date (and after
giving effect to the Transaction and the other transactions contemplated hereby)
no liabilities or obligations with respect to Company and its Subsidiaries of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in aggregate, would cause a
Material Adverse Effect. As of the Initial Borrowing Date (and after giving
effect to the Transaction and the other transactions contemplated hereby),
Borrowers do not know of any basis for the assertion against Company or any
Subsidiary of any liability or obligation of any nature whatsoever that is not
reflected in the financial statements or the notes related thereto delivered
pursuant to Section 6.5(a) and on Schedule 6.5(c), other than the Obligations,
which, either individually or in the aggregate, would reasonably be expected to
cause a Material Adverse Effect.

 

(d) No Material Adverse Change. Since October 31, 2004, there has been no fact,
event, circumstance or occurrence which has caused or resulted in a Material
Adverse Effect.

 

(e) Projections. On and as of the Initial Borrowing Date, the financial
projections, attached hereto as Schedule 6.5(e) and previously delivered to
Administrative Agent and the Lenders (the “Projections”) and each of the budgets
delivered after the Effective Date pursuant to Section 7.2(d) are, at the time
made, prepared on a basis consistent with the financial statements referred to
in Sections 7.1(a) and (b) and are at the time made based on good faith
estimates and assumptions made by the management of Company, and there are no
statements or conclusions in the Projections or any such budgets which, at the
time made, are based upon or include information known to Company to be
materially misleading or which fail to take into account material information
regarding the matters reported therein. On the Initial

 

- 80 -



--------------------------------------------------------------------------------

Borrowing Date, Company believes that the Projections are reasonable and
attainable, it being understood that uncertainty is inherent in any forecasts or
projections, such Projections are not to be viewed as facts, and that no
assurance can be given that the results set forth in the Projections will
actually be obtained and the differences may be material.

 

6.6 Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of Company and its Subsidiaries, threatened (i) against Company
or any Credit Party challenging the validity or enforceability of any material
provision of any Loan Document, or (ii) that would reasonably be expected to
have a Material Adverse Effect.

 

6.7 True and Complete Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of Company or any of
its Subsidiaries in writing to any Lender (including, without limitation, all
information contained in the Documents) (other than the Projections as to which
Section 6.5(e) applies) for purposes of or in connection with this Agreement or
any transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of Company or any of its
Subsidiaries in writing to any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein, when taken as a whole, do not
contain as of the date furnished any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading. The Borrowers have disclosed to the Lenders (a) all agreements,
instruments and corporate or other restrictions to which Company or any of its
Subsidiaries is subject, and (b) all other matters known to any of them, that
individually or in the aggregate with respect to (a) and (b) above, would
reasonably be expected to result in Material Adverse Effect.

 

6.8 Use of Proceeds; Margin Regulations.

 

(a) Multicurrency Revolving Loan Proceeds and Swing Line Loan Proceeds. All
proceeds of the Multicurrency Revolving Loans and Swing Line Loans incurred
hereunder shall be used by Borrowers, as applicable, in connection with the
Transaction and for ongoing working capital needs and general corporate purposes
including Permitted Acquisitions by Company and its Subsidiaries.

 

(b) Margin Regulations. No part of the proceeds of any Loan will be used to
purchase or carry any margin stock (as defined in Regulation U of the Board),
directly or indirectly, or to extend credit for the purpose of purchasing or
carrying any such margin stock for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans or other
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Board.

 

6.9 Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all material returns, statements, forms and reports for taxes (the
“Returns”) required to have been filed and has paid or caused to be paid all
taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

6.10 Compliance With ERISA. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: each Plan has been operated and
administered in a manner so as not to result in any liability of any Borrower
for failure to comply with the applicable provisions of applicable law,
including ERISA and the Code; no Termination Event has occurred with respect to
a Plan; to the best knowledge of each Borrower, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an accumulated or waived funding
deficiency or has applied for an extension of any amortization

 

- 81 -



--------------------------------------------------------------------------------

period within the meaning of Section 412 of the Code; Borrowers and their
Subsidiaries or any ERISA Affiliates have not incurred any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code; no proceedings
have been instituted to terminate any Plan within the last fiscal year; using
actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, to the best knowledge of Borrowers, Borrowers
and their Subsidiaries and ERISA Affiliates would not have any liability to any
Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ending prior to the date of any Credit Event; no Lien imposed
under the Code or ERISA on the assets of Borrowers or any of their Subsidiaries
or any ERISA Affiliate exists or is likely to arise on account of any Plan;
Borrowers and their Subsidiaries and ERISA Affiliates have made all
contributions to each Plan within the time required by law or by the terms of
such Plan; and Borrowers and their Subsidiaries and ERISA Affiliates do not
maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees (other than
as required by Section 601 et seq. of ERISA) or any employee pension benefit
plan (as defined in Section 3(2) of ERISA) the obligations with respect to
either of which would reasonably be expected to have a Material Adverse Effect.

 

6.11 Security Documents.

 

(a) When executed and delivered, the Pledge Agreements will be effective to
create in favor of Collateral Agent, for the benefit of the Secured Creditors,
legal and valid security interests in the Collateral described therein and
proceeds thereof. In the case of the Pledged Securities to the extent
represented by certificated securities (the “Certificated Pledged Stock”)
described in the Pledge Agreements, when stock certificates representing such
Certificated Pledged Stock are delivered to Collateral Agent, and in the case of
the other Collateral described in the Pledge Agreements, when financing
statements and other filings specified on Schedule 6.11 in appropriate form are
filed in the offices specified on Schedule 6.11 and the Borrowers receive
proceeds of the Loans on the Initial Borrowing Date, the Pledge Agreements shall
constitute a fully perfected Lien (to the extent such Lien can be perfected by
filing, recording, registration or, with respect to the Certificated Pledged
Stock, possession) on, and security interest in, all right, title and interest
of the Credit Parties in such Collateral and the proceeds thereof, as security
for the Obligations (as defined in the Pledge Agreements), in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than Certificated Pledged Stock, Liens permitted by Section 8.1, and only
to the extent that priority can be obtained by filing).

 

(b) In the case of the Pledged Securities described in any European Pledge
Agreement, Canadian Pledge Agreement or Australian Pledge Agreement, (i) when
either (A) stock certificates are delivered to Collateral Agent if any are
issued immediately, or (B) the notarial deed of pledge has been granted and such
pledge has been recorded in the applicable Registry Book of Partners, and (ii)
all other conditions required therein are met, such Pledge Agreement shall
constitute a fully perfected (to the extent such concept exists in the relevant
jurisdiction) Lien on, and security interest in, all right, title and interest
of the Credit Parties in such Pledged Securities and the proceeds thereof, as
security for the Obligations (as defined in such Pledge Agreement), in each case
prior and superior in right to any other Person except Liens permitted by
Section 8.1.

 

6.12 Senior Subordinated Note Documents. All of the Obligations to pay
principal, premium, interest and, to the extent included in Obligations
hereunder, obligations under Swap Contracts, are “Senior Debt” as defined in the
Senior Subordinated Debt Documents, and other than the Obligations, there is no
other “Senior Debt” designated thereunder. The Facilities provided in this
Agreement and the other Loan Documents constitutes the “Credit Facilities” as
defined in the Senior Subordinated Debt Documents. There is no event of default
or event or condition which could become an event of default with notice or
lapse of time or both, under the Senior Subordinated Debt Documents, and each of
the Senior Subordinated Debt Documents is in full force and effect.

 

- 82 -



--------------------------------------------------------------------------------

6.13 Ownership of Property. Company and each Material Subsidiary has good and
marketable title to, or a subsisting leasehold interest in, all material items
of real and personal property used in its operations (except as to leasehold
interests) free and clear of all Liens, except Permitted Liens and except to the
extent that the failure to have such title or interest (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.
Substantially all items of real and material personal property owned by, leased
to or used by Company and each Material Subsidiary are in adequate operating
condition and repair, ordinary wear and tear excepted, are free and clear of any
known defects except such defects as do not substantially interfere with the
continued use thereof in the conduct of normal operations, and are able to serve
the function for which they are currently being used, except to the extent the
failure to keep such condition (individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.

 

6.14 Capitalization of Company. All outstanding shares of Capital Stock of
Company have been duly authorized and validly issued and are fully paid and
non-assessable. A complete and correct copy of each of the Organizational
Documents of Company in effect on the date of this Agreement has been delivered
to Administrative Agent.

 

6.15 Subsidiaries.

 

(a) Organization. Schedule 6.15 hereto sets forth a true, complete and correct
list as of the date of this Agreement of each Subsidiary and indicates for each
such Subsidiary (i) its jurisdiction of organization, (ii) its ownership (by
holder and percentage interest) and (iii) whether such Subsidiary is a Material
Subsidiary. As of the Initial Borrowing Date, Company has no Subsidiaries except
for those Subsidiaries listed as such on Schedule 6.15 hereto.

 

(b) Capitalization. All shares of Capital Stock of each Credit Party and, to the
knowledge of each Responsible Officer of the Company, each other Subsidiary,
have been duly authorized and validly issued, are fully paid and non-assessable
(except for shares of Canadian Borrower which are assessable upon a winding up
or bankruptcy of Canadian Borrower) and are owned free and clear of all Liens
except for Permitted Liens. A complete and correct copy of each Organizational
Document of each Domestic Subsidiary, each first-tier Foreign Subsidiary (which
is a Credit Party) or a Domestic Subsidiary which is a Credit Party and any
other Subsidiary Borrower in effect on the date of this Agreement has been
delivered to Administrative Agent.

 

(c) Restrictions on or Relating to Subsidiaries. Except to the extent permitted
by Section 8.13, there does not exist any encumbrance or restriction on the
ability of:

 

(i) any Subsidiary of Company to pay dividends or make any other distributions
on its Capital Stock, or to pay any Indebtedness owed to Company or a Subsidiary
of Company;

 

(ii) any Subsidiary of Company to make loans or advances to Company or any of
Company’s Subsidiaries; or

 

(iii) Company or any of its Subsidiaries to transfer any of its properties or
assets to Company or any of its Subsidiaries,

 

- 83 -



--------------------------------------------------------------------------------

except, in connection with (i), (ii) or (iii) above, for such encumbrances or
restrictions existing under or by reason of (x) applicable law, (y) this
Agreement or the other Loan Documents or (z) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of Company
or a Subsidiary of Company.

 

6.16 Compliance With Law, Etc. Neither Company nor any of its Material
Subsidiaries is in default in any material respect under or in violation in any
material respect of any Requirement of Law applicable to any of them or
Contractual Obligation, or under its Organizational Documents, as the case may
be, in each case the consequences of which default or violation, either in any
one case or in the aggregate, would have a Material Adverse Effect.

 

6.17 Investment Company Act. Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

6.18 Public Utility Holding Company Act. Neither Company nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

6.19 Environmental Matters.

 

(a) Company and each of its Subsidiaries have complied in all material respects
with, and on the date of such Credit Event are in compliance in all material
respects with, all applicable Environmental Laws and Environmental Permits
except for such non-compliance as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. There are no pending or,
to the best knowledge of Borrowers, threatened Environmental Claims against
Company or any of its Subsidiaries or any real property currently owned or
operated by Company or any of its Subsidiaries except for such Environmental
Claims that would not reasonably be expected to have a Material Adverse Effect.

 

(b) Except as set forth on Schedule 6.19, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
otherwise come to be located on, any real property owned or at any time operated
by Company or any of its Subsidiaries where such generation, use, treatment or
storage has violated or would reasonably be expected to violate or create
liability under any Environmental Law in any material respect and result, either
individually or in the aggregate, in a Material Adverse Effect. To the knowledge
of Borrowers, Hazardous Materials have not at any time been Released on or from,
or otherwise come to be located on, any real property owned or at any time
operated by Company or any of its Subsidiaries where such Release has violated
or would reasonably be expected to violate or create liability under any
Environmental Law in any material respect and result, either individually or in
the aggregate, in a Material Adverse Effect.

 

6.20 Labor Relations. Neither Company nor any of its Subsidiaries is engaged in
any unfair labor practice that would reasonably be expected to have a Material
Adverse Effect. There is (i) no significant unfair labor practice complaint
pending against Company or any of its Subsidiaries or, to the best knowledge of
Borrowers, threatened against any of them before the National Labor Relations
Board or any similar Governmental Authority in any jurisdiction, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against Company or any
of its Subsidiaries or, to the best knowledge of Borrowers, threatened against
any of them and (ii) no significant strike, labor dispute, slowdown or stoppage
is pending against Company or any of its Subsidiaries or, to the best knowledge
of Borrowers, threatened against Company or any of its Subsidiaries, except
(with respect to any matter specified in clauses (i) or (ii) above, either
individually or in the aggregate) such as would not reasonably be expected to
have a Material Adverse Effect.

 

- 84 -



--------------------------------------------------------------------------------

6.21 Intellectual Property, Licenses, Franchises and Formulas. Each of Company
and its Subsidiaries owns or holds licenses or other rights to or under all the
material patents, patent applications, trademarks, designs, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor, trade secrets,
proprietary information, computer programs, data bases, licenses, permits,
franchises and formulas, or rights with respect to the foregoing which are
material to the business of Company and its Subsidiaries, taken as a whole,
(collectively, “Intellectual Property”), and has obtained assignments of all
leases and other rights of whatever nature, material to the present conduct of
the business of Company and its Subsidiaries, taken as a whole, without any
known material conflict with the rights of others except, in each case, where
the failure to own or hold such rights or obtain such assignments would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Responsible Officer of Company, neither Company nor any of its Subsidiaries
is subject to any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property, or of
any existing state of facts that would support a claim that use by Company or
any of its Subsidiaries of any such Intellectual Property has infringed or
otherwise violated any proprietary rights of any other Person which would
reasonably be expected to have a Material Adverse Effect.

 

6.22 Anti-Terrorism Laws. None of the requesting or borrowing of the Loans, the
requesting or issuance, extension or renewal of any Letters of Credit or the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. s. 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore, no Credit
Party or any Subsidiary of a Credit Party (i) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (ii) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person”.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

Each Borrower hereby agrees, as to itself and its Subsidiaries, that, so long as
any of the Commitments remain in effect, or any Loan or LC Obligation remains
outstanding and unpaid or any other amount is owing to any Lender or
Administrative Agent hereunder (other than contingent indemnity Obligations),
such Borrower shall:

 

7.1 Financial Statements. Furnish, or cause to be furnished, to each Lender:

 

(a) Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the Fiscal Quarters of
each Fiscal Year of Company, the consolidated balance sheet and statements of
income of Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of retained earnings
and of cash flows of Company and its consolidated Subsidiaries for such quarter
and the portion

 

- 85 -



--------------------------------------------------------------------------------

of the Fiscal Year through the end of such quarter, all of which shall be
certified by the Chief Financial Officer of Company, as at the dates indicated
and for the periods indicated, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(b) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year of Company, a copy of the
audited consolidated balance sheet of Company and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income, retained earnings and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year;

 

All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by the accountants preparing such statements or the Chief
Financial Officer, in the case of unaudited statements, and disclosed therein)
and, in the case of the consolidated financial statements referred to in Section
7.1(b), shall be accompanied by a report thereon of independent certified public
accountants of recognized national standing, which report shall contain no
qualifications with respect to the continuance of Company and its Subsidiaries
as going concerns and shall state that such financial statements present fairly
in all material respects the financial position of Company and its Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP.

 

7.2 Certificates; Other Information. Furnish to each Lender (or, if specified
below, to Administrative Agent):

 

(a) Officer’s Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 7.1(a) and 7.1(b), a certificate of the
Company’s Chief Financial Officer or Treasurer substantially in the form of
Exhibit 7.2(a) (a “Compliance Certificate”) stating that to the best of such
officer’s knowledge, (i) such financial statements present fairly in all
material respects, in accordance with GAAP, the financial condition and results
of operations of Company and its Subsidiaries for the period referred to therein
(subject, in the case of interim statements, to normal recurring adjustments and
the absence of footnotes) and (ii) no Event of Default or Unmatured Event of
Default exists, except as specified in such certificate and, if so specified,
the action which Company proposes to take with respect thereto, which
certificate shall set forth detailed computations to the extent necessary to
establish Company’s compliance with the covenants set forth in Article IX of
this Agreement;

 

(b) Audit Reports and Statements. Promptly following Company’s receipt thereof,
copies of all final consolidated financial or other consolidated reports or
statements, if any, submitted to Company or any of its Subsidiaries by
independent public accountants relating to any annual or interim audit of the
books of Company or any of its Subsidiaries including, without limitation, to
the extent available, audited reports with respect to each Material Subsidiary
that is a Foreign Subsidiary, reconciled to GAAP by Company, within one hundred
eighty (180) days after the end of each Fiscal Year of the applicable Foreign
Subsidiary;

 

(c) Management Letters. Promptly after receipt thereof, a copy of any definitive
“management letter” or any definitive letter citing a “material weakness”
received by Company or any of its Subsidiaries from its certified public
accountants;

 

(d) Budgets. As soon as available and in any event within 90 days after the
commencement of each Fiscal Year, budgets of the Company and its Subsidiaries in
reasonable detail for each Fiscal Quarter of such Fiscal Year as customarily
prepared by management for its internal use, setting forth, with appropriate
discussion, the principal assumptions upon which such budgets are based;

 

- 86 -



--------------------------------------------------------------------------------

(e) Public Filings. Within ten (10) Business Days after the same become public,
copies of all financial statements, filings, registrations and reports which
Borrowers may make to, or file with, the SEC or any successor or analogous
Governmental Authority;

 

(f) Annual Covenant Compliance Certificate. Concurrently with the delivery of
the financial statements set forth in Section 7.1(b) hereof, a certificate
certified by the Chief Financial Officer of the Company setting forth the
Company and its Subsidiaries’ compliance with each of the covenants set forth in
Articles VIII and IX hereof, including calculations of basket amounts, in each
case in a manner reasonably satisfactory to the Administrative Agent.

 

(g) Other Requested Information. Such other information with respect to Company
or any of its Subsidiaries or the Collateral as Administrative Agent or any
Lender may from time to time reasonably request.

 

7.3 Notices. Promptly and in any event within three (3) Business Days after a
Responsible Officer of Company or of any of its Subsidiaries obtains knowledge
thereof, give written notice to Administrative Agent (which shall promptly
provide a copy of such notice to each Lender) of:

 

(a) Event of Default or Unmatured Event of Default. The occurrence of any Event
of Default or Unmatured Event of Default, accompanied by a statement of the
Chief Financial Officer or Treasurer of Company setting forth details of the
occurrence referred to therein and stating what action Borrowers propose to take
with respect thereto;

 

(b) Litigation and Related Matters. The commencement of, or any material
development in, any action, suit, proceeding or investigation pending or
threatened against or affecting Company or any of its Material Subsidiaries or
any of their respective properties before any arbitrator or Governmental
Authority, (i) in which Company reasonably determines that potential exposure
not covered by insurance of Company and its Subsidiaries exceeds $20,000,000 in
the aggregate, (ii) with respect to any Loan Document or any Indebtedness in a
principal amount in excess of $20,000,000 or material preferred stock of Company
or any of its Subsidiaries or (iii) which, if determined adversely to Company or
any of its Subsidiaries, would individually or when aggregated with any other
action, suit, proceeding or investigation reasonably be expected to have a
Material Adverse Effect;

 

(c) Environmental Matters. The occurrence of one or more of the following
environmental matters which would reasonably be expected to subject Company or
any of its Subsidiaries to liability individually or in the aggregate in excess
of $20,000,000:

 

(i) any pending or threatened material Environmental Claim against Company or
any of its Subsidiaries or any real property owned or operated by Company or any
of its Subsidiaries;

 

(ii) any condition or occurrence on or arising from any real property owned or
operated by Company or any of its Subsidiaries that (y) results in material
noncompliance by Company or any of its Subsidiaries with any applicable
Environmental Law or (z) would reasonably be expected to form the basis of a
material Environmental Claim against Company or any of its Subsidiaries or any
such real property;

 

(iii) any condition or occurrence on any real property owned or operated by
Company or any of its Subsidiaries that would reasonably be expected to cause
such real property to be subject to any material restrictions on the ownership,
occupancy, use or transferability of such real property under any Environmental
Law;

 

- 87 -



--------------------------------------------------------------------------------

(iv) the taking of any Remedial Action on any real property at any time owned or
operated by Company or any of its Subsidiaries; and

 

(v) All such notices shall describe in reasonable detail the nature of the
Environmental Claim, condition, occurrence or Remedial Action and Company’s or
such Subsidiary’s response thereto. In addition, Company will discuss such
Environmental Claim with the Administrative Agent at such times and in such
detail as may reasonably be requested by Administrative Agent.

 

7.4 Conduct of Business and Maintenance of Existence. Company and its
Subsidiaries shall continue to engage in business of the same general types as
now conducted by them (including, without limitation, businesses reasonably
related or incidental thereto) and preserve, renew and keep in full force and
effect its and each of its Material Subsidiary’s corporate existence and take
all reasonable action to maintain all rights, privileges and franchises material
to its and those of each of its Material Subsidiaries’ business except as
otherwise permitted pursuant to Sections 8.3 and 8.4 and comply and cause each
of its Subsidiaries to comply with all Requirements of Law except to the extent
that failure to comply therewith would not in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

7.5 Payment of Obligations. Company shall pay or discharge or otherwise satisfy
at maturity or, to the extent permitted hereby, prior to maturity or before they
become delinquent, as the case may be, and cause each of its Material
Subsidiaries to pay or discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be:

 

(a) all taxes, assessments and governmental charges or levies imposed upon any
of them or upon any of their income or profits or any of their respective
properties or assets prior to the date on which penalties attach thereto; and

 

(b) all lawful claims prior to the time they become a Lien (other than Permitted
Liens) upon any of their respective properties or assets;

 

provided, however, that neither Company nor any of its Subsidiaries shall be
required to pay or discharge any such tax, assessment, charge, levy or claim (i)
while the same is being contested by it in good faith and by appropriate
proceedings diligently pursued so long as Company or such Subsidiary, as the
case may be, shall have set aside on its books adequate reserves in accordance
with GAAP (segregated to the extent required by GAAP) or their equivalent in the
relevant jurisdiction of the taxing authority with respect thereto; or (ii) that
the failure to pay, either individually or in the aggregate would not reasonably
be expected to result in a Material Adverse Effect.

 

7.6 Inspection of Property, Books and Records. Company shall keep, or cause to
be kept, and cause each of its Subsidiaries to keep or cause to be kept,
adequate records and books of account, in which entries are to be made
reflecting its and their business and financial transactions in accordance with
GAAP and all material Requirements of Law and permit, and cause each of its
Subsidiaries to permit, any Lender or its respective representatives, at any
reasonable time during normal business hours, and from time to time at the
reasonable request of such Lender and at such Lender’s expense made to Borrowers
and upon reasonable notice (which shall be at least two (2) Business Days
notice), to visit and inspect its and their respective properties, to examine
and make copies of and take abstracts from its and their respective records and
books of account, and to discuss its and their respective affairs, finances and
accounts with its and their respective principal officers, and, if an Event of
Default exists and is

 

- 88 -



--------------------------------------------------------------------------------

continuing, independent public accountants (and by this provision Borrowers
authorize such accountants to discuss with the Lenders and such representatives,
and in the presence of an executive officer of Company, the affairs, finances
and accounts of Company and its Subsidiaries).

 

7.7 ERISA. The Company shall, and shall cause each of its Subsidiaries to: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable law; (b) cause each Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code, except where failure to comply with clause (a), (b) or
(c) would not, individually or in the aggregate, have a Material Adverse Effect.

 

7.8 Maintenance of Property, Insurance.

 

(a) Company shall keep, and cause each of its Material Subsidiaries to keep, all
material property (including, but not limited to, equipment) useful and
necessary in its business in good working order and condition, normal wear and
tear and damage by casualty excepted, and subject to Section 8.4;

 

(b) Company shall maintain, and shall cause each of its Material Subsidiaries to
maintain, with reputable insurers, insurance with respect to its material
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Such insurance shall be maintained with reputable insurers,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance, provided adequate reserves therefor, in all material respects in
accordance with GAAP, are maintained;

 

(c) Company shall furnish to Administrative Agent, on the Initial Borrowing
Date, a schedule listing the insurance it, each Credit Party and Material
Subsidiary carried.

 

7.9 Environmental Laws. Company shall comply with, and cause its Subsidiaries to
comply with, and, in each case take reasonable steps to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

7.10 Certain Collateral Limitations. (a) Notwithstanding any of the provisions
of the Loan Documents to the contrary, the Lenders hereby agree that if (i) the
Company attains Investment Grade Status and (ii) there is no Event of Default or
Unmatured Event of Default then currently existing; (the occurrence of the
events in clauses (i) and (ii) hereof, a “Release Date”), upon the written
request of the Company (and at the Company’s expense), (A) the Administrative
Agent shall take such actions as shall be reasonably requested by the Company to
release its security interest in all Collateral held by it or the Collateral
Agent pursuant to the Loan Documents and to release all Subsidiary Guarantors
from their obligations under the Guarantees and (B) the provisions of this
Agreement and the other Loan Documents pertaining to the grant of any Lien on
Collateral securing the Obligations or the granting by any Subsidiary Guarantor
of any Guarantee need not be complied with for so long as the Company maintains
its Investment Grade Status; provided, however, notwithstanding the foregoing,
no Guarantors which are Domestic Subsidiaries shall be released from the
Guarantees until such time as the Senior Subordinated

 

- 89 -



--------------------------------------------------------------------------------

Note Guarantees (and any guarantees arising with respect to any Permitted Debt
Document) shall have been released; provided, further, if at any time following
any Release Date, a Downgrade Event occurs, then (x) the Company and each Credit
Party and party that would have been a Credit Party but for such release shall,
at the sole expense of Company, take any action and execute all documents
necessary or desirable in the reasonable opinion of Administrative Agent to
reattach Liens on Collateral and issue new Guarantees (to the extent the
Guarantees have been released) of the Obligations under the Loan Documents and
each Credit Party shall deliver within ninety (90) days of such Downgrade Event
originals of all Pledged Securities to Collateral Agent and Collateral Agent may
make (or cause the applicable Person to make) any filings (UCC or otherwise)
necessary to effect the Liens granted pursuant to the Loan Documents; and (y)
the provisions of this Agreement and the other Loan Documents pertaining to the
execution of Security Documents, the grant of any Lien on Collateral and the
granting of any Guarantee by new Subsidiaries shall again be required to be
complied with, in each case until any subsequent Release Date whereupon the
provisions of this Section 7.10 shall again control.

 

Upon the occurrence of a Soterra Disposition of the type described in clause (b)
of such definition, provided all conditions set forth in Section 8.4(n) have
been satisfied, the Lenders shall, at the sole expense of the Company, release
Soterra LLC from its obligations under the Soterra Guarantee.

 

7.11 Use of Proceeds. Use all proceeds of the Loans as provided in Section 6.8.

 

7.12 Additional Security; Further Assurances.

 

(a) Additional Guarantors and Pledgors.

 

(i) Subject to Section 12.22, Company agrees to cause each Domestic Subsidiary
(other than a Receivables Subsidiary or Insurance Subsidiary) in existence on
the date hereof and each Domestic Subsidiary (other than a Receivables
Subsidiary, Timber SPV or Insurance Subsidiary) that is or becomes a Material
Subsidiary after the date hereof to become a party to the United States Loan
Guarantee and the United States Pledge Agreement in accordance with the terms
thereof;

 

(ii) Subject to Section 12.22, Company and European Holdco agree to cause each
Foreign Subsidiary that is a Borrower or becomes a Borrower (other than a
Subsidiary that is organized under the laws of a Province of Canada or the
federal laws of Canada) and each Subsidiary that directly owns or hereafter
acquires the stock of a Subsidiary Borrower to become a party to the Foreign
Guarantee Agreement, European Pledge Agreement, Canadian Pledge Agreement or
Australian Pledge Agreement (or similar pledge agreement under applicable
foreign law), as applicable; provided, that no Subsidiary shall be required to
execute such documents to the extent and for so long as any Requirement of Law
(including any exchange control, financial assistance, minimum capitalization,
fraudulent conveyance, mandatory labor advice or similar rules or regulations,
“Foreign Requirements of Law”) would be violated thereby if all relevant Persons
have taken all commercially reasonable steps to avoid or cure such violation;

 

(iii) Company agrees to cause each Subsidiary that becomes a guarantor of
obligations arising under any Permitted Debt Document and that is not at such
time party to the United States Loan Guarantee to become a party to the United
States Loan Guarantee in accordance with the terms thereof; provided, however,
that this Section 7.12(a)(iii) shall not apply to a Foreign Subsidiary that
becomes a guarantor of only obligations under one or more Permitted Debt
Documents of persons that are not United States persons within the meaning of
Code Section 7701(a)(30) provided, that no Subsidiary shall be required to
execute such documents to the extent and for so long as any Foreign Requirement
of Law would be violated thereby if all relevant Persons have taken all
commercially reasonable steps to avoid or cure such violation; and

 

- 90 -



--------------------------------------------------------------------------------

(b) Pledge of New Subsidiary Stock. Subject to Section 12.22, Company agrees to
pledge (or to cause its Subsidiaries to pledge) all of the Capital Stock of each
new Domestic Subsidiary that is a Material Subsidiary and each Domestic
Subsidiary that becomes a Material Subsidiary (in each case, other than a
Receivables Subsidiary, Timber SPV or Insurance Subsidiary), 100% of the Capital
Stock of any new Foreign Subsidiary which is also a Borrower, and 65% of the
Capital Stock of each other new first-tier Foreign Subsidiary (directly owned by
Company or a Domestic Subsidiary) that is or becomes a Material Subsidiary
(other than Insurance Subsidiary) established, acquired, created or otherwise in
existence after the Initial Borrowing Date to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the terms of the United States
Pledge Agreement promptly, and in any event, within sixty (60) days of the
creation of such new Subsidiary or the date such Subsidiary becomes a Material
Subsidiary, as applicable.

 

(c) Documentation for Additional Security. The security interests required to be
granted pursuant to this Section 7.12 shall be granted pursuant to such security
documentation (which shall be substantially similar to the Security Documents
already executed and delivered by the applicable Borrower) reasonably
satisfactory in form and substance to Administrative Agent and shall constitute
valid and enforceable first priority perfected security interests subject to no
other Liens except Permitted Liens. The Additional Security Documents and other
instruments related thereto shall be duly recorded or filed in such manner and
in such places and at such times as are required by law to establish, perfect,
preserve and protect such security interest, in favor of Collateral Agent for
the benefit of the Lenders, required to be granted pursuant to the Additional
Security Document and, all taxes, fees and other charges payable in connection
therewith shall be paid in full by Company. At the time of the execution and
delivery of the Additional Security Documents, Company shall cause to be
delivered to Administrative Agent such agreements, opinions of counsel and other
related documents as may be reasonably requested by Administrative Agent or the
Required Lenders to assure themselves that this Section 7.12 has been complied
with.

 

7.13 End of Fiscal Years; Fiscal Quarters. Cause Company’s and European Holdco’s
annual accounting periods to end on October 31 of each year (each a “Fiscal
Year”), with quarterly accounting periods ending on or about January 31, April
30, July 31, October 31, of each Fiscal Year (each a “Fiscal Quarter”).

 

7.14 Foreign Pension Plan Compliance. Company shall, and shall cause each of its
Subsidiaries and each member of the Controlled Group to, establish, maintain and
operate all Foreign Pension Plans to comply in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Plans, except for failures to comply which,
in the aggregate, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

7.15 Currency and Commodity Hedging Transactions. Each of Company and each of
its Subsidiaries shall only enter into, purchase or otherwise acquire Hedging
Agreements to the extent and only to the extent that such agreements or
arrangements are entered into, purchased or otherwise acquired in the ordinary
course of business of the Company and its Subsidiaries with reputable financial
institutions or counterparties and not for purposes of speculation.

 

7.16 Limitations on activities of U.S. Holdco and European Holdco. (a) Company
shall at all times hold 100% of the Capital Stock of U.S. Holdco. U.S. Holdco
shall at all times directly hold 100% of the Capital Stock of European Holdco.
European Holdco shall at all times directly hold 100% of

 

- 91 -



--------------------------------------------------------------------------------

the Capital Stock of Greif International Holdings. U.S. Holdco shall at all
times conduct no operations or business, incur no direct or indirect
obligations, contingent or otherwise, and hold no assets, other than (i) its
ownership of the Capital Stock of European Holdco, (ii) its Obligations under
the Loan Documents, (iii) Investments in its Subsidiaries permitted by this
Agreement, and (iv) European Holdco Intercompany Notes.

 

(b) European Holdco shall not at any time conduct operations or business, incur
direct or indirect obligations, contingent or otherwise, and hold no assets
other than the following: (i) its Obligations under the Loan Documents, (ii)
Investments in its Subsidiaries permitted by this Agreement, (iii) the Capital
Stock of Greif International Holdings, and (iv) European Holdco Intercompany
Notes. Without limitation to the generality of the foregoing and notwithstanding
anything else in this Agreement to the contrary, in light of, inter alia,
ambiguities arising out of interpretation of Articles 87.6 and 97 of the Spanish
Insolvency Law (Ley Concursal) (in particular as they relate to the priorities
in insolvency proceedings of the obligations of a Spanish obligor where
Affiliates of such Spanish obligor provide credit support for such obligations),
European Holdco shall not, and the Company shall cause European Holdco not to,
be an obligor or guarantor with respect to any Indebtedness other than (y) the
Obligations under the Loan Documents, and (z) Intercompany Indebtedness
permitted by this Agreement, which is hereby expressly subordinated to the
Obligations.

 

(c) Insurance Subsidiary Holdco shall not at any time conduct operations or
business, incur direct or indirect obligations, contingent or otherwise, and
hold no assets other than the following: (i) its Obligations under the Loan
Documents, (ii) Investments in its Subsidiaries permitted by this Agreement, and
(iii) the Capital Stock of Insurance Subsidiary.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

Each Borrower hereby agrees, as to itself and its Subsidiaries, that, so long as
any of the Commitments remain in effect or any Loan or LC Obligation remains
outstanding and unpaid or any other amount is owing to any Lender or
Administrative Agent hereunder (other than contingent indemnity Obligations):

 

8.1 Liens. No Borrower will nor will permit any of its Subsidiaries to create,
incur, assume or suffer to exist or become a party to any agreement, note,
indenture or other instrument pursuant to which such Person agrees to create,
incur or assume any Lien in, upon or with respect to any of its properties or
assets, whether now owned or hereafter acquired, except for the following Liens
(herein referred to as “Permitted Liens”):

 

(a) Liens created by the Loan Documents or otherwise securing the Obligations;

 

(b) Customary Permitted Liens;

 

(c) Liens securing Indebtedness permitted by Section 8.2(n);

 

(d) Liens on any property (including the interest of a lessee under a
Capitalized Lease (other than in respect of Capitalized Leases for automobiles
leased in the ordinary course of business that are not required to be
capitalized under GAAP)) securing Indebtedness incurred or assumed for the
purpose of financing (or financing of the purchase price or cost of
construction, repair, or improvement within 180 days after the respective
purchase of assets or completion of such construction, repair or improvement)
all or any part of the acquisition, construction, repair or improvement cost of
such property (including Liens to which any property is subject at the time of
acquisition thereof by Company or any of its Subsidiaries) provided that,

 

- 92 -



--------------------------------------------------------------------------------

(i) any such Lien does not extend to any other property,

 

(ii) such Lien either exists on the date hereof or is created in connection with
the acquisition, construction, repair or improvement of such property as
permitted by this Agreement,

 

(iii) the indebtedness secured by any such Lien, (or the Capitalized Lease
Obligation with respect to any Capitalized Lease) does not exceed 100% of the
fair market value of such assets, at the time of acquisition and

 

(iv) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 8.2(f);

 

(e) Liens on any assets of any Person at the time such assets are acquired or
such Person becomes a Subsidiary or is merged, amalgamated or consolidated with
or into a Subsidiary and, in each case, not created in contemplation of or in
connection with such event, provided that, (x) no such lien shall extend to or
cover any other property or assets of any Borrower or of such Subsidiary, as the
case may be, (y) the aggregate principal amount of the Indebtedness secured by
all such Liens in respect of any such property or assets shall not exceed 100%
of the fair market value of such property or assets at the time of such
acquisition nor, in the case of a Lien in respect of property or assets existing
at the time of such Person becoming a Subsidiary or being so consolidated or
merged, the fair market value of the property or assets acquired at such time,
and (z) the Indebtedness secured thereby is permitted to be incurred pursuant to
Section 8.2(g);

 

(f) any Lien arising out of the replacement, refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by clauses (c), (d),
(e), (g) and (h) of this Section, provided that, such Indebtedness is not
increased and is not secured by any additional assets;

 

(g) Liens on Receivables Facility Assets transferred in accordance with the
terms of the Receivables Documents pursuant to a Permitted Accounts Receivable
Securitization and Liens on the assets of a Timber SPV arising from a Timberland
Installment Note Transaction;

 

(h) Liens incurred in connection with Permitted Sale-Leaseback Transactions
permitted under Section 8.2(l);

 

(i) Liens securing Indebtedness of Foreign Subsidiaries, provided that, such
Liens do not at any time encumber any Collateral or other assets located in the
United States, the Dollar Equivalent amount of such indebtedness shall not
exceed $15,000,000 in the aggregate at any one time outstanding;

 

(j) additional Liens incurred by Company and its Subsidiaries so long as,
without duplication, the Dollar Equivalent of the value of the property subject
to such Liens at the time such Lien is incurred and the Dollar Equivalent of the
Indebtedness (including any refinancings of such Indebtedness) and other
obligations secured thereby do not exceed 2% of the Company’s Consolidated
Tangible Assets in the aggregate at any time.

 

In addition, no Borrower will nor permit any of its Subsidiaries to become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any

 

- 93 -



--------------------------------------------------------------------------------

of its properties or other assets in favor of Collateral Agent for the benefit
of the Secured Creditors, as collateral for the Obligations (other than in
connection with a commitment to obtain Indebtedness which would be used to
indefeasibly pay in full all Obligations outstanding hereunder and result in the
termination of all Commitments hereunder), provided that, any agreement, note,
indenture or other instrument in connection with Indebtedness permitted under
Sections 8.2(b), (e) and (i) and Indebtedness consisting of purchase money
obligations or Capital Leases permitted under Sections 8.2(d) or (g) and any
license agreements under which the Company or any Subsidiary is a licensee,
operating leases of real property, and any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents and does not require the direct or indirect granting of any Lien
securing Indebtedness for the benefit of any Person by virtue of the granting of
Liens hereunder, may prohibit the creation of a Lien in favor of Collateral
Agent for the benefit of the Secured Creditors on the items of property obtained
with the proceeds of such Indebtedness.

 

8.2 Indebtedness. No Borrower will nor will permit any of its Subsidiaries to,
incur, create, assume directly or indirectly, or suffer to exist any
Indebtedness except:

 

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents or otherwise evidencing any of the Obligations and Indebtedness
existing on the date hereof and set forth on Schedule 8.2(a);

 

(b) Receivables Facility Attributable Debt incurred in connection with a
Permitted Accounts Receivable Securitizations provided that (i) such
Indebtedness related to Permitted Accounts Receivable Securitizations of Foreign
Subsidiaries shall not exceed the Dollar Equivalent of $100,000,000 and (ii)
such Indebtedness related to all Permitted Accounts Receivable Securitizations
shall not exceed the Dollar Equivalent of $250,000,000;

 

(c) Indebtedness evidenced by the Senior Subordinated Notes and Permitted
Refinancing Indebtedness with respect thereto;

 

(d) Indebtedness of Company provided, that (1) the covenants, defaults and
similar provisions applicable to such Indebtedness are no more restrictive in
any material respect than the provisions contained in this Agreement and do not
conflict in any material respect with this Agreement and are, taken as a whole,
otherwise on market terms and conditions and (2) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis for the period of four
Fiscal Quarters ending with the Fiscal Quarter for which financial statements
have most recently been delivered (or were required to be delivered) pursuant to
Section 7.1, no Event of Default or Unmatured Event of Default would exist
hereunder and any refinancings of such Indebtedness that satisfies the
provisions of this Section 8.2(d) (such Indebtedness being referred to herein as
“Permitted Additional Indebtedness”);

 

(e) Indebtedness consisting of Permitted Acquired IRB Debt in an aggregate
principal amount outstanding not to exceed $25,000,000;

 

(f) Indebtedness of Borrowers and their Subsidiaries secured by Liens permitted
under Section 8.1(d), provided that, the Dollar Equivalent of the aggregate
outstanding principal amount of such Indebtedness at any time together with the
Dollar Equivalent of Indebtedness permitted to be outstanding pursuant to
Sections 8.2(g) and (l) shall not exceed 5% of Company’s Consolidated Tangible
Assets as set forth on the last financial statements delivered by Company
pursuant to Section 7.1;

 

(g) Indebtedness of a Subsidiary issued and outstanding on or prior to the date
on which such Person becomes a Subsidiary or is merged, amalgamated or
consolidated with or into a Subsidiary (other than Indebtedness issued as
consideration in, or to provide all of any portion of the

 

- 94 -



--------------------------------------------------------------------------------

funds utilized to consummate, the transaction or series of related transactions
pursuant to which such Subsidiary became a Subsidiary or was acquired by
Company) provided, that the Dollar Equivalent of the aggregate outstanding
principal amount of such Indebtedness at any time together with the Dollar
Equivalent of Indebtedness permitted to be outstanding pursuant to Sections
8.2(f) and (l) shall not exceed 5% of Company’s Consolidated Tangible Assets as
set forth on the last financial statements delivered by Company pursuant to
Section 7.1;

 

(h) Indebtedness under Hedging Agreements providing protection against
fluctuations in interest rates, currency or commodity values in connection with
any Borrowers’ or any of their Subsidiaries’ operations so long as management of
such Borrower or any such Subsidiary, as the case may be, has determined that
the entering into of such Hedging Agreements was for bona fide hedging
activities;

 

(i) Indebtedness of a Timber SPV arising in connection with a Timberland
Installment Note Transaction;

 

(j) Intercompany Indebtedness to the extent permitted by Section 8.7; provided,
however, that in the event of any subsequent issuance or transfer of any Capital
Stock which results in the holder of such Indebtedness ceasing to be a
Subsidiary or Borrowers or any subsequent transfer of such Indebtedness (other
than to Company or any of its Subsidiaries) such Indebtedness shall be required
to be permitted under another clause of this Section 8.2; provided, further,
however, that in the case of Intercompany Indebtedness consisting of a loan or
advance to a Credit Party, each such loan or advance outstanding at any time
after the Closing Date shall be subordinated to the indefeasible payment in full
of all of such Credit Party’s Obligations;

 

(k) Indebtedness constituting Permitted Guarantee Obligations;

 

(l) Indebtedness in respect of Permitted Sale and Leaseback Transactions;
provided, at the time of such entering into such Permitted Sale and Leaseback
Transaction and after giving effect thereto, the aggregate Dollar Equivalent
amount of Attributable Debt for such Permitted Sale and Leaseback Transaction
and for all Permitted Sale and Leaseback Transactions so entered into by
Borrowers and their Subsidiaries, together with the Dollar Equivalent of
Indebtedness permitted to be outstanding pursuant to clauses (f) and (g) of this
Section 8.2 does not exceed 5% of Company’s Consolidated Tangible Assets as set
forth on the last financial statements delivered by Company pursuant to Section
7.1;

 

(m) Indebtedness incurred by any Foreign Subsidiary in addition to that referred
to elsewhere in this Section 8.2 in a Dollar Equivalent principal amount not to
exceed $35,000,000 in the aggregate; and

 

(n) Indebtedness (including any refinancings of such Indebtedness) incurred by
Domestic Subsidiaries in addition to that referred to elsewhere in this Section
8.2 in a principal amount not to exceed in the aggregate $35,000,000;

 

(o) Indebtedness of Borrowers or any of their Subsidiaries consisting of
take-or-pay obligations consistent with past practice contained in supply
agreements entered into in the ordinary course of business;

 

(p) Indebtedness in respect of obligations secured by Customary Permitted Liens;
and

 

- 95 -



--------------------------------------------------------------------------------

(q) Guarantee Obligations incurred by Company or any Subsidiary of obligations
of any employee, officer or director of Company or any such Subsidiary in
respect of loans made to such employee, officer or director in connection with
such Person’s acquisition of Capital Stock, phantom stock rights, capital
appreciation rights or similar equity-like interests in Company or any such
Subsidiary in an aggregate amount not to exceed $7,500,000 outstanding at any
one time.

 

8.3 Fundamental Changes. No Borrower will nor will permit any of its
Subsidiaries to, merge into, amalgamate or consolidate with any other Person, or
permit any other Person to merge into, amalgamate or consolidate with it, or
liquidate, wind-up or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, the Company may amalgamate with or merge with any Person in a
transaction where the Company is the surviving corporation and any Subsidiary
(other than a Receivables Subsidiary, Insurance Subsidiary or Timber SPV) (i)
may amalgamate with or merge into Company in a transaction in which Company is
the surviving corporation, (ii) may amalgamate with or merge into any Credit
Party in a transaction in which the surviving entity is a Credit Party or that
becomes a Credit Party simultaneously with such merger in connection with a
Permitted Acquisition and pursuant to which such surviving Credit Party assumes
all of the Obligations of the Person so amalgamated or merged, (iii) that is not
a Credit Party may amalgamate with or merge into any Subsidiary that is not a
Credit Party or any Person that becomes a Credit Party or a Subsidiary
simultaneously with such merger, (iv) may merge into any other Person that
becomes a Credit Party in connection with a Permitted Acquisition, (v) may
liquidate, wind-up or dissolve if Company determines in good faith that such
liquidation, winding-up or dissolution is in the best interests of Company and
is not materially disadvantageous to the Lenders, provided that, any such
amalgamation or merger involving a Person that is not a Controlled Subsidiary
immediately prior to such amalgamation or merger shall not be permitted unless
also permitted by Section 8.7.

 

8.4 Asset Sales. No Borrower will nor will permit any of its Subsidiaries to,
convey, sell, lease or otherwise dispose of (or become party to any agreement,
note, indenture or other instrument pursuant to which such Person agrees to do
any of the foregoing at any future time without Administrative Agent’s prior
written consent) all or any part of their property or assets, or enter into any
Sale and Leaseback Transaction, except that:

 

(a) Company and its Subsidiaries may sell, contribute and make other transfers
of Receivables Facility Assets pursuant to the Receivables Documents under a
Permitted Accounts Receivable Securitization and Soterra LLC may sell Timber
Assets in connection with any Timberland Installment Note Transaction;

 

(b) Borrowers and their Subsidiaries may lease, including subleases and
assignments of leases and subleases, real or personal property in the ordinary
course of business;

 

(c) Borrowers and their Subsidiaries may sell Inventory in the ordinary course
of business;

 

(d) Borrowers and their Subsidiaries may sell or discount, in each case without
recourse and in the ordinary course of business, accounts receivable arising in
the ordinary course of business (x) which are overdue, or (y) which such
Borrower or Subsidiary may reasonably determine are difficult to collect but
only in connection with the compromise or collection thereof consistent with
prudent business practice (and not as part of any bulk sale or financing of
receivables); provided, however, that any Foreign Subsidiary may effect such
sale or discount with recourse or without recourse if such sale or discount is
consistent with its past practice or is consistent with customary practice in
such Subsidiary’s country of business;

 

- 96 -



--------------------------------------------------------------------------------

(e) Asset Dispositions by Company or any of its Subsidiaries to Company or any
Domestic Subsidiary (other than Soterra LLC or a Timber SPV), Asset Dispositions
by any Foreign Borrower to any other Foreign Borrower; Asset Dispositions from
any Foreign Subsidiary (other than any Foreign Borrower) to any other Foreign
Subsidiary and to the extent permitted by Section 8.7, Asset Dispositions by any
Domestic Subsidiary to any Foreign Borrower and any other transaction permitted
by Section 8.7;

 

(f) Borrowers and their Subsidiaries may enter into consignment arrangements (as
consignor or as consignee) or similar arrangements for the sale or purchase of
goods in the ordinary course of business;

 

(g) Borrowers and their Subsidiaries may make Investments and Acquisitions
permitted pursuant to Section 8.7;

 

(h) Borrowers and their Subsidiaries may enter into licenses or sublicenses of
software, trademarks and other Intellectual Property and general intangibles in
the ordinary course of business and which do not materially interfere with the
business of such Person;

 

(i) Borrowers and their Subsidiaries may enter into Sale and Leaseback
Transactions permitted under Section 8.2(l);

 

(j) Borrowers and their Subsidiaries may make Restricted Payments permitted
pursuant to Section 8.5, may grant Permitted Liens, may make Capital
Expenditures permitted by Section 9.1, may enter into transactions permitted by
Section 8.3, and may lease property in transactions not prohibited by this
Agreement;

 

(k) Borrowers and their Subsidiaries may make dispositions in the ordinary
course of business of equipment and other tangible personal property that is
obsolete, uneconomical, surplus, worn-out, excess or no longer useful in the
Company’s and its Subsidiaries’ business;

 

(l) Borrowers and their Subsidiaries may make dispositions of owned or leased
vehicles in the ordinary course of business;

 

(m) Borrowers and their Subsidiaries may make other Asset Dispositions
(excluding a Soterra Disposition) for fair value, provided (A) 75% of the
aggregate sales price from such Asset Disposition shall be paid in Cash or Cash
Equivalents; and (B) that the aggregate book value (at the time of disposition
thereof) of all assets then proposed to be disposed of together with all other
assets disposed of since the Closing Date pursuant to this clause (m), does not
exceed 5% of the Consolidated Tangible Assets of Company at such time, in each
case, measured as of the date of the last such sale based on the last financial
statements delivered by Company pursuant to Section 7.1; provided, however, to
the extent that the Net Sale Proceeds of any Asset Disposition that are not
required to be used to prepay the Loans pursuant to Section 4.3(b) are used to
purchase assets used or to be used in the businesses referred to in Section 7.4
in the time period prescribed in Section 4.3(b), and if Company or such
Subsidiary has complied with the provisions of Section 7.12 with respect to any
assets purchased with such reinvested proceeds, such Asset Disposition shall be
disregarded for purposes of calculations pursuant to this Section 8.4(m) (and
shall otherwise be deemed to be permitted under this Section 8.4(m)) to the
extent of the reinvested proceeds, from and after the time of compliance with
Section 7.12 with respect to the acquisition of such other property;

 

- 97 -



--------------------------------------------------------------------------------

(n) the Soterra Disposition; provided, however, that such Soterra Disposition is
pursuant to a substantially contemporaneous exchange for, or acquisition of,
other timberland properties, or that at the time of such Soterra Disposition and
after giving effect thereto, (i) no Unmatured Event of Default or Event of
Default shall have occurred and be continuing; (ii) the Company shall be in pro
forma compliance with the financial covenants in Article IX hereof as if the
Soterra Disposition had occurred on the first day of the most recently completed
fiscal period for measuring compliance with such financial covenants; (iii) the
Net Cash Proceeds therefrom are applied pursuant to Section 4.3(b) or Section
8.5(b); and (iv) the Soterra Disposition will not result in the breach of or
default under any material Contractual Obligation of any Company, and (v) in the
case of a Soterra Disposition described in clause (b) of the definition thereof,
all guarantees by Soterra LLC of any Obligations shall be simultaneously
released;

 

(o) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
similar replacement equipment; and

 

(p) Asset Dispositions contemplated by Schedule 8.4 so long as made for fair
market value as reasonably determined by the Company and on ordinary business
terms and so long as the Net Cash Proceeds therefrom are applied pursuant to
Section 4.3(b).

 

In the event the Required Lenders waive the provisions of this Section 8.4 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
Section 8.4, such Collateral shall be sold free and clear of the Liens created
by the Security Documents, and Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

 

8.5 Dividends or Other Distributions. No Borrower will nor will permit any of
its Subsidiaries to, either: (i) declare or pay any dividend or make any
distribution on or in respect of its Capital Stock (“Dividend”) or to the direct
or indirect holders of its Capital Stock (except (A) dividends or distributions
payable solely in such Capital Stock or in options, warrants or other rights to
purchase such Capital Stock and (B) dividends, distributions or redemptions
payable to (1) Company or a Wholly-Owned Subsidiary of Company and (2) any other
Subsidiary of Company in compliance with applicable corporation or other
organizational law; or (ii) purchase, redeem or otherwise acquire or retire for
value any Capital Stock of Borrowers other than in exchange for, or out of
proceeds of, the substantially concurrent sale (other than to an Affiliate of
any Borrower) of other Capital Stock of such Borrower or as permitted in (i)(B)
above or (iii) purchase, defease, redeem, prepay, decrease or otherwise acquire
or retire for value, prior to any scheduled final or stated maturity, any
Indebtedness (other than with the proceeds of Permitted Refinancing
Indebtedness) that is either subordinate or junior in right of payment to the
Obligations (other than Intercompany Indebtedness subordinated as a result of
Section 8.2(k) or as permitted by Section 8.12); (any of the foregoing being
hereinafter referred to as a “Restricted Payment”); provided, however, Company
may make scheduled principal and interest payments on Indebtedness permitted
pursuant to Section 8.2 in accordance with the terms of the documents governing
such Indebtedness and make distributions to the extent necessary to enable
Company or a Subsidiary of Company to pay their taxes as they legally become
due; and; provided, further, that:

 

(a) so long as no Unmatured Event of Default or Event of Default then exists
pursuant to Sections 10.1(a), (e), or (f) or would result therefrom, Company may
make any Restricted Payment which, together with all other Restricted Payments
made pursuant to this Section 8.5(a) and Section 8.5(c) since the date hereof
would not exceed the sum of:

 

(i) 50% of Consolidated Net Income for each Fiscal Year ending during the period
beginning on November 1, 2004 and ending immediately prior to the date of such
Restricted

 

- 98 -



--------------------------------------------------------------------------------

Payment and for which financial statements complying with Section 7.1(b) have
been delivered to the Lenders (it being understood that there shall not be any
deductions for any net loss as shown on the Company’s income statement for any
Fiscal Year prepared in accordance with GAAP);

 

(ii) the aggregate Net Offering Proceeds received by Company from the issue or
sale of its Common Stock (including the issuance of Common Stock in conjunction
with the exercise of stock options) or Permitted Preferred Stock subsequent to
November 1, 2004 (other than an issuance or sale to a Subsidiary or an employee
stock ownership plan); and

 

(iii) $75,000,000.

 

(b) so long as no Unmatured Event of Default or Event of Default has occurred
and is continuing or would result therefrom, Company can make a Soterra
Disposition in the form of a dividend payment of its Capital Stock in Soterra
LLC, or Company may make a Restricted Payment from the Net Sale Proceeds of any
Soterra Disposition when the Net Sale Proceeds thereof are not used to make a
substantially contemporaneous exchange for, or acquisition of, other timberland
properties, and any Subsidiary may declare and make dividend payments and other
distributions so long as any such payments pursuant thereto by any
non-Wholly-Owned Subsidiary of the Company are made on a pro rata basis to such
Subsidiary’s shareholders generally; and

 

(c) on and after the date on which the Company achieves Dual Investment Grade
Status, and for so long as such Dual Investment Grade Status exists, Company may
make Restricted Payments provided that no Unmatured Event of Default or Event of
Default has occurred, is continuing or would result therefrom; provided,
however, in the event that Dual Investment Grade Status ceases to exist, any
Restricted Payments made pursuant to this Section 8.5(c) shall be counted for
purposes of the calculation of Restricted Payments (as if such Restricted
Payments had been made pursuant to Section 8.5(a)) and determining Company’s
ability to make Restricted Payments pursuant to Section 8.5(a).

 

Notwithstanding the foregoing, Company may pay dividends of up to the lesser of
(I) $0.01 per share of Class A Common Stock for each four consecutive Fiscal
Quarters and (II) $250,000 for each consecutive Fiscal Quarter, and Company may
pay Dividends within 60 days after the date of declaration thereof if at such
date of declaration such Dividend would have complied with this Section 8.5;
provided, however, that such Dividend if permitted only by Section 8.5(a) shall
be included (without duplication) in the calculation of the amount of Restricted
Payment for purpose of Section 8.5(a).

 

8.6 Issuance of Stock.

 

(a) Company will not issue any Capital Stock, except for such issuances of
Capital Stock of Company consisting of Common Stock or Permitted Preferred
Stock.

 

(b) No Borrower will nor will permit any of its Subsidiaries to, directly or
indirectly, issue, sell, assign, pledge or otherwise encumber or dispose of any
shares of Capital Stock of any Subsidiary of Company, except (i) to Company,
(ii) to another Wholly-Owned Subsidiary of Company, (iii) to qualified directors
if required by applicable law, (iv) pursuant to employee stock ownership or
employee benefit plans in effect on the date hereof or (v) as otherwise
permitted in connection with an Investment permitted by Section 8.7; provided
that Company can make the Soterra Disposition in the form of a dividend payment
of its Capital Stock in Soterra LLC, and provided further that nothing in this
Section 8.6(b) will prohibit Company or any Subsidiary from disposing of any
Capital Stock if the transaction would otherwise be permitted by Section 8.4.

 

- 99 -



--------------------------------------------------------------------------------

8.7 Loans, Investment and Acquisitions. No Borrower will nor will permit any of
its Subsidiaries to, make any Investments or make any Acquisitions except:

 

(a) Borrowers and their Subsidiaries may acquire and hold Cash and Cash
Equivalents;

 

(b) Investments existing on the date hereof identified on Schedule 8.7, without
giving effect to any additions thereto, but including any renewal or extension
of any thereof in the ordinary course of business and on ordinary business terms
in an amount not to exceed the original amount thereof;

 

(c) Investments required pursuant to the terms of any Permitted Accounts
Receivable Securitization;

 

(d) Investments (including debt obligations) in trade receivables or received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement (including settlements of litigation) of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;

 

(e) Company may enter into Hedging Agreements in compliance with Section 8.2(h);

 

(f) pledges or deposits made in the ordinary course of business;

 

(g) Subject to the limitations of Section 8.7(p), (i) Company or any Subsidiary
make any Investment in Company or any Domestic Subsidiary (other than Soterra
LLC, any Receivables Subsidiary, Insurance Subsidiary or Timber SPV); (ii) any
Foreign Subsidiary may make any Investment in any other Foreign Subsidiary which
is also a Controlled Subsidiary, the Company or any Domestic Subsidiary; and
(iii) the Company or any Subsidiary may make any Investments in any Wholly-Owned
Foreign Subsidiary to the extent made in the ordinary course to fund or support
the ordinary course operations of such Wholly-Owned Foreign Subsidiary or if de
minimis and made in connection with the organization or formation thereof;

 

(h) Borrowers or any Subsidiary may make Permitted Acquisitions (including
payments permitted by Section 8.2(i)) subject to clause (g) above in the case of
Investments by Company and any Domestic Subsidiary in any Foreign Subsidiary;

 

(i) extensions of trade credit, accounts or notes receivable and prepaid
expenses in the ordinary course of business and Investments consisting of
non-cash consideration received in the form of securities, notes or similar
obligations in connection with Asset Dispositions not prohibited by this
Agreement;

 

(j) Investments in joint ventures by Company or any of its Subsidiaries not at
any time exceeding the sum of (i) in the aggregate a Dollar Equivalent amount of
$35,000,000 in any Fiscal Year following the Closing Date plus (ii) the
aggregate net cash received by the Company and its Subsidiaries since the
Closing Date in connection with Investments under this clause (j) as interest,
dividends, distributions or other income and returns of capital from Investments
under this clause (j);

 

(k) other Investments not in excess of the sum of (i) the Dollar Equivalent
amount of $40,000,000 outstanding at any one time plus (ii) the aggregate net
cash received by the Company and its

 

- 100 -



--------------------------------------------------------------------------------

Subsidiaries since the Closing Date in connection with Investments under this
clause (k) as interest, dividends, distributions or other income and returns of
capital from Investments under this clause (k); provided, that any such
Investment that is an Acquisition complies with clauses (a) through (d) of the
definition of Permitted Acquisition;

 

(l) advances, loans or extensions of credit to suppliers in the ordinary course
of business consistent with past practice as of the Effective Date;

 

(m) advances, loans or extensions of credit by Company or any Subsidiary to any
of its employees (other than employees of Soterra LLC, any Insurance Subsidiary,
Timber SPV or any Receivables Company) in the ordinary course of business;
provided, however, that the aggregate amount of all such loans, advances and
extensions of credit shall not at any time exceed in the aggregate a Dollar
Equivalent amount of $7,500,000;

 

(n) Investments of any Person in the amount existing at the time such Person
became a Subsidiary, to the extent such Investment was not made in connection
with, or in contemplation of, such Person becoming a Subsidiary;

 

(o) Soterra LLC and any Timber SPV may make Investments in connection with any
Timberland Installment Note Transaction; and

 

(p) Investments consisting of the transfer of equipment (and any intellectual
property rights necessary for the use of such assets) to Foreign Subsidiaries in
the ordinary course of business so long as, at the time of any such transfer,
the sum of the current book value of the assets transferred plus the book values
of all other assets previously transferred to Foreign Subsidiaries pursuant to
this clause (p) (measured as of the time of the relevant transfer) since the
Effective Date, does not exceed 5% of the total assets of Company (measured at
the time of such transfer).

 

8.8 Transactions with Affiliates. No Borrower will nor will permit any of its
Subsidiaries to, conduct any business or enter into any transaction or series of
similar transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of any Borrower
(other than a Credit Party) unless the terms of such business, transaction or
series of transactions are as favorable to such Borrower, such Subsidiary as
terms that would be obtainable at the time for a comparable transaction or
series of similar transactions in arm’s-length dealings with an unrelated third
Person or, if such transaction is not one which by its nature could be obtained
from such Person, is on fair and reasonable terms, provided that, the following
shall be permitted: (v) the payment of customary fees to members of the Board of
Directors and compensation or employee benefit arrangements with employees of
Company or any Subsidiary, (w) transactions expressly permitted by Section 8.3
or Section 8.5, (x) transactions described in Schedule 8.8 or transactions
pursuant to a Soterra Disposition and (y) transactions in connection with
Permitted Accounts Receivable Securitizations and any Timberland Installment
Note Transaction.

 

8.9 Insurance Subsidiary. Notwithstanding anything to the contrary in this
Agreement, Insurance Subsidiary shall not engage in any business other than the
business of serving as a captive insurance company for Company and its
Subsidiaries and engaging in such necessary activities related thereto as may be
permitted to be engaged in by a Bermuda captive insurance company pursuant to
applicable Bermuda captive insurance company rules and regulations.

 

8.10 Sale or Discount of Receivables. The Borrowers shall not, and shall not
cause or permit any Subsidiary to, directly or indirectly, sell, with or without
recourse, or discount (other than in connection with trade discounts or
arrangements necessitated by the creditworthiness of the other party, in

 

- 101 -



--------------------------------------------------------------------------------

each case in the ordinary course of business consistent with past practice) or
otherwise sell for less than the face value thereof, notes or accounts
receivable, except (i) to any Domestic Credit Party (other than Soterra LLC or a
Timber SPV) and (ii) other than pursuant to a Permitted Accounts Receivable
Securitization and transactions permitted by Section 8.4(d) or Section 8.7.

 

8.11 Fiscal Year. Neither Company nor European Holdco will change its Fiscal
Year.

 

8.12 Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, Etc. No Borrower will nor will permit any of its Subsidiaries to:

 

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due)
any Indebtedness with a principal amount in excess of the Dollar Equivalent of
$10,000,000 (other than Intercompany Indebtedness subordinated as a result of
Section 8.2(j)) that is either subordinate or junior in right of payment to the
Obligations, other than pursuant to the issuance of Permitted Refinancing
Indebtedness, except (i) regularly scheduled payments of interest and regularly
scheduled payments of principal on Indebtedness permitted by Section 8.2, (ii)
the conversion or exchange of any Indebtedness into Capital Stock of Borrower,
(iii) Permitted Refinancing Indebtedness and (iv) the Company Refinancing;

 

(b) amend, terminate or modify, or permit the amendment, termination or
modification of, any provision of any documents governing Indebtedness described
in clause (a) above in a manner materially adverse to the interests of the
Lenders;

 

(c) enter into any Receivables Documents other than in connection with a
Permitted Accounts Receivable Securitization (unless such Receivables Documents
have been approved by Administrative Agent or are non-material documentation
entered into pursuant to such approved Receivables Documents) or amend or modify
in any material respect which is adverse to the Lenders any of such Receivables
Documents except as permitted by Section 8.10 unless such amendment or
modification has been approved by Administrative Agent (which shall not be
unreasonably withheld); provided, however, that if the Receivables Documents,
after giving effect to such amendment or modification, would constitute a
Permitted Accounts Receivable Securitization, then such approval of
Administrative Agent shall not be required; or

 

(d) amend, modify or change in any way materially adverse to the interests of
the Lenders, its Organizational Documents (including, without limitation, by
filing or modification of any certificate of designation) or By-Laws, or any
agreement entered into by it, with respect to its Capital Stock, or enter into
any new agreement with respect to its preferred stock in any manner materially
adverse to the interests of the Lenders.

 

8.13 Limitation on Certain Restrictions on Subsidiaries. No Borrower will nor
will permit any of its Material Subsidiaries, to create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Borrower or any Material Subsidiary of any Borrower to (i)
pay dividends or make any other distributions on its Capital Stock or pay any
Indebtedness or other Obligation owed to Company or any of its other
Subsidiaries, (ii) make any loans or advances to Company or any of its other
Material Subsidiaries, or (iii) transfer any of its property to Company or any
of its other Material Subsidiaries, except:

 

(a) any encumbrance or restriction pursuant to the Loan Documents, the Senior
Subordinated Notes, any documents evidencing Permitted Refinancing Indebtedness
with respect to any of the foregoing, any Permitted Accounts Receivable
Securitization (including limitations set forth in the charter documents of any
Receivable Subsidiary) or an agreement in effect at or entered into on the
Effective Date and reflected on Schedule 8.13(a) hereto or any encumbrance or
restriction on the assets of a Timber SPV arising out of a Timberland
Installment Note Transaction;

 

- 102 -



--------------------------------------------------------------------------------

(b) any encumbrance or restriction with respect to a Subsidiary of Company
pursuant to an agreement relating to any Indebtedness issued by such Subsidiary
on or prior to the date on which such Subsidiary became a Subsidiary of Company
or was acquired by Company (other than Indebtedness issued as consideration in,
or to provide all or any portion of the funds utilized to consummate, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary or was acquired by Company) and outstanding on such date;

 

(c) any such encumbrance or restriction consisting of customary provisions
restricting subletting or assignment of any leases governing leasehold interests
of Company or any of its Subsidiaries and customary provisions restricting
assignment of any agreement or license entered into by Company or any Subsidiary
in the ordinary course of business and customary restrictions in sales
agreements pending the closing of the applicable sale;

 

(d) any encumbrance or restriction existing solely as a result of a Requirement
of Law; and

 

(e) Permitted Liens or other restrictions contained in security agreements or
Capitalized Leases securing or otherwise related to Indebtedness permitted
hereby to the extent such restrictions restrict the transfer of the property
subject to such security agreements.

 

8.14 Accounting Changes. No Borrower will nor will permit any of its
Subsidiaries to, make any change in accounting policies affecting the
presentation of financial statements from those employed by it on the date
hereof, unless (i) such change is disclosed to the Lenders through
Administrative Agent or otherwise and (ii) relevant prior financial statements
that are affected by such change are restated (in form and detail reasonably
satisfactory to Administrative Agent) as may be required by GAAP to show
comparative results and (iii) Company delivers a report to Administrative Agent
calculating all financial statements and other relevant financial terms without
giving effect to such change.

 

ARTICLE IX

 

FINANCIAL COVENANTS

 

Company hereby agrees that, so long as the Commitments remain in effect or any
Loan or LC Obligation remains outstanding and unpaid or any other amount is
owing to any Lender or Administrative Agent hereunder (other than contingent
indemnity Obligations), Company shall not, directly or indirectly:

 

9.1 Capital Expenditures. (a) Permit Company or any of its Subsidiaries to, make
any Capital Expenditures, except that during any fiscal year set forth below
Company and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount so made by Company and its Subsidiaries (on a consolidated
basis) during any such fiscal year does not exceed $135,000,000;

 

- 103 -



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by Company and its Subsidiaries pursuant to
clause (a) above in any fiscal year (before giving effect to any increase in
such permitted expenditure amount pursuant to this clause (b)) is greater than
the amount of such Capital Expenditures made by Company and its Subsidiaries
during such fiscal year, such excess (the “Rollover Amount”) may be carried
forward and utilized to make Capital Expenditures in the next succeeding fiscal
year, provided that any Rollover Amount will be deemed to be the first Capital
Expenditures utilized by the Company and its Subsidiaries in such immediately
succeeding fiscal year and in no event shall any Rollover Amount be carried
forward beyond one (1) year.

 

9.2 Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter for the Test Period then ended to be less than 3.00 to
1.00.

 

9.3 Leverage Ratio. Permit the Leverage Ratio as of the last day of any Fiscal
Quarter for the Test Period then ended to be more than 3.50 to 1.00.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

10.1 Events of Default. Any of the following events, acts, occurrences or state
of facts shall constitute an “Event of Default” for purposes of this Agreement:

 

(a) Failure to Make Payments When Due. Any Borrower (i) shall default in the
payment of principal on any of the Loans or any reimbursement obligation with
respect to any Letter of Credit; or (ii) shall default in the payment of
interest on any of the Loans or default in the payment of any fee or any other
Obligation when due and such default in payment shall continue for five (5)
Business Days; or

 

(b) Representations and Warranties. Any representation or warranty made by any
Credit Party, as the case may be, to Administrative Agent or any Lender
contained in any Loan Document or certificate delivered to Administrative Agent
or any Lender pursuant hereto or thereto shall have been incorrect in any
material respect on the date as of when made or deemed made, or

 

(c) Covenants. Any Credit Party shall (i) default in the performance or
observance of any term, covenant, condition or agreement on its part to be
performed or observed under Article VIII (other than Section 8.9 or Section
8.12(d)) and Article IX hereof or Section 7.3(a) or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of thirty (30) days after written notice to Company by Administrative
Agent or any Lender;

 

(d) Default Under Other Loan Documents. Any Credit Party shall default in the
performance or observance of any term, covenant, condition or agreement on its
part to be performed or observed hereunder or under any Loan Document (and not
constituting an Event of Default under any other clause of this Section 10.1)
and such default shall continue unremedied for a period of thirty (30) days
after written notice thereof has been given to Company by Administrative Agent;
or

 

(e) Voluntary Insolvency, Etc. Company or any of its Material Subsidiaries shall
become insolvent or generally fail to pay, or admit in writing its inability to
pay, its debts as they become

 

- 104 -



--------------------------------------------------------------------------------

due, or shall voluntarily commence any proceeding, make any proposal, seek any
relief under or file any petition or proposal under any bankruptcy, insolvency
or similar law in any jurisdiction or seeking dissolution, reorganization,
arrangement, composition or readjustment or the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, court appointed
monitor, administrator, administrative receiver, liquidator or other similar
official for it or a substantial portion of its property, assets or business or
to effect a plan or other arrangement with its creditors, or shall file any
answer admitting the jurisdiction of the court and the material allegations of
an involuntary petition filed against it in any bankruptcy, insolvency or
similar proceeding in any jurisdiction, or shall be adjudicated bankrupt, or
shall make a general assignment for the benefit of creditors, or shall consent
to, or acquiesce in the appointment of, a receiver, receiver and manager,
interim receiver, trustee, custodian, sequestrator, court appointed monitor,
administrator, administrative receiver, liquidator or other similar official for
a substantial portion of its property, assets or business, shall call a meeting
of its creditors with a view to arranging a composition or adjustment of its
debts or shall take any corporate action authorizing any of the foregoing; or

 

(f) Involuntary Insolvency, Etc. Involuntary proceedings or an involuntary
petition shall be commenced or filed against Company or any of its Material
Subsidiaries under any bankruptcy, insolvency or similar law in any jurisdiction
or seeking the dissolution, reorganization, arrangement, composition,
readjustment, winding up, liquidation, suspension of operations of it or the
appointment of a receiver, receiver and manager, interim receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for it or of a substantial part of its
property, assets or business, or to effect a plan or other arrangement with its
creditors or any writ, judgment, warrant of attachment, sequestration, execution
or similar process shall be issued or levied against a substantial part of its
property, assets or business, and such proceedings or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded, within sixty (60) days
after commencement, filing or levy, as the case may be, or any order for relief
shall be entered in any such proceeding; or

 

(g) Default Under Other Agreements. (i) Any Credit Party shall default in the
payment when due, whether at stated maturity or otherwise, of any Indebtedness
(other than Indebtedness owed to the Lenders under the Loan Documents) in excess
of $30,000,000 in the aggregate beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii) a
default shall occur in the performance or observance of any agreement or
condition to any such Indebtedness referred to in clause (i) of this Section
10.1(g) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice of
acceleration or similar notice is required), any such Indebtedness to become due
or be repaid prior to its stated maturity or (iii) any such Indebtedness
referred to in clause (i) of this Section 10.1(g) of the Credit Parties shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required payment or prepayment, prior to the stated maturity
thereof; or

 

(h) Invalidity of Subordination Provisions. The subordination provisions of any
agreement or instrument governing the Senior Subordinated Notes, any other
documents evidencing, guaranteeing or otherwise governing subordinated notes
evidencing any Permitted Additional Indebtedness or any Permitted Refinancing
Indebtedness is for any reason revoked or invalidated, or otherwise ceases to be
in full force and effect, or the Loans and the other Obligations hereunder
entitled to receive the benefits of any Loan Document is for any reason
subordinated or does not have the priority contemplated by this Agreement or
such subordination provisions; or

 

- 105 -



--------------------------------------------------------------------------------

(i) Judgments. One or more judgments or decrees shall be entered against a
Credit Party involving, individually or in the aggregate, a liability (to the
extent not paid or covered by insurance) of $30,000,000 or more and shall not
have been vacated, discharged, satisfied, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or

 

(j) Security Documents. Except as contemplated by Section 7.10, at any time
after the execution and delivery thereof, any of the Security Documents shall
cease to be in full force and effect (other than, except in the case of
documents governed by other than U.S. law, due to the effect of applicable
foreign law or action of any foreign government or as otherwise provided in any
Loan Document) or shall cease to give Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a first priority perfected
security interest in, and Lien on, all of the Collateral), in favor of
Collateral Agent for the benefit of the Secured Creditors superior to and prior
to the rights of all third Persons and subject to no other Liens (except to the
extent expressly permitted herein or therein); or

 

(k) Guarantees. Any Guarantee or any provision thereof shall (other than as a
result of the actions taken by Administrative Agent or the Lenders to release
such Guarantee) cease to be in full force and effect in accordance with its
terms or the terms of any other Loan Document, or any Guarantor or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under any Guarantee (except to the extent expressly
permitted herein or therein); or

 

(l) ERISA. Either (i) any Termination Event shall have occurred, (ii) a trustee
shall be appointed by a United States District Court to administer any Plan or
Multiemployer Plan, (iii) the PBGC institutes proceedings to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (iv)
Company or any of its Subsidiaries shall become liable to the PBGC or any other
party under Section 4062, 4063 or 4064 of ERISA with respect to any Plan or (v)
any Borrower or any Subsidiary of any Borrower fails to make a deficit reduction
contribution required under Code Section 412(l) to any Plan by the due date for
such contribution; if as of the date thereof or any subsequent date, the sum of
each of Company’s and its Subsidiaries’ various liabilities (such liabilities to
include, without limitation, any liability to the PBGC or to any other party
under Section 4062, 4063 or 4064 of ERISA with respect to any Plan, or to any
Multiemployer Plan under Section 4201 et seq. of ERISA) as a result of such
events listed in subclauses (i) through (v) above exceeds $30,000,000 in the
aggregate; or

 

(m) Change of Control. A Change of Control shall occur; or

 

(n) Dissolution. Any order, judgment or decree shall be entered against Company
or any Material Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or Company or any Material Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.

 

If any of the foregoing Events of Default shall have occurred and be continuing,
Administrative Agent, at the written direction of the Required Lenders, shall
take one or more of the following actions: (i) by written notice to Borrowers
declare the Total Commitment to be terminated whereupon the Total Commitment
shall forthwith terminate, (ii) by written notice to Borrowers declare all sums
then owing by Borrowers hereunder and under the Loan Documents to be forthwith
due and payable, whereupon all such sums shall become and be immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived by Borrowers or (iii) direct Borrowers to pay (and
each Borrower agrees that upon receipt of such notice, or immediately and
automatically upon the occurrence and during the continuance of any Event of
Default specified in Section 10.1(e) or Section 10.1(f) with respect to such
Borrower it will pay) to Administrative

 

- 106 -



--------------------------------------------------------------------------------

Agent at the Payment Office such additional amount of cash, to be held as
security by Administrative Agent for the benefit of the Secured Creditors, as is
equal to the sum of (a) the aggregate Stated Amount of all Letters of Credit
issued for the account of Company and its Subsidiaries and then outstanding and
(b) the aggregate amount of all Unpaid Drawings, and (c) all unmatured BAs, and
(iv) enforce, as Administrative Agent the Guarantees and all of the Liens and
security interests created pursuant to the Security Documents in accordance with
their terms. In cases of any occurrence of any Event of Default described in
Section 10.1(e) or Section 10.1(f) with respect to Company or European Holdco,
the Loans, together with accrued interest thereon and all of the other
Obligations, shall become immediately and automatically due and payable
forthwith and the Total Commitment immediately and automatically terminated
without the requirement of any such acceleration or request, and without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Borrower, any provision of this Agreement or any other
Loan Document to the contrary notwithstanding, and other amounts payable by
Borrowers hereunder shall also become immediately and automatically due and
payable all without notice of any kind.

 

Anything in this Section 10.1 to the contrary notwithstanding, Administrative
Agent shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans by written instrument filed with Borrowers, provided
that, at the time such acceleration is so rescinded and annulled: (A) all past
due interest and principal, if any, on the Loans and all other sums payable
under this Agreement and the other Loan Documents shall have been duly paid, and
(B) no other Event of Default shall have occurred and be continuing which shall
not have been waived in accordance with the provision of Section 12.1 hereof.

 

10.2 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

ARTICLE XI

 

ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

11.1 Appointment. The Lenders hereby appoint DB as Administrative Agent (for
purposes of this Agreement, the term “Administrative Agent” shall include DB in
its capacity as Collateral Agent pursuant to the Security Documents) and as
Collateral Agent for the Secured Creditors under all applicable Security
Documents and Guarantees (Administrative Agent and Collateral Agent are
sometimes referred to in this Article XI as the “Agents”, and individually as an
“Agent”) to act as herein specified herein and in the other Loan Documents. Each
Lender hereby irrevocably authorizes and each holder of any Note by the
acceptance of such Note shall be deemed to irrevocably authorize Agents to take
such action on its behalf under the provisions hereof, the other Loan Documents
(including, without limitation, to give notices and take such actions on behalf
of the Required Lenders as are consented to in writing by the Required Lenders)
and any other instruments, documents and agreements referred to herein or
therein and to exercise such powers hereunder and thereunder as are specifically
delegated to Agents by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Agents may perform any of their respective duties
hereunder and under the other Loan Documents, by or through their officers,
directors, agents, employees or affiliates.

 

11.2 Nature of Duties. Agents shall have no duties or responsibilities except
those expressly set forth in this Agreement. The duties of Agents shall be
mechanical and administrative in nature.

 

- 107 -



--------------------------------------------------------------------------------

EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT EACH AGENT SHALL NOT HAVE, BY
REASON OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO
OR IN RESPECT OF ANY LENDER. Nothing in any of the Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon Agents any
obligations in respect of any of the Loan Documents except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of Borrowers in connection
with the making and the continuance of the Loans hereunder and shall make its
own appraisal of the credit worthiness of each Borrower, and Agents shall have
no duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before making of the Loans or at any time or times
thereafter. Agents will promptly notify each Lender at any time that the
Required Lenders have instructed it to act or refrain from acting pursuant to
Article X.

 

11.3 Exculpation, Rights Etc. Neither Agents nor any of their respective
officers, directors, agents employees or affiliates shall be liable for any
action taken or omitted by them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct. Agents shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, or sufficiency of any of the Loan Documents or any other
document or the financial condition of any Borrower. Agents shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any of the Loan
Documents or any other Document or the financial condition of any Borrower, or
the existence or possible existence of any Unmatured Event of Default or Event
of Default unless requested to do so by the Required Lenders. Agents may at any
time request instructions from the Lenders with respect to any actions or
approvals (including the failure to act or approve) which by the terms of any of
the Loan Documents, Agents are permitted or required to take or to grant, and if
such instructions are requested, Agents shall be absolutely entitled to refrain
from taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders or all Lenders, as applicable. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agents as a result of Agents acting, approving or refraining from acting
or approving under any of the Loan Documents in accordance with the instructions
of the Required Lenders or, to the extent required by Section 12.1, all of the
Lenders.

 

11.4 Reliance. Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype or telecopier message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining herein or to
any of the other Loan Documents and their duties hereunder or thereunder, upon
advice of counsel selected by Agents.

 

11.5 Indemnification. To the extent Agents are not reimbursed and indemnified by
Borrowers as required herein, the Lenders will reimburse and indemnify Agents
for and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Agents, acting pursuant hereto in such capacity in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by Agents under this Agreement or any of the other Loan
Documents, in proportion to each Lender’s Aggregate Pro Rata Share of the Total
Commitment; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, claims, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s gross negligence or willful misconduct. The obligations of the Lenders
under this Section 11.5 shall survive the payment in full of the Notes and the
termination of this Agreement.

 

- 108 -



--------------------------------------------------------------------------------

For purposes hereof, “Aggregate Pro Rata Share” means, when used with reference
to any Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such desired aggregate or total amount by a
fraction the numerator of which shall be the aggregate principal amount of such
Lender’s Multicurrency Revolving Loan and Swing Line Loans and the denominator
of which shall be the aggregate of all of the Loans outstanding hereunder.

 

11.6 Administrative Agent In Its Individual Capacity. With respect to its Loans
and Commitments (and its Multicurrency Revolver Pro Rata Share), each Agent
shall have and may exercise the same rights and powers hereunder and are subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or holder of Obligations. The terms “Lenders”, “holder of
Obligations” or “Required Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include Agents in their individual capacity
as a Lender, one of the Required Lenders or a holder of Obligations. Agents may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with Company or any Subsidiary or affiliate of
Company as if it were not acting as Administrative Agent or Collateral Agent
hereunder or under any other Loan Document, including, without limitation, the
acceptance of fees or other consideration for services without having to account
for the same to any of the Lenders.

 

11.7 Notice of Default. Agents shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default or Unmatured Event of Default
hereunder unless such Agent has received written notice from a Lender or a
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. In the event that either Agent receives such a notice, such Agent
shall give prompt notice thereof to the Lenders.

 

11.8 Holders of Obligations. Agents may deem and treat the payee of any
Obligation as reflected on the books and records of such Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agents pursuant to
Section 12.8(c). Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is the holder
of any Obligation shall be conclusive and binding on any subsequent holder,
transferee or assignee of such Obligation or of any Obligation or Obligations
granted in exchange therefor.

 

11.9 Resignation by Administrative Agent.

 

(a) Administrative Agent may resign from the performance of all its functions
and duties hereunder at any time by giving thirty (30) days’ prior written
notice to Company and the Lenders. Such resignation shall take effect upon the
acceptance by a successor Administrative Agent of appointment pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Administrative Agent who shall be satisfactory to Company and shall be
an incorporated bank or trust company.

 

(c) If a successor Administrative Agent shall not have been so appointed within
said fifteen (15) Business Day period, Administrative Agent, with the consent of
Company, shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent until such time, if any, as the Required Lenders, with the
consent of Company, appoint a successor Administrative Agent as provided above.

 

- 109 -



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) by the twentieth (20th) Business Day after the date such notice of
resignation was given by Administrative Agent, such resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
Administrative Agent hereunder until such time, if any, as the Required Lenders,
with the consent of Company, appoint a successor Administrative Agent as
provided above.

 

11.10 The Joint Lead Arrangers, Sole Book Runner, Syndication Agent and
Co-Documentation Agents. Notwithstanding any other provision of this Agreement
or any provision of any other Loan Document, each of the Joint Lead Arrangers,
Sole Book Runner, Syndication Agent and Co-Documentation Agents are named as
such for recognition purposes only, and in their respective capacities as such
shall have no powers, duties, responsibilities or liabilities with respect to
this Agreement or the other Loan Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that the Joint Lead
Arrangers, Sole Book Runner, Syndication Agent and Co-Documentation Agents shall
be entitled to all indemnification and reimbursement rights in favor of “Agents”
as provided for under Section 11.5. Without limitation of the foregoing, none of
Joint Lead Arrangers, Sole Book Runner, Syndication Agent or Co-Documentation
Agents shall, solely by reason of this Agreement or any other Loan Documents,
have any fiduciary relationship in respect of any Lender or any other Person.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1 No Waiver; Modifications in Writing.

 

(a) No failure or delay on the part of Agents or any Lender in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to Agents or any Lender at law or in equity
or otherwise. Neither this Agreement nor any terms hereof may be amended,
modified, supplemented, waived, discharged, terminated or otherwise changed
unless such amendment, modification, supplement, waiver, discharge, termination
or other change is in writing signed by Company, European Holdco and the
Required Lenders, provided that, no such amendment, modification, supplement,
waiver, discharge, termination or other change shall, without the consent of
each Lender (other than a Defaulting Lender) (with Obligations directly affected
thereby in the case of the following clause (i)):

 

(i) extend the final scheduled maturity of any Loan or Note (or extend the
stated maturity of any Letter of Credit beyond the Multicurrency Revolver
Termination Date), or reduce the rate or extend the time of payment of interest
or fees thereon except for waivers of Default Rate interest, or reduce the
principal amount thereof or extend the time of payment or reduce the amount of
any other amounts payable hereunder or under any other Loan Document,

 

(ii) release all or substantially all of the Guarantors or all or substantially
all of the Collateral (except as expressly provided in the Security Documents or
in this Agreement),

 

(iii) amend, modify or waive any provision of this Section 12.1 (except for
technical amendments with respect to additional extensions of credit pursuant to
Section 2.9 which afford the protections to such additional extensions of credit
of the type provided to the Loans on the date hereof) or reduce any percentage
specified in the definition of Required Lenders,

 

- 110 -



--------------------------------------------------------------------------------

(iv) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement;

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:

 

(A) increase or extend the Commitments of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of Schedule 1.1(c), conditions precedent,
representations, warranties, covenants, Events of Default or Unmatured Events of
Default shall not constitute an increase of the Commitment of any Lender),

 

(B) without the consent of DB and each Facing Agent that has issued an
outstanding Letter of Credit, amend, modify or waive any provision of Section
2.10 or alter its rights or obligations with respect to Letters of Credit,

 

(C) without the consent of Administrative Agent, amend, modify or waive any
provision of Article XI as same applies to Administrative Agent or any other
provisions as same relates to the rights or obligations of Administrative Agent,

 

(D) without the consent of Administrative Agent, amend, modify or waive any
provisions relating to the rights or obligations of Administrative Agent under
the other Loan Documents,

 

(E) without the consent of the Majority Lenders of each Facility which is being
allocated a lesser prepayment, repayment or commitment reduction, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Facilities (although the Required Lenders may waive in
whole or in part, any such prepayment, repayment or commitment reduction so long
as the application, as amongst the various Facilities, of any such prepayment,
repayment or commitment reduction which is still required to be made is not
altered),

 

(F) without the consent of the Majority Lenders of each Facility amend the
definition of Majority Lenders or Required Lenders, or

 

(G) without the consent of the Majority Lenders of the Multicurrency Revolving
Facility, amend the definition of Multicurrency Revolver Pro Rata Share.

 

(b) In addition to the amendments effected pursuant to the foregoing Section
12.1(a), Schedule 1.1(c) may be amended as follows:

 

(i) Schedule 1.1(c) will be amended to add Foreign Subsidiaries of Company as
additional Subsidiary Borrowers upon (A) execution and delivery by Company, any
such Subsidiary Borrower and Administrative Agent of a Joinder Agreement in the
form of Exhibit 12.1(b) and acceptable to Administrative Agent, (B) delivery to
Administrative Agent of (1) to the extent not previously delivered, the pledge
and guarantee agreements required pursuant to Sections 7.12 and 7.14, (2) an
opinion of counsel which covers the matters set forth in Exhibit 5.1(d)(ii) with
such exceptions as are reasonably satisfactory to Administrative Agent and (3)
such other documents with respect thereto as Administrative Agent shall
reasonably request.

 

- 111 -



--------------------------------------------------------------------------------

(ii) Schedule 1.1(c) will be amended to remove any Subsidiary as a Subsidiary
Borrower upon (A) execution and delivery by Company of a written request
providing for such amendment and (B) repayment in full of all outstanding Loans
and other Obligations of such Subsidiary Borrower.

 

(c) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (a)(i)
through (iv), inclusive, of the first proviso to the third sentence of Section
12.1(a), the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
the applicable Borrower shall have the right to replace each such non-consenting
Lender or Lenders (or, at the option of Borrowers if the respective Lender’s
consent is required with respect to less than all Loans and/or Commitments, to
replace only the respective Loans and/or Commitments of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to Section 3.7
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed amendment, modification, supplement. waiver, discharge,
termination or other change.

 

(d) Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Administrative Agent to be delivered pursuant to
Section 2.9 in connection with a Revolver Increase, this Agreement shall be
deemed amended without further action by any Lender to reflect, as applicable,
the new Lenders and the terms of such Revolver Increase.

 

12.2 Further Assurances.

 

(a) Each Borrower agrees to do such further acts and things and to execute and
deliver to Agents such additional agreements, powers and instruments, as Agents
may reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or any of the Loan Documents or to better assure and
confirm unto Administrative Agent its rights, powers and remedies hereunder.

 

(b) Without limitation to the generality of Section 12.2(a), upon the request of
the Administrative Agent, European Holdco agrees that this Agreement and any
other Loan Document to which it is a party shall be formalized, at its sole cost
and expense, in a Spanish notarial document (escritura pública or póliza
intervenida). European Holdco acknowledges and agrees that such escritura
pública or póliza intervenida shall expressly state that the Administrative
Agent and the Lenders are entitled, without limitation to their other rights and
remedies, all of which are expressly reserved, to claim all amounts outstanding
under the Loan Documents following any non-payment of any amount due thereunder.

 

12.3 Notices, Etc. Except where telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto or any other Person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable overnight or courier delivery service, or by
prepaid telex or telecopier, and shall be deemed to be given for purposes of
this Agreement on the third day after deposit in registered or certified mail,
postage prepaid, and otherwise on the date that such writing is delivered or
sent to the intended recipient thereof, or in the case of notice delivered by
telecopy or email, upon completion of transmission with a copy of such notice
also being delivered under any of the methods provided above, all in accordance
with the provisions of this Section 12.3. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing

 

- 112 -



--------------------------------------------------------------------------------

provisions of this Section 12.3, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto at their respective addresses (or to their respective telex, TWX or
telecopier numbers) indicated on Schedule 12.3 hereto or, in the case of any
Assignee, on its signature page to its Assignment and Assumption Agreement and,
in the case of telephonic instructions or notices, by calling the telephone
number or numbers indicated for such party on Schedule 12.3 hereto or such
Assignment and Assumption Agreement, as the case may be.

 

12.4 Costs, Expenses and Taxes; Indemnification.

 

(a) Generally. Company and European Holdco agree jointly and severally to pay
promptly upon request by Administrative Agent (or any Lender, in connection with
any enforcement or atonement as provided below) all reasonable costs and
expenses in connection with the negotiation, preparation, printing, typing,
reproduction, execution, delivery and syndication of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein and any amendment, waiver, consent relating hereto or thereto or other
modifications of (or supplements to) any of the foregoing and any and all other
documents and instruments furnished pursuant hereto or thereto or in connection
herewith or therewith, including without limitation, the reasonable fees and
out-of-pocket expenses of Winston & Strawn LLP, special counsel to
Administrative Agent, and any local counsel retained by Administrative Agent
relative thereto (including, for purposes of illustration, notarial fees and
translation costs), other Attorney Costs, independent public accountants and
other outside experts retained by Administrative Agent in connection with the
administration of this Agreement and the other Loan Documents, and all
reasonable search fees, appraisal fees and expenses, filing and recording fees
and all reasonable costs and expenses (including, without limitation, Attorney
Costs), if any, in connection with the enforcement of this Agreement, any of the
Loan Documents or any other agreement furnished pursuant hereto or thereto or in
connection herewith or therewith. In addition, Company and European Holdco agree
jointly and severally to pay any and all present and future stamp, transfer,
excise and other similar taxes payable or determined to be payable in connection
with the execution and delivery of this Agreement, any Loan Document, or the
making of any Loan, and each agrees to save and hold Agents and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay by any Borrower in paying, or omission by any Borrower to pay,
such taxes. Any portion of the foregoing fees, costs and expenses which remains
unpaid more than thirty (30) days following any Agent’s or any Lender’s
statement and the due date thereof shall bear interest from the date of such due
date at the Default Rate.

 

(b) Indemnification. Company and European Holdco agree jointly and severally to
indemnify and hold harmless DBSI, Syndication Agent, Co-Documentation Agents,
Administrative Agent and each Lender and each director, officer, employee,
agent, attorney and Affiliate of DBSI, Syndication Agent, Co-Documentation
Agents, Administrative Agent and each Lender (each such Person an “Indemnified
Person” and collectively, the “Indemnified Persons”) from and against all
losses, claims, damages, obligations (including removal or remedial actions),
reasonable expenses or liabilities (not including Excluded Taxes and Taxes as to
which Borrowers are not required to make any payment of additional amounts
pursuant to Section 4.6(c) hereof) to which such Indemnified Person may become
subject, insofar as such losses, claims, damages, penalties, obligations
(including removal or remedial actions), reasonable expenses or liabilities (or
actions, suits or proceedings including any investigation or claims in respect
thereof (whether or not Administrative Agent or any Lender is a party thereto))
arise out of, in any way relate to, or result from the transactions contemplated
by this Agreement or any of the other Loan Documents and to reimburse each
Indemnified Person within (30) days of their demand, for any Attorney Costs or
other reasonable expenses incurred in connection with investigating, preparing
to defend or defending any such loss, claim, damage, liability, action or claim;
provided, however,

 

- 113 -



--------------------------------------------------------------------------------

(i) that no Indemnified Person shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it arises or results from the gross negligence or
willful misconduct of such Indemnified Person or from such Indemnified Person’s
breach of its obligations under this Agreement as finally determined by a court
of competent jurisdiction and

 

(ii) that nothing contained herein shall affect the express contractual
obligations of the Lenders to Borrowers contained herein.

 

If any action, suit or proceeding arising from any of the foregoing is brought
against Administrative Agent, any Lender or any other Person indemnified or
intended to be indemnified pursuant to this Section 12.4, Company and European
Holdco will, if requested by Administrative Agent, any Lender or any such
Indemnified Person, resist and defend such action, suit or proceeding or cause
the same to be resisted and defended by counsel reasonably satisfactory to the
Person or Persons indemnified or intended to be indemnified. Promptly after
receipt of notice of any such action, suit or proceeding, such Indemnified
Person shall notify Company and European Holdco thereof, provided however, that
the failure of such Indemnified Person to so notify Company and European Holdco,
which failure is not the gross negligence or willful misconduct of such
Indemnified Person, will not affect the obligation of Company and European
Holdco to indemnify the Indemnified Person with respect to such action except to
the extent that such failure to notify prejudices the ability of Company and
Eurpoean Holdco to defend such Indemnified Person. The Indemnified Persons
shall, unless any Agent, a Lender or other Indemnified Person has made the
request described in the preceding sentence and such request has been complied
with, have the right to employ their own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and expenses of such counsel shall be at the
expense of the indemnifying party; provided, however, that in any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, Company and European Holdco shall
not be liable for fees and expenses of more than one counsel (in addition to any
local counsel), which counsel shall be designated by Administrative Agent
provided, further, however, each Indemnified Person shall have the right to
employ separate counsel in any such inquiry, action, claim or proceeding and to
control the defense thereof, and the reasonable fees and expenses of such
counsel shall be at the expense of Company and European Holdco if (i) Company
and European Holdco shall have agreed in writing to pay such fees and expenses
or (ii) such Indemnified Person shall have notified Company and European Holdco
that it has been advised by counsel that there may be one or more legal defenses
available to such Indemnified Person that are different from or additional to
those available to the other Indemnified Persons and that such common
representation would adversely impact the adequacy of the proposed
representation. Excluding any loss, cost, liability or damage arising out of the
gross negligence or willful misconduct of any Indemnified Person as determined
by a court of competent jurisdiction in a final non-appealable judgment, Company
and European Holdco further agree jointly and severally to indemnify and hold
each Indemnified Person harmless from all loss, reasonable cost (including
Attorney Costs), liability and damage whatsoever incurred by any Indemnified
Person by reason of any violation of any Environmental Laws or Environmental
Permits or for the Release or threatened Release of any Contaminants into the
environment for which Company or any of its Subsidiaries has any liability or
which is related to any property currently or formerly owned, leased or operated
by or on behalf of Company or any of its Subsidiaries, or by reason of the
imposition of any Environmental Lien or which occurs by a breach of any of the
representations, warranties or covenants relating to environmental matters
contained herein, provided that, with respect to any liabilities arising from
acts or failure to act for which Company or any of its Subsidiaries is strictly
liable under any Environmental Law or Environmental Permit, Company’s and
European Holdco’s obligation to each Indemnified Person under this indemnity
shall likewise be without regard to fault on the part of Company or any such
Subsidiary. To the extent that the undertaking

 

- 114 -



--------------------------------------------------------------------------------

to indemnify, pay or hold harmless each Agent, any Lender or other Indemnified
Person as set forth in this Section 12.4 may be unenforceable because it is
violative of any law or public policy, Company shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. The obligations of
Company and European Holdco under this Section 12.4 shall survive the
termination of this Agreement and the discharge of Company’s and European
Holdco’s other Obligations hereunder.

 

(c) Foreign Exchange Indemnity. If any sum due from any Borrower under this
Agreement or any order or judgment given or made in relation hereto has to be
converted from the currency (the “first currency”) in which the same is payable
hereunder or under such order or judgment into another currency (the “second
currency”) for the purpose of (i) making or filing a claim or proof against any
Borrower with any Governmental Authority or in any court or tribunal, or (ii)
enforcing any order or judgment given or made in relation hereto, Company and
European Holdco shall indemnify and hold harmless each of the Persons to whom
such sum is due from and against any loss actually suffered as a result of any
discrepancy between (a) the rate of exchange used to convert the amount in
question from the first currency into the second currency, and (b) the rate or
rates of exchange at which such Person, acting in good faith in a commercially
reasonable manner, purchased the first currency with the second currency after
receipt of a sum paid to it in the second currency in satisfaction, in whole or
in part, of any such order, judgment, claim or proof. The foregoing indemnity
shall constitute a separate obligation of Company and European Holdco distinct
from its other obligations hereunder and shall survive the giving or making of
any judgment or order in relation to all or any of such other obligations.

 

12.5 Confirmations. Each Borrower and each holder of any portion of the
Obligations agrees from time to time, upon written request received by it from
the other, to confirm to the other in writing (with a copy of each such
confirmation to Administrative Agent) the aggregate unpaid principal amount of
the Loan or Loans and other Obligations then outstanding.

 

12.6 Adjustment; Setoff.

 

(a) If any lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 10.1(e) or Section
10.1(f) hereof, or otherwise) in a greater proportion than any such payment to
and collateral received by any other Lender in respect of such other Lender’s
Loans or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders such portion of each such other Lender’s Loans, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
Lender; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. Each Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of setoff) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Borrowers, any such notice
being expressly waived by Borrowers, upon the occurrence and during the
continuance of an Event of Default, to setoff and apply against any Obligations,
whether matured or unmatured, of any Borrower or any Credit Party to such
Lender, any amount owing from such Lender to such Borrower or Credit Party, at
or at any time after, the happening of any of the above-mentioned events, and
the aforesaid right of setoff may be exercised by such Lender against any
Borrower or Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receivers, administrator,
administrative receiver, court appointed monitor or other similar official, or
execution, judgment or attachment creditor of such Borrower or Credit Party, or
against anyone else claiming through or against, such Borrower or Credit Party
or such trustee in bankruptcy, debtor in

 

- 115 -



--------------------------------------------------------------------------------

possession, assignee for the benefit of creditors, receivers, administrator,
administrative receiver, court appointed monitor or other similar official, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of setoff shall not have been exercised by such Lender prior to the
making, filing or issuance, or service upon such Lender of, or of notice of, any
such petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, administrator, administrative
receiver, court appointed monitor or other similar official, or issuance of
execution, subpoena, order or warrant. Each Lender agrees promptly to notify
Company and Administrative Agent after any such setoff and application made by
such Lender, provided that, the failure to give such notice shall not affect the
validity of such setoff and application.

 

(c) Each Borrower expressly agrees that to the extent such Borrower makes a
payment or payments and such payment or payments, or any part thereof, are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or are required to be repaid to a trustee, receiver, administrator,
administrative receiver, court appointed monitor or other similar official, or
any other party under any bankruptcy act, state or federal law, common law,
rule, regulation or equitable cause in any jurisdiction, then to the extent of
such payment or repayment, the Indebtedness to the Lenders or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

 

12.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

12.8 Binding Effect; Assignment; Addition and Substitution of Lenders.

 

(a) This Agreement shall be binding upon, and inure to the benefit of,
Borrowers, Administrative Agent, the Lenders, all future holders of the Notes
and their respective successors and assigns; provided, however, that no Borrower
may assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of the Required Lenders.

 

(b) Each Lender may at any time sell to one or more banks or other entities
(“Participants”) participating interests in all or any portion of its Commitment
and Loans or participation in Letters of Credit or any other interest of such
Lender hereunder (in respect of any Lender, its “Credit Exposure”); provided,
however, that no Person shall be considered a Participant with respect to the
participation of any Credit Exposure consisting of (i) the Canadian Swing Line
Loans or Canadian Swing Line Commitments unless such Person is either resident
in Canada for the purpose of the ITA or is deemed to be resident in Canada for
the purpose of Part XIII of the ITA and (ii) the Australian Swing Line Loans or
Australian Swing Line Commitments unless such Person is able to make Loans to
Australian Borrower, the interest payments with respect to which can be made
free of withholding taxes; or (iii) any Loans or Obligations hereunder owed by
or committed to Greif International Holdings unless such Person is a
Professional Market Party. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, and Borrowers and Agents shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. At the time of the sale of a participating
interest, the Lender transferring the interest (i) shall cause the Participant
to provide the forms required under Section 4.6(d)

 

- 116 -



--------------------------------------------------------------------------------

as if such Participant became a Lender on the date of the sale and (ii) shall,
if required under applicable law, deliver revised forms in accordance Section
4.6(d) reflecting the portion of the interest sold and the portion of the
interest retained. Further, the Participant shall be subject to the obligations
of Sections 3.6, 3.7 and 4.6 as if such Participant was a Lender. Each Borrower
agrees that if amounts outstanding under this Agreement or any of the Loan
Documents are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence and during the continuance of an Event of
Default, each Participant shall be deemed to have the right of setoff in respect
of its participating interest in amounts owing under this Agreement and the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement or any other Loan
Document; provided, however, that such right of setoff shall be subject to the
obligation of such Participant to share with the Lenders, and the Lenders agree
to share with such Participant, as provided in Section 12.6, including the
agreement to provide notice. Each Borrower also agrees that each Participant
shall be entitled to the benefits of Section 3.6 and Section 4.6 with respect to
its participation in the Loans outstanding from time to time, as if such
Participant becomes a Lender on the date it acquired an interest pursuant to
this Section 12.8(b); provided that, no participation shall be made to any
Person under this section if, at the time of such participation, the
Participant’s benefits under Section 3.6 or Section 4.6 would be greater than
the benefits that the participating Lender was entitled to under Section 3.6 or
Section 4.6 (and if any participation is made in violation of the foregoing, the
Participant will not be entitled to the incremental amounts). Each Lender agrees
that any agreement between such Lender and any such Participant in respect of
such participating interest shall not restrict such Lender’s right to approve or
agree to any amendment, restatement, supplement or other modification to, waiver
of, or consent under, this Agreement or any of the Loan Documents except to the
extent that any of the forgoing would (i) extend the final scheduled maturity of
any Loan or Note in which such Participant is participating or extend the stated
maturity of any Letter of Credit in which such Participant is participating
beyond the Multicurrency Revolver Termination Date, or reduce the rate or extend
the time of payment of interest or fees on any such Loan, Note or Letter of
Credit (except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the Participant’s participation over the amount thereof then in
effect (it being understood that waivers or modifications of conditions
precedent, covenants, representations, warranties, Events of Default or
Unmatured Events of Default or of a mandatory reduction in Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Loan Documents) supporting the Loans and/or Letters of Credit hereunder
in which such Participant is participating.

 

(c) Any Lender may at any time assign to one or more Eligible Assignees,
including an Affiliate thereof (each an “Assignee”), all or any part of its
Credit Exposure pursuant to an Assignment and Assumption Agreement, provided
that no assignment shall be made to any Person under this Section 12.8(c) if, at
the time of such assignment, the Assignee’s benefits under Section 3.6 or
Section 4.6 would be greater than the benefits that the assigning Lender was
entitled to under Section 3.6 or Section 4.6 (and if any assignment is made in
violation of the foregoing, the Assignee will not be entitled to the incremental
amounts) and provided, further, that any assignment of all or any portion of any
Lender’s Credit Exposure to an Assignee other than an Affiliate of such Lender
or another Lender, or in the case of a Lender that is a Fund, any Related Fund
of any Lender (i) shall be an assignment of its Credit Exposure in an amount not
less than the Dollar Equivalent of $5,000,000 for the Multicurrency Revolving
Loan Facility (treating any Fund and its Related Funds as a single Eligible
Assignee) (or if less the entire amount of Lender’s Credit Exposure with respect
to such Facility, provided, that, if such Lender and its Affiliates (or in the
case of a Fund and its Related Funds) collectively hold Credit Exposure at least
equal to such minimum amounts, such Affiliates and/or Related Funds must
simultaneously assign Credit

 

- 117 -



--------------------------------------------------------------------------------

Exposure such that the aggregate Credit Exposure assigned satisfies such minimum
amount) and (ii) shall require the prior written consent of Administrative Agent
(not to be unreasonably withheld) and, provided no Event of Default then exists
and is continuing, Company (the consent of Company not to be unreasonably
withheld or delayed; and; provided, further, that notwithstanding the foregoing
limitations, any Lender may at any time assign all or any part of its Credit
Exposure to any Affiliate of such Lender (which is an Eligible Assignee) or to
any other Lender (or in the case of a Lender which is a Fund, to any Related
Fund of such Lender). Upon execution of an Assignment and Assumption Agreement
and the payment of a nonrefundable assignment fee of $3,500 (provided that no
such fee shall be payable upon assignments by any Lender which is a Fund to one
or more Related Funds) in immediately available funds to Administrative Agent at
its Payment Office in connection with each such assignment, written notice
thereof by such transferor Lender to Administrative Agent and the recording by
Administrative Agent of such assignment and the resulting effect upon the Loans
and Multicurrency Revolving Commitment of the assigning Lender and the Assignee,
the Assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as it would have if it were a Lender hereunder and the
holder of the Obligations (provided that Company and Administrative Agent shall
be entitled to continue to deal solely and directly with the assignor Lender in
connection with the interests so assigned to the Assignee until written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to Company and
Administrative Agent by the assignor Lender and the Assignee) and, if the
Assignee has expressly assumed, for the benefit of Borrowers, some or all of the
transferor Lender’s obligations hereunder, such transferor Lender shall be
relieved of its obligations hereunder to the extent of such assignment and
assumption, and except as described above, no further consent or action by
Company, the Lenders or Administrative Agent shall be required. At the time of
each assignment pursuant to this Section 12.8(c) to a Person which is not
already a Lender hereunder, the respective Assignee shall provide to Company and
Administrative Agent the appropriate forms and certificates as provided in
Section 4.6(d), if applicable. Each Assignee shall take such Credit Exposure
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder, prior to the receipt by
Administrative Agent and Company of written notice of such transfer, by each
previous holder of such Credit Exposure. Such Assignment and Assumption
Agreement shall be deemed to amend this Agreement and Schedule 1.1(a) hereto, to
the extent, and only to the extent, necessary to reflect the addition of such
Assignee as a Lender and the resulting adjustment of all or a portion of the
rights and obligations of such transferor Lender under this Agreement, the
Maximum Commitment, the determination of its Multicurrency Revolver Pro Rata
Share (in each case, rounded to twelve decimal places), the Loans, any
outstanding Letters of Credit and any new Notes, if requested, to be issued, at
Borrowers’ expense, to such Assignee, and no further consent or action by
Company or the Lenders shall be required to effect such amendments.

 

(d) Each Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning Company and any
Subsidiary of Company which has been delivered to such Lender by any Borrower
pursuant to this Agreement or which has been delivered to such Lender by any
Borrower in connection with such Lender’s credit evaluation of such Borrower
prior to entering into this Agreement, provided that, such Transferee or
prospective Transferee agrees to treat any such information which is not public
as confidential in accordance with the terms of Section 12.18 hereof.

 

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign all or any portion of its rights under this
Agreement and the other Loan Documents to any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Board without notice to, or the consent
of, any Borrower, provided that, no such pledge or assignment of a security
interest under this Section 12.8(e) shall release a Lender from any obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Any Lender which is a fund may pledge all or any portion of its Notes or
Loans to its trustee in support of its obligations to its trustee. No such
pledge or assignment shall release the transferor Lender from its obligations
hereunder.

 

- 118 -



--------------------------------------------------------------------------------

12.9 CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.

 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK OR COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.
EACH CREDIT PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT
CORPORATION SYSTEM WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011 AS ITS DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT SHALL CEASE TO BE AVAILABLE TO ACT
AS SUCH, EACH CREDIT PARTY AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND
ADMINISTRATIVE AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES OF THIS
PROVISION REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.
EACH CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
CREDIT PARTY, AT ITS ADDRESS SET FORTH IN SECTION 12.3, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF
ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH CREDIT PARTY IN ANY OTHER
JURISDICTION.

 

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING WITHOUT
LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY MATTER
ARISING OUT OF OR DIRECTLY RELATING TO THIS AGREEMENT.

 

12.10 Release of Collateral. In addition to the provisions of Section 7.10, the
Collateral and any other collateral security for the Obligations shall be
released from any security interest or Lien created by the Loan Documents at
such time as no Commitment by any Lender remains outstanding to

 

- 119 -



--------------------------------------------------------------------------------

any Borrower hereunder and after no Borrower shall have any Obligations (other
than those Obligations which survive the termination of the Commitments, this
Agreement and the other Loan Documents) or Loans of any kind then outstanding to
Administrative Agent and the Lenders under this Agreement or any of the Loan
Documents; and Administrative Agent and the Lenders shall then deliver to
Borrowers all collateral held under the Loan Documents and related documents in
the custody or possession of Administrative Agent and, if requested by any
Borrower, shall execute and deliver to such Borrower for filing in each office
in which any financing statement relative to such collateral, or any part
thereof, shall have been filed, a termination statement under the Uniform
Commercial Code or like statute in any other jurisdiction releasing
Administrative Agent’s interest therein, and such other documents and
instruments as such Borrower may reasonably request, all without recourse upon,
or warranty whatsoever by, Administrative Agent, and at the cost and expense of
the applicable Borrower.

 

12.11 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

12.12 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

12.13 Transfers of Notes. In the event that the holder of any Note (including
any Lender) shall transfer such Note, it shall immediately advise Administrative
Agent and Company of such transfer, and Administrative Agent and Company shall
be entitled conclusively to assume that no transfer of any Note has been made by
any holder (including any Lender) unless and until Administrative Agent and
Company shall have received written notice to the contrary. Except as otherwise
provided in this Agreement or as otherwise expressly agreed in writing by all of
the other parties hereto, no Lender shall, by reason of the transfer of a Note
or otherwise, be relieved of any of its obligations hereunder. Each transferee
of any Note shall take such Note subject to the provisions of this Agreement and
to any request made, waiver or consent given or other action taken hereunder,
prior to the receipt by Administrative Agent and Company of written notice of
such transfer, by each previous holder of such Note, and, except as expressly
otherwise provided in such transfer, Administrative Agent and Company shall be
entitled conclusively to assume that the transferee named in such notice shall
hereafter be vested with all rights and powers under this Agreement with respect
to the Pro Rata Share of the Loans of the Lender named as the payee of the Note
which is the subject of such transfer.

 

12.14 Registry. Each Borrower hereby designates Administrative Agent to serve as
Borrowers’ agent, solely for purposes of this Section 12.14 to maintain a
register (the “Register”) on which it will record the Commitment from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect Borrowers’ obligations in respect of such Loans. With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitment shall
not be effective until such transfer is recorded on the Register maintained by
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitment and
Loans shall be recorded by Administrative Agent on the Register only upon the
acceptance by Administrative Agent of a properly

 

- 120 -



--------------------------------------------------------------------------------

executed and delivered Assignment and Assumption Agreement pursuant to Section
12.8. Coincident with the delivery of such an Assignment and Assumption
Agreement to Administrative Agent for acceptance and registration of assignment
or transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note evidencing such Loan,
and thereupon, if requested by the assigning or transferor Lender or new Lender,
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.

 

12.15 Euro Currency.

 

(a) The following provisions of this Section 12.15 shall come into effect on and
from the date on which the United Kingdom becomes a Participating Member State.
Each obligation under this Agreement which has been denominated in Sterling
shall be redenominated into Euros in accordance with the relevant EMU
Legislation. However if and to the extent that the relevant EMU Legislation
provides that an amount which is denominated in Sterling can be paid by the
debtor either in Euros or in that national currency unit, each party to this
Agreement shall be entitled to pay or repay any amount denominated or owing in
Sterling hereunder either in Euros or in Sterling. Without prejudice and in
addition to any method of conversion or rounding prescribed by any relevant EMU
Legislation, (i) each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in Sterling shall be replaced by a reference to such
reasonably comparable and convenient amount (or an integral multiple thereof) in
Euros as Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 12.15, this Agreement shall be subject to
such reasonable changes of construction as Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom.

 

(b) Company, European Holdco and European Subsidiary Borrowers agree, at the
request to any Lender or any Facing Agent, to compensate such Lender or the
respective Facing Agent for any loss, cost, expense or reduction in return that
such Lender or such Facing Agent shall reasonably determine shall be incurred or
sustained by such Lender or such Facing Agent as a result of the implementation
of Section 12.15(a) that would not have been incurred or sustained by such
Lender or such Facing Agent but for the transactions provided for herein. A
certificate of any such Lender or the respective Facing Agent setting forth such
Lender’s or such Facing Agent’s determination of the amount or amounts necessary
to compensate such Lender or such Facing Agent shall be delivered to
Administrative Agent for delivery to the applicable Borrower and shall be
conclusive absent manifest error so long as such determination is made by such
Lender or such Facing Agent on a reasonable basis. The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within 5
Business Days after receipt thereof.

 

12.16 Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

12.17 Termination of Agreement. This Agreement shall terminate when the
Commitment of each Lender has terminated and all outstanding Obligations and
Loans have been paid in full and all Letters of Credit have expired or been
terminated; provided, however, that the rights and remedies of Administrative
Agent and each Lender with respect to any representation and warranty made by
any Credit Party pursuant to this Agreement or any other Loan Document, and the
indemnification and expense reimbursement provisions contained in this Agreement
and any other Loan Document, shall be continuing and shall survive any
termination of this Agreement or any other Loan Document.

 

12.18 Confidentiality. (a) Each of the Lenders agrees that it will use its
reasonable efforts not to disclose without the prior consent of Company (other
than to its employees, auditors, counsel or other

 

- 121 -



--------------------------------------------------------------------------------

professional advisors, to Affiliates or to another Lender if the Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information) any information with respect
to any Company which is furnished pursuant to this Agreement or any other Loan
Document; provided, however, that any Lender may disclose any such information
(i) as has become generally available to the public, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state, provincial or U.S. Federal or foreign regulatory body having or claiming
to have jurisdiction over such Lender or to the U.S. Federal Reserve Board or
the U.S. Federal Deposit Insurance Corporation or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in response to any summons or subpoena
or in connection with any litigation (provided, that, where practicable (unless
prohibited by law), the Company shall be afforded prior notice thereof and a
reasonable opportunity to contest such summons or subpoena; it being understood,
however, that the Agents and Lenders shall be permitted in any event to comply
with such summons or subpoena), (iv) to comply with any law, order, regulation
or ruling applicable to such Lender, (v) to any prospective transferee in
connection with any contemplated transfer of any of the Obligations or any
interest therein by such Lender; provided, however, that the transferring Lender
shall use reasonable efforts to cause such prospective transferee (unless it is
a Lender) to execute an agreement with such Lender containing provisions
substantially identical to those contained in this Section 12.18, (vi) to any
direct or indirect contractual counterparties in swap agreements or such
contractual counterparties’ professional advisors, provided that such
contractual counterparty or professional advisor to such contractual
counterparty agrees in writing to keep such information confidential to the same
extent required of the Lenders hereunder and (vii) to standard loan industry
database companies (such as Loan Pricing Corporation and Standard & Poor’s LCD)
in accordance with customary industry practice provided, that the type of
information disclosed to such industry database companies shall be limited to
pricing, tenor, facility size, agency titles and other such information as is
customary to be disclosed to such parties in connection with the industry
databases produced by such persons.

 

(b) Each Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates or investment advisor any information related to Company
and any of its Subsidiaries (including, without limitation, any nonpublic
customer information regarding the creditworthiness of any Credit Party and its
Subsidiaries, provided that such Persons shall be subject to the provisions of
this Section 12.18 to the same extent as such Lender).

 

Notwithstanding anything herein to the contrary, each Borrower hereby
acknowledges and agrees that each Lender may share any information with respect
to Company and any of its Subsidiaries furnished pursuant to this Agreement or
any Loan Document to any Person which shares or bears, whether directly or
indirectly, such Lender’s economic benefits or burdens hereunder; provided,
however, that such Person shall be subject to the provisions of this Section
12.18 to the same extent as such Lender.

 

12.19 Concerning the Collateral and the Loan Documents.

 

(a) Authority. Each Lender authorizes and directs DB to act as collateral agent
and to enter into the Loan Documents relating to the Collateral for the benefit
of the Lenders and the other secured parties. Each Lender agrees that any action
taken by Administrative Agent or the Required Lenders (or, where required by the
express terms, hereof, a different proportion of the Lenders) in accordance with
the provisions hereof or of the other Loan Documents, and the exercise by any
Agent or the Required Lenders (or, where so required, such different proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Without limiting the generality of the foregoing, each Agent shall
have the sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection herewith and with the Loan Documents

 

- 122 -



--------------------------------------------------------------------------------

relating to the Collateral; (ii) execute and deliver each Loan Document relating
to the Collateral and accept delivery of each such agreement delivered by
Company or any of its Subsidiaries, (iii) act as collateral trustee for the
Lenders for purposes stated therein to the extent such action is provided for
under the Loan Documents; (iv) manage, supervise and otherwise deal with the
Collateral; (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and liens created or purported
to be created by the Loan Documents, and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to any Agent or the Lenders with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

 

(b) Release of Collateral.

 

(i) Agents and the Lenders hereby direct Administrative Agent to release, in
accordance with the terms hereof, any Lien held by Administrative Agent under
the Security Documents:

 

(A) against all of the Collateral, upon payment in full of the Loans and
Obligations and termination hereof;

 

(B) against any part of the Collateral sold or disposed of by Company or any of
its Subsidiaries to the extent such sale or disposition is permitted hereby or
required hereby in the case of the occurrence of a Release Date (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited hereby);
and

 

(C) against a part of the Collateral which release does not require the consent
of all of the Lenders as set forth in Section 12.1(a)(ii), if such release is
consented to by the Required Lenders;

 

provided, however, that (y) subject to the foregoing, Administrative Agent shall
not be required to execute any such document on terms which, in its opinion,
would expose it to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (z) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of Company or any of its Subsidiaries in respect
of) all interests retained by Company and/or any of its Subsidiaries, including
(without limitation) the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(ii) Each of the Lenders hereby directs Administrative Agent to execute and
deliver or file such termination and partial release statements and comparable
release documents under foreign law and such other things as are necessary to
release Liens to be released pursuant to this Section 12.19 promptly upon the
effectiveness of any such release or enter into intercreditor agreements
contemplated or permitted herein.

 

(c) No Obligation. Administrative Agent shall have no obligation whatsoever to
any Lender or to any other Person to assure that the Collateral exists or is
owned by Company or any of its Subsidiaries or is cared for, protected or
insured or has been encumbered or that the Liens granted to Administrative Agent
herein or pursuant to the Loan Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Administrative Agent in
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole

 

- 123 -



--------------------------------------------------------------------------------

discretion, given Administrative Agent’s own interests in the Collateral as one
of the Lenders and that Administrative Agent shall not have any duty or
liability whatsoever to any Lender, provided that, notwithstanding the
foregoing, Administrative Agent shall be responsible for its grossly negligent
actions or actions constituting intentional misconduct.

 

12.20 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Borrowers and each of the Lenders shall have signed a
counterpart of this Agreement (whether the same or different counterparts) and
shall have delivered the same to Administrative Agent at the Notice Office (or
to Administrative Agent’s counsel as directed by such counsel) or, in the case
of the Lenders, shall have given to Administrative Agent or telephonic
(confirmed in writing), written, telex or facsimile notice (actually received)
at such office or the office of Administrative Agent’s counsel that the same has
been signed and mailed to it. Administrative Agent will give Borrowers and each
Lender prompt written notice of the occurrence of the Effective Date.

 

12.21 Executive Proceedings in Spain.

 

(a) For the purposes of Article 571 et seq. of the Civil Procedural Law (Law
1/2000 of January 7) (Ley de Enjuiciamiento):

 

(i) the amount due and payable under the Loan Documents which may be claimed in
any executive proceedings will be contained in a certificate provided by the
Administrative Agent or a Lender and will be based on the accounts maintained by
the Administrative Agent or such Lender in connection with this Agreement or any
other applicable Loan Document; and

 

(ii) the Administrative Agent or such Lender may have such certificate notarized
at the sole cost and expense of the Borrowers.

 

(b) The Administrative Agent or a Lender may commence executive proceedings by
presenting to the applicable court or tribunal an original notarial copy of this
Agreement or any other applicable Loan Document issued with the formalities of
Article 517.2.4º or Article 517.2.5º of the Civil Procedural Law, as the case
may be, which shall be accompanied by the following documents:

 

(i) the certificate referred to in Section 12.21(a)(i) above, which shall be
intervened by a Notary Public stating that (s)he is acting at the request of the
Administrative Agent or such Lender, as applicable, intending to carry out
separate court enforcement and that the balancing of such person’s account has
been carried out in the manner agreed to by the parties hereto;

 

(ii) a statement detailing the credit entries and those relating to the
application of interest giving rise to the specific balance in respect of which
court enforcement is requested; and

 

(iii) evidence that the applicable Borrower has been notified of the amount due
in accordance with Section 12.21(a)(i) above at least ten (10) days before the
commencement of the executive proceedings.

 

12.22 Restrictions on Guarantees and Pledges. Notwithstanding any provision to
the contrary in any Loan Document (except for Section 7.12(a)(iii) and Section
7.14 of this Agreement), (i) neither Company nor any Domestic Subsidiary of
Company (individually or in combination) shall pledge more than 65% of the stock
of any Foreign Subsidiary (or more than 65% of the total combined voting

 

- 124 -



--------------------------------------------------------------------------------

power of all classes of stock of such Foreign Subsidiary entitled to vote); (ii)
no Foreign Subsidiary of Company shall pledge the stock of any Subsidiary; and
(iii) no Foreign Subsidiary shall provide any guarantees, in each case, to
secure any obligations of any Borrower that is a United States person within the
meaning of Code Section 7701(a)(30).

 

12.23 Special Provisions in relation to Dutch Collateral.

 

(a) European Holdco and each other Credit Party that is or becomes a party to a
Security Document governed by Dutch law (together with European Holdco, each, a
“Dutch Law Credit Party”) hereby irrevocably and unconditionally undertakes
(such undertaking to become effective at the time of effectiveness of the
related Security Document) to pay to the Administrative Agent as a separate and
independent obligation an amount equal to the total amount owed from time to
time by such Credit Party to any Secured Creditor (excluding any amount owed to
the Administrative Agent under this Section 12.23) under the Loan Documents (the
“Parallel Debt”).

 

(b) For the avoidance of doubt it is confirmed that clause (a) above means:

 

(i) that any separate and independent payment obligation of a Dutch Law Credit
Party under clause (a) above shall be due and payable to the Administrative
Agent under this Section 12.23 as soon as, and to the extent that, the amount
owed by such Dutch Law Credit Party to any Secured Creditor (excluding any
amount owed to the Administrative Agent under this Section12.23) is due and
payable under the Loan Documents;

 

(ii) accordingly (without prejudice to the foregoing), that upon any Loans or
other amounts (the “Accelerated Amounts”) being declared due and payable or
payable on demand (as the case may be) by a Dutch Law Credit Party pursuant to
Section 10.1, a portion of the Parallel Debt in the same amount as the
Accelerated Amounts shall be due and payable or payable on demand (as the case
may be) on the same terms as are applicable to the Accelerated Amounts; and

 

(iii) that the undertaking of each Dutch Law Credit Party under this Section
12.23 shall not increase the principal, interest, or fees owing by such Dutch
Law Credit Party under the Loan Documents.

 

(c) Each of the parties acknowledges that (i) for this purpose the Parallel Debt
of a Dutch Law Credit Party constitutes undertakings, obligations and
liabilities of such Dutch Law Credit Party which are separate and independent
from, and without prejudice to the obligations which such Credit Party has to
any Lender and; (ii) the Parallel Debt represents the Administrative Agent’s own
claim (vordering) to receive payment of such Parallel Debt be each Dutch Law
Credit Party and that the total amount which may become due under the Parallel
Debt pursuant to this Section 12.23 shall never exceed the total amount which
becomes due by each Dutch Law Credit Party to the Lenders under the other
provisions of the Loan Documents (other than under this Section 12.23).

 

(d) Notwithstanding any of the other provisions of this Section 12.23:

 

(i) the total amount due and payable by each Dutch Law Credit Party as the
Parallel Debt under this Section 12.23 shall be decreased to the extent such
Dutch Law Credit Party shall have paid any amounts to any Secured Creditor or
any of them to reduce such Credit Party’s outstanding obligations to the Secured
Creditors or any Secured Creditor otherwise receives any amount in payment of
such obligations (other than by virtue of Section 12.23(f)); and

 

- 125 -



--------------------------------------------------------------------------------

(ii) to the extent that any Dutch Law Credit Party shall have paid any amounts
to the Administrative Agent under the Parallel Debt or the Administrative Agent
shall have otherwise received monies in payment of such Parallel Debt, the total
amount due and payable by such Dutch Law Credit Party to the Secured Creditors
shall de decreased by an equivalent amount as if said amounts were received
directly in payment of the amounts due to the Secured Creditors (other than
amounts due under this Section 12.23).

 

(e) For the purpose of this Section 12.23, the Administrative Agent acts in its
own name and on behalf of itself but for the benefit of the Secured Creditors
and any security right granted to the Administrative Agent to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.

 

(f) All payments received by the Administrative Agent shall be applied towards
payment of the Parallel Debt, whereupon the Administrative Agent shall
distribute all amounts to the Secured Creditors in accordance with the terms
hereof.

 

(g) To the extent that any amounts are paid to the Administrative Agent in
payment of the Parallel Debt, the Administrative Agent shall, in accordance with
the provisions of the Loan Documents, return to such Dutch Law Credit Party such
amounts, if any, received in excess of the amount due to the Secured Creditors.

 

(h) If and to the extent any liability owed by any Credit Party to the
Administrative Agent in its capacity as Lender under the Loan Documents cannot
be validly secured through the Parallel Debt, such liability itself shall be
secured through the security provided by the Dutch Law Credit Parties.

 

ARTICLE XIII

 

COMPANY GUARANTEE

 

13.1 The Company Guarantee. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct and
indirect benefits to be received by Company from the proceeds of the Loans and
the issuance of the Letters of Credit, Company hereby agrees with the Lenders as
follows: Company hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of each Borrower (for purposes of this Article XIII, Borrower shall
mean each Borrower other than Company) to the Guaranteed Creditors. If any or
all of the Guaranteed Obligations of any Borrower (other than Company) to the
Guaranteed Creditors becomes due and payable hereunder, Company unconditionally
promises to pay such Guaranteed Obligations to the Guaranteed Creditors, or
order, on demand, together with any and all reasonable expenses which may be
incurred by Administrative Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Borrower), then and in such event
Company agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon Company, notwithstanding any revocation

 

- 126 -



--------------------------------------------------------------------------------

of this guarantee or other instrument evidencing any liability of any Borrower,
and Company shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

13.2 Insolvency. Additionally, Company unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations of each
Borrower to the Guaranteed Creditors whether or not due or payable by such
Borrower upon the occurrence of any of the events specified in Sections 10.1(e)
or (f) with respect to such Borrower, and unconditionally promises to pay such
Guaranteed Obligations to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States or such other Applicable Currency, as the case
may be.

 

13.3 Nature of Liability. The liability of Company hereunder is exclusive and
independent of any security for or other guarantee of the Guaranteed Obligations
of any Borrower whether executed by Company, any other guarantor or by any other
party, and the liability of Company hereunder is not affected or impaired by (a)
any direction as to application of payment by any Borrower or by any other
party; or (b) any other continuing or other guarantee, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of any Borrower; or (c) any payment on or reduction in any such other guarantee
or undertaking; or (d) any dissolution, termination or increase, decrease or
change in personnel by any Borrower; or (e) any payment made to any Guaranteed
Creditor on the Guaranteed Obligations which any such Guaranteed Creditor repays
to any Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding in any jurisdiction.

 

13.4 Independent Obligation. The obligations of Company hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
Company whether or not action is brought against any other guarantor, any other
party or any Borrower and whether or not any other guarantor, any other party or
any Borrower be joined in any such action or actions. Company waives, to the
full extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to
Company or any guarantor.

 

13.5 Authorization. Any Guaranteed Creditor may (to the fullest extent permitted
by applicable law) at any time and from time to time in accordance with the
applicable provisions of the Credit Agreement without the consent of, or notice
to, Company, without incurring responsibility to Company and without impairing
or releasing the obligations of Company under this Article XIII, upon or without
any terms or conditions and in whole or in part:

 

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof (other than any agreement between any Guaranteed
Creditor and Company specifically modifying or amending the terms of this
Article XIII), and the guarantee herein made shall apply to the Guaranteed
Obligations as so changed, extended, renewed or altered;

 

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

- 127 -



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

 

(d) release or substitute any one or more endorsers, guarantors, any Borrower or
other obligors;

 

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to its creditors other than the Guaranteed Creditors;

 

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Guaranteed Creditors, regardless of what
liability or liabilities of Company or any Borrower remain unpaid;

 

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein;
and/or

 

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Company from its
liabilities under this Article XIII.

 

13.6 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

13.7 Subordination. Any of the indebtedness of any Borrower (other than Company)
now or hereafter owing to Company is hereby subordinated to the Guaranteed
Obligations of any such Borrower owing to the Guaranteed Creditors; if
Administrative Agent so requests at a time when an Event of Default shall have
occurred and is continuing, and in that case, all such indebtedness relating to
the Guaranteed Obligations of Borrowers to Company shall be collected, enforced
and received by Company for the benefit of the Guaranteed Creditors and be paid
over to Administrative Agent on behalf of the Guaranteed Creditors on account of
the Guaranteed Obligations of Borrowers to the Guaranteed Creditors, but without
affecting or impairing in any manner the liability of Company under the other
provisions of this Article XIII. Without limiting the generality of the
foregoing, Company hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this guarantee (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash and all Commitments terminated.

 

13.8 Waiver.

 

(a) Company waives any right (to the fullest extent permitted by applicable law)
to require any Guaranteed Creditor to (i) proceed against any Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from any Borrower, any other guarantor or any other party or (iii) pursue
any other remedy in any Guaranteed Creditor’s power whatsoever. Company waives
(to the fullest extent permitted by applicable law) any defense based on or
arising out of any defense of any Borrower, any other guarantor or any other
party, other than payment in full of the Guaranteed Obligations, based on or
arising out of the disability of any Borrower, any other guarantor or

 

- 128 -



--------------------------------------------------------------------------------

any other party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Guaranteed Creditors may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of Company
hereunder except to the extent the Guaranteed Obligations have been paid.
Company waives (to the fullest extent permitted by applicable law) any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Company against Borrower or any other
party or any security.

 

(b) Company waives (to the fullest extent permitted by applicable law) all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this guarantee, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Company assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which Company assumes and incurs hereunder, and agrees that
Administrative Agent and the Lenders shall have no duty to advise Company of
information known to them regarding such circumstances or risks.

 

13.9 Nature of Liability. It is the desire and intent of Company and the Lenders
that this Article XIII shall be enforced against Company to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of Company under this Article XIII shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations of Company shall be
deemed to be reduced and Company shall pay the maximum amount of the Guaranteed
Obligations which would be permissible under applicable law.

 

[signature pages follow]

 

- 129 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

GREIF, INC. By:  

/s/ Robert S. Zimmerman

--------------------------------------------------------------------------------

Name:  

Robert S. Zimmerman

Title:  

Vice President and Treasurer

GREIF SPAIN HOLDINGS, S.L. By:  

/s/ Robert Allen Young

--------------------------------------------------------------------------------

Name:  

Robert Allen Young

Title:  

Managing Director

GREIF BROS. CANADA INC. By:  

/s/ William B. Sparks, Jr.

--------------------------------------------------------------------------------

Name:  

William B. Sparks, Jr.

Title:  

President

GREIF INTERNATIONAL HOLDING B.V. By:  

/s/ William B. Sparks, Jr.

--------------------------------------------------------------------------------

Name:  

William B. Sparks, Jr.

Title:  

Director

GREIF AUSTRALIA PTY. LTD. By:  

/s/ Suzanne Sticovich

--------------------------------------------------------------------------------

Name:  

Suzanne Sticovich

Title:  

Director

 

- 130 -



--------------------------------------------------------------------------------

GREIF (UK) LTD. By:  

/s/ David Tillotson

--------------------------------------------------------------------------------

Name:  

David Tillotson

Title:  

Finance Director

 

- 131 -



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, in its individual capacity and as
Administrative Agent By:  

/s/ Scottye Lindsey

--------------------------------------------------------------------------------

Name:  

Scottye Lindsey

Title:  

Director

By:  

/s/ Carin M. Keegan

--------------------------------------------------------------------------------

Name:  

Carin M. Keegan

Title:  

Vice President

DEUTSCHE BANK AG, CANADA BRANCH, as Canadian Swing Line Lender By:  

/s/ Robert Johnston

--------------------------------------------------------------------------------

Name:  

Robert Johnston

Title:  

Vice President

By:  

/s/ Marcellus Leung

--------------------------------------------------------------------------------

Name:  

Marcellus Leung

Title:  

Assistant Vice President

KEYBANK NATIONAL ASSOCIATION, in its individual capacity and as Syndication
Agent and Joint Lead Arranger By:  

/s/ Thomas J. Purcell

--------------------------------------------------------------------------------

Name:  

Thomas J. Purcell

Title:  

Senior Vice President

 

- 132 -



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ Robert H. Friend

--------------------------------------------------------------------------------

Name:

 

Robert H. Friend

Title:

 

Vice President

HUNTINGTON NATIONAL BANK By:  

/s/ John M. Luehmann

--------------------------------------------------------------------------------

Name:

 

John M. Luehmann

Title:

 

Vice President

ING CAPITAL LLC By:  

/s/ Gil Kirkpatrick

--------------------------------------------------------------------------------

Name:

 

Gil Kirkpatrick

Title:

 

Director

NATIONAL CITY BANK By:  

/s/ Christian S. Brown

--------------------------------------------------------------------------------

Name:

 

Christian S. Brown

Title:

 

Vice President

 

- 133 -



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N. A.

By:  

/s/ Dana E. Jurgens

--------------------------------------------------------------------------------

Name:

 

Dana E. Jurgens

Title:

 

Director

JP MORGAN CHASE BANK, NA (SYDNEY BRANCH),

as Australian Swing Line Lender

By:  

/s/ Scott Rae

--------------------------------------------------------------------------------

Name:

 

Scott Rae

Title:

 

Vice President

THE NORTHERN TRUST COMPANY

By:  

/s/ David J. Sullivan

--------------------------------------------------------------------------------

Name:

 

David J. Sullivan

Title:

 

Vice President

FORTIS CAPITAL CORP.

By:  

/s/ Douglas V. Riahi

--------------------------------------------------------------------------------

Name:

 

Douglas V. Riahi

Title:

 

Senior Vice President

By:  

/s/ John W. Deegan

--------------------------------------------------------------------------------

Name:

 

John W. Deegan

Title:

 

Senior Vice President

 

- 134 -



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION By:  

/s/ Christopher D. Jones

--------------------------------------------------------------------------------

Name: 

 

Christopher D. Jones

Title:

 

Vice President

FLEET NATIONAL BANK

By:  

/s/ Irene Bertozzi Bartenstein

--------------------------------------------------------------------------------

Name: 

 

Irene Bertozzi Bartenstein

Title:

 

Director

HSBC BANK USA, NATIONAL ASSOCIATION

By:  

/s/ John G. Tierney

--------------------------------------------------------------------------------

Name: 

 

John G. Tierney

Title:

 

Vice President

CITIZENS BANK OF PENNSYLVANIA

By:  

/s/ Dwayne R. Finney

--------------------------------------------------------------------------------

Name: 

 

Dwayne R. Finney

Title:

 

Senior Vice President

 

- 135 -